Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 1 of 160 PageID #:
                                  18794

                                                                            1


  1                      UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK
  2
      - - - - - - - - - - - - - - - X
  3   UNITED STATES OF AMERICA,       :     18-CR-204 (NGG)
                                      :
  4                   PLAINTIFF,      :
                                      :     United States Courthouse
  5         -against-                 :     Brooklyn, New York
                                      :
  6   KEITH RANIERE,                  :
                                      :     Tuesday, October 27, 2020
  7                   DEFENDANT.      :     11:00 a.m.
      - - - - - - - - - - - - - - - X
  8

  9
                TRANSCRIPT OF CRIMINAL CAUSE FOR SENTENCING
10              BEFORE THE HONORABLE NICHOLAS G. GARAUFIS
                     UNITED STATES DISTRICT COURT JUDGE
11

12

13                           A P P E A R A N C E S:

14    FOR THE GOVERNMENT:          RICHARD P. DONOGHUE, ESQ.
                                   UNITED STATES ATTORNEY
15                                 EASTERN DISTRICT OF NEW YORK
                                   271 CADMAN PLAZA EAST
16                                 BROOKLYN, NEW YORK 11201
                                   BY: TANYA HAJJAR, ESQ.
17                                      MARK LESKO, ESQ.
                                        Assistant United States Attorneys
18
      For the Defendant:           BRAFMAN & ASSOCIATES
19                                 767 Third Avenue
                                   26th Floor
20                                 New York, New York
                                   BY: MARC A. AGNIFILO, ESQ.
21                                      TENY R. GERAGOS, ESQ.

22                                 DerOHANNESIAN & DerOHANNESIAN
                                   677 Broadway
23                                 Suite 707
                                   New York, New York 10017
24                                 BY: PAUL DerOHANNESIAN, ESQ.
                                        DANIELLE SMITH, ESQ.
25



                             David R. Roy, RPR, CSR, CCR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 2 of 160 PageID #:
                                  18795

                                          Proceedings                                2


  1                   A P P E A R A N C E S (Continued)

  2

  3   Court Reporter:           DAVID R. ROY, RPR
                                United States Courthouse
  4                             225 Cadman Plaza East
                                Brooklyn, New York 11201
  5                             Telephone: (718) 613-2609
                                drroyofcr@gmail.com
  6

  7   Proceedings recorded by Stenographic machine shorthand,
      transcript produced by Computer-Assisted Transcription.
  8

  9                     P   R    O    C    E   E   D   I   N   G   S

10

11                                        --oo0oo--

12

13               (In open court.)

14               THE COURTROOM DEPUTY:             Criminal cause for

15    sentencing, United States versus Keith Raniere.

16               Counsel, would you state your appearances.

17               MS. HAJJAR:         Good morning, Your Honor.

18    Tanya Hajjar and Mark Lesko for the Government.                  And with us

19    at counsel table is Special Agent Michael Lever of the FBI.

20               THE COURT:       Good morning.

21               MR. AGNIFILO:        Good morning, Your Honor.

22               THE COURT:       Good morning.

23               MR. AGNIFILO:        Marc Agnifilo and Teny Geragos

24    sitting at counsel table with Keith Raniere.                 We also have

25    Paul DerOhannesian and Danielle Smith in the second -- in



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 3 of 160 PageID #:
                                  18796

                                       Proceedings                          3


  1   the first row there and there, Your Honor (indicating).

  2              THE COURT:     Good morning, everyone.

  3              MR. AGNIFILO:     Thank you, Your Honor.      And Keith

  4   Raniere is with us this morning, as well.

  5              THE COURT:     Yes.    And the defendant is present.

  6              Good morning, Mr. Raniere.

  7              Before we begin the proceedings, I would like to

  8   extend some thanks to those who helped us put together this

  9   proceeding under the circumstances of the pandemic in such a

10    way that we can minimize the danger to everyone here in the

11    courtroom and in the courthouse.

12               And I would like to thank Chief Judge Mauskopf,

13    who has overseen efforts of the Court to resume operations,

14    with the assistance of the science, the experts, and the

15    staff.

16               I would like to thank Magistrate Judge Scanlon,

17    who was the magistrate judge assigned to this case.

18               In addition, I would like to thank the clerks'

19    office and the IT Department, in particular, for making the

20    arrangements for this courtroom and all of the overflow

21    courtrooms that are being used.         And I understand that we

22    are using six overflow courtrooms for this proceeding so we

23    can maximize the ability of the public to be present and

24    observe the proceedings.

25               In addition, I would also like to thank



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 4 of 160 PageID #:
                                  18797

                                    Proceedings                             4


  1   District Executive Eugene Corcoran, and his staff,

  2   especially Ogoro Francis-McLeish, who dealt with all of the

  3   issues of the staging this particular courtroom with

  4   Plexiglas and other devices.

  5              I would like to thank the U.S. Marshals, Vincent

  6   DeMarco, and his staff; as well as the members of my

  7   chamber's staff, my clerks, and Joseph Reccoppa, my

  8   courtroom deputy/case manager.

  9              That having been said at this time, I will

10    proceed.    This is the sentencing of Keith Raniere who was

11    convicted by a jury on June 19th, 2019 of numerous counts.

12               And the materials that I have reviewed for this

13    sentencing are as follows:      There is a presentence

14    investigation report that I will refer to generally as the

15    PSR, dated January 29th, 2020; the defendant's objections to

16    the PSR of March 11th, 2020; the Government's responses to

17    the defendant's objections to the PSR, March 25th, 2020; the

18    addendum to the PSR, April 8th, 2020; the Government's

19    sentencing memorandum, dated August 27th, 2020; the

20    defendant's sentencing memorandum, including objections that

21    remain to the PSR, dated September 19th, 2020; the

22    Government's response to the defendant's sentencing

23    memorandum, dated October 9th, 2020; letters in support of

24    the defendant and victim-impact statements.          And I think

25    that covers everything.



                             David R. Roy, RPR, CSR, CCR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 5 of 160 PageID #:
                                  18798

                                    Proceedings                               5


  1              All right.     If there's anything else that I have

  2   not mentioned that I should be considering, please advise

  3   the Court.

  4              MS. HAJJAR:     No, Your Honor.

  5              THE COURT:     Anything else?

  6              MR. AGNIFILO:     No, Your Honor.

  7              THE COURT:     All right.    Thank you very much.

  8              I remind everyone that we are all going to wear

  9   masks.   Sometimes we forget and then we get reminded.          We

10    are all going to wear masks throughout the proceedings,

11    including any statements that are made by victims or anyone

12    else.

13               And at this point, I want to move on to the

14    calculation of the Guidelines in this case.           Now, as I said,

15    I have the defendant's objections which are folded into the

16    sentencing memorandum, and I have considered them and the

17    Government's responses and I am ready to rule on these

18    objections.

19               Does anyone have anything else to say about the

20    objections that has not already been placed in the record

21    for me to consider?

22               MR. AGNIFILO:     Not from us, Your Honor.      We gave

23    the Court a fairly fulsome presentation of about 15 or 16

24    pages of our sentencing memo, and we have nothing to add.

25               THE COURT:     Okay.   Could you move that microphone



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 6 of 160 PageID #:
                                  18799

                                    Proceedings                             6


  1   to you, sir?

  2              MR. AGNIFILO:     Yes.

  3              THE COURT:     Thank you, Mr. Agnifilo.

  4              MR. AGNIFILO:     Should I try again?

  5              THE COURT:     Try again.

  6              MR. AGNIFILO:     Yes.

  7              THE COURT:     People are listening --

  8              MR. AGNIFILO:     Yes.

  9              THE COURT:     -- in other rooms.

10               MR. AGNIFILO:     Absolutely.

11               So we included a fairly fulsome series of

12    objections to the Guideline Calculation that was set by the

13    probation department.      We, as you said, folded that into our

14    sentencing memorandum between Pages 65 and the end of the

15    sentencing memo, and we have nothing to add to those

16    objections, Your Honor.      Thank you.

17               THE COURT:     Thank you very much.

18               Anything from the Government?

19               MS. HAJJAR:     No, Your Honor.

20               THE COURT:     All right.    Very well.

21               The probation department recommends that I

22    calculate the total offense level of Mr. Raniere's sentence

23    as 52.   The Government agrees with the PSR's calculation.

24    Mr. Raniere objects to numerous aspects of the PSR and

25    suggests that the correct offense level is 37.          For the



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 7 of 160 PageID #:
                                  18800

                                    Proceedings                             7


  1   following reasons, I find that the appropriate offense level

  2   is 49.

  3              Let me begin by addressing Mr. Raniere's

  4   objections to the PSR's Guidelines Calculations.

  5              First, Mr. Raniere objects to the application of a

  6   4-point role enhancement under the Sentencing Guideline

  7   Section 3B1.1(a), which applies, quote, "if the defendant

  8   was an organizer or leader of a criminal activity that

  9   involved five or more participants or was otherwise

10    extensive," end quote."      The Second Circuit has held in

11    United States v. Ivezaj, I-V-E-Z-A-J, 568 F.3d 88,

12    Second Circuit (2009), that when calculating the Guidelines

13    for a RICO offense, a Section 3B1.1 role enhancement should

14    be applied to the base level, quote, "on the basis of the

15    defendant's role in the overall RICO enterprise," end quote,

16    rather than, quote, "on the basis of his participation in

17    discrete racketeering acts."       End quote.

18               Mr. Raniere asks this Court to distinguish the

19    Second Circuit's holding in Ivezaj on the grounds that this

20    case, unlike Ivezaj, does not involve a, quote, "traditional

21    organized crime enterprise," end quote, engaging in violent

22    criminal acts.

23               That argument lacks merit because the

24    Second Circuit's analysis in that case was not based upon

25    the, quote, "traditional," end quote, nature of the



                             David R. Roy, RPR, CSR, CCR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 8 of 160 PageID #:
                                  18801

                                    Proceedings                             8


  1   enterprise at issue or the violent nature of the predicate

  2   acts.

  3              Rather the Second Circuit's conclusion that,

  4   quote, "it makes little sense to allow a defendant who acts

  5   in a leadership capacity in a wide ranging criminal

  6   enterprise to have his official level adjusted," end quote,

  7   based on his agreed participation in each predicate

  8   racketeering act applies with equal force in this case.

  9              Accordingly, I reject Mr. Raniere's objections to

10    the application of the four-point role enhancement in

11    Paragraphs 181, 189, 197, 203, 209, 215, 221, 228, and 252

12    of the PSR.

13               Next, Mr. Raniere objects to two aspects of the

14    calculations of Counts 1 and 2, Racketeering Act 2, which

15    concerns the sexual exploitation of Jane Doe 2.          First, he

16    objects to the application of a two-level increase subject

17    to Sentencing Guidelines Section 2G2.1(b)(2)(A), for an

18    offense that involved the commission of a sexual act or

19    sexual contact.     He argues that the offense at issue

20    involves the pornographic photographs that he took of

21    Jane Doe 2 when she was a minor, and that because the

22    photographs themselves do not depict a sexual act or sexual

23    contact, the two-level increase is improper, notwithstanding

24    evidence that Mr. Raniere did engage in an illegal sexual

25    relationship with Jane Doe 2 beginning when she was 15 years



                             David R. Roy, RPR, CSR, CCR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 9 of 160 PageID #:
                                  18802

                                    Proceedings                             9


  1   old.

  2              Both the Second Circuit and at least one other

  3   Circuit Court have determined that the Guidelines allow for

  4   a base offense level to increase under

  5   Section 2G2.1(b)(2)(A) on the basis of a Defendant's sexual

  6   contact with the victim in grooming her for the offense,

  7   even where the photographs that are the subject of the

  8   offense depict no sexual contact.        I find that the trial

  9   records establishes by a preponderance of the evidence that

10    Mr. Raniere took these photographs in the context of an

11    ongoing sexual relationship, through which Mr. Raniere

12    groomed her for the offense of conviction.           I, therefore,

13    find that the two-point increase applies.

14               I agree with Mr. Raniere's objection to a

15    two-level enhancement on Racketing Act 2 subject to

16    Sentencing Guidelines Section 2G2.1(b)(5), which applies if

17    the defendant was the minor's parent, relative, or legal

18    guardian, or if the minor was otherwise in the defendant's

19    custody or care.     While Jane Doe 2 was living in

20    NXIVM-affiliated housing with adults other than her parents

21    in November of 2005, she was not living with Mr. Raniere.

22    This enhancement seems to be aimed particularly at

23    situations in which the defendant is either the victim's

24    parent or guardian or else plays an analogous custodial

25    role.   While Jane Doe 2 was entrusted to the care of the



                             David R. Roy, RPR, CSR, CCR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 10 of 160 PageID #:
                                   18803

                                     Proceedings                           10


  1    NXIVM community, led by Mr. Raniere, I do not think the

  2    record demonstrates that Mr. Raniere took on the kind of

  3    custodial role contemplated by the Guidelines.         I,

  4    therefore, decline to apply this enhancement.

  5               I also agree with Mr. Raniere that the record does

  6    not support a two-level enhancement on Racketeering Acts

  7    9(a) and 9(b), which concern the trafficking of Jane Doe 4,

  8    on the grounds that she suffered serious bodily injury.

  9    While the circumstances of Jane Doe 4's confinement clearly

 10    had a serious adverse effect on her physical health,

 11    including the denial of medical care for a severe toothache,

 12    and on her metal health, I find that the bodily injury she

 13    suffered was not of the type or severity contemplated by the

 14    Guidelines in providing for this enhancement.

 15               I disagree with Mr. Raniere's objection to the

 16    cross-reference of the sex trafficking Guidelines on

 17    Counts 1 and 2, Racketeering Act 12(b), and Count 6, which

 18    concern the forced labor of Jane Doe 5.        Mr. Raniere argues

 19    that the cross-reference creates a problem of double

 20    counting, but Mr. Raniere is also being sentenced for sex

 21    trafficking of Jane Doe 5.      But as the Second Circuit has

 22    made clear, the Guidelines sometimes allow the Court to,

 23    quote, "apply multiple Guidelines provisions based on the

 24    same underlying contact for that is the result clearly

 25    intended by Congress and the Sentencing Commission," end



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 11 of 160 PageID #:
                                   18804

                                     Proceedings                           11


  1    quote.

  2               In this case, the so-called double counting that

  3    Mr. Raniere objects to is contemplated by the Sentencing

  4    Guideline Section 2H4.1(b)(4)(B), and is a Guidelines

  5    calculation that, quote, "involves double counting in a

  6    literal sense, but does not involve impermissible double

  7    counting," end quote.

  8               I agree with Mr. Raniere that the Government has

  9    not established by a preponderance of the evidence, that

 10    either Sylvie or additional DOS Victim 1 were victims of sex

 11    trafficking or a conspiracy to commit sex trafficking.          I

 12    therefore decline to include those acts in the Guidelines

 13    Calculations.

 14               I disagree with Mr. Raniere that he's entitled to

 15    a three-point reduction under the Sentencing Guideline

 16    Section 2X1.1(b)(1) with respect to his conviction attempted

 17    sex trafficking of Jane Doe 8.       Section 2X1 -- 2X.1(b)(1)

 18    provides for a three-point reduction in the case of attempt

 19    convictions, quote, "unless the defendant completed all the

 20    acts the defendant believed necessary for successful

 21    completion of the substantive offense," end quote.

 22               For the offense of conviction of sex trafficking,

 23    that exception would, therefore, apply if Mr. Raniere

 24    completed all the acts he believed necessary to, quote,

 25    "recruit, entice, harbor, transport, provide, obtain,



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 12 of 160 PageID #:
                                   18805

                                     Proceedings                           12


  1    maintain, patronize, or solicit," end quote Jane Doe 8 of

  2    purposes of engaging in commercial sex acts, regardless of

  3    whether Jane Doe 8 actually performed those acts.

  4               I find that the preponderance of the evidence

  5    supports such a finding.      The evidence at trial established

  6    that, in approximately November 2016, Jane Doe 8 was

  7    recruited into DOS, which she was told was a, quote,

  8    "women's-only organization," end quote.        Her recruitment

  9    follow a pattern in which Mr. Raniere directed, quote,

 10    "first line," end quote, DOS slaves to recruit their own

 11    slaves, and instructed them to conceal from the recruits

 12    that he was involved with DOS in any way.        Shortly after

 13    being recruited, Jane Doe 8 was given a, quote, "special

 14    assignment," end quote by her, quote, "masters," end quote

 15    to, quote, "seduce," end quote, Mr. Raniere, and allow

 16    Mr. Raniere to take a photograph to prove she had completed

 17    the, quote, "assignment," end quote.        I find Jane Doe 8's

 18    testimony credible, and reject Mr. Raniere's contention that

 19    she somehow, quote, "misunderstood the assignment to sleep

 20    with Mr. Raniere," end quote.

 21               Thus, while Jane Doe 8 ultimately refused to

 22    engage in a sex act with Mr. Raniere, I find that the

 23    preponderance of the evidence establishes that Mr. Raniere,

 24    quote, "completed all the acts he believed necessary for

 25    successful completion of the substantive offense," end



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 13 of 160 PageID #:
                                   18806

                                     Proceedings                            13


  1    quote.   Accordingly, a three-point reduction under

  2    Section 2X1.1(b)(1) is not warranted.

  3               I disagree with Mr. Raniere's objection to a

  4    five-level enhancement under the Sentencing Guidelines

  5    4B1.5(b)(1) for engaging in a, quote, "pattern of activity

  6    involving prohibited sexual conduct," end quote.         Under the

  7    Guidelines, a defendant engages in a pattern of activity

  8    involving prohibited sexual contact, quote, "if on at least

  9    two separate occasions the defendant engaged in prohibited

 10    sexual conduct with a minor," end quote.

 11               The evidence establishes that Mr. Raniere began a

 12    sexual relationship with Jane Doe 2 in or about September

 13    of 2005, when she was 15 years old.       The evidence also

 14    established that, on at least two occasions, Mr. Raniere

 15    took photographs of Jane Doe 2 constituting child

 16    pornography.    That is sufficient to establish a, quote,

 17    "pattern of activity involving prohibited sexual conduct,"

 18    end quote, and the enhancement under 4B1.5(b)(1) is the

 19    therefore warranted.

 20               Having addressed Mr. Raniere's objections to the

 21    PSR's Guidelines calculation, I will now calculate the

 22    Guidelines range for Mr. Raniere's sentence, using the 2018

 23    Guidelines Manual.

 24               On Count 1(a) for Visa Fraud, the

 25    base offense level is a 19 and a four-point role enhancement



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 14 of 160 PageID #:
                                   18807

                                     Proceedings                           14


  1    applies for an adjustment, adjusted total of 23.

  2               Counts 1 and 2, Racketeering Acts 1(a) and 1(b),

  3    for Conspiracy to Commit Identity Theft and Unlawfully

  4    Possess Jane Doe 1's Identification, the base offense level

  5    is 19 and a four-point role enhancement applies, for an

  6    adjusted total of 23.

  7               On Counts 1 and 2, Racketeering Acts 2 and 4, for

  8    Sexual Exploitation of Jane Doe 2 on November 2nd, 2005, the

  9    base offense level is a 32.      I apply a two-level increase

 10    because Jane Doe 2 was older than 12 but younger than 16, a

 11    two-level increase because the offense involved sexual

 12    contact and a four-point increase for the defendant's

 13    leadership role, for an adjusted total of 40.

 14               On Counts 1 and 2, Racketeering Acts 3 and 4, for

 15    sexual exploitation of Jane Doe 2 on November 24, 2005, the

 16    computation is the same as the one I just described, which

 17    is an adjusted offense level of 40.

 18               On Counts 1 and 2, Racketeering Acts 5(a) and 5(b)

 19    for Conspiracy to Commit Identity Theft of James Loperfido,

 20    the base offense level is 19 and a four-point role

 21    enhancement applies for an adjusted total of 23.

 22               On Counts 1 and 2, Racketeering Acts 5(a) and 5(c)

 23    for Conspiracy to Commit Identity Theft of Edgar Bronfman,

 24    Sr. the base offense level is a 19 and four-point role

 25    enhancement applies for an adjusted total of 23.



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 15 of 160 PageID #:
                                   18808

                                     Proceedings                           15


  1               On Counts 1 and 2, Racketeering Act 6, for

  2    Conspiracy to Alter Records for Use in an Official

  3    Proceeding, the base offense level is 19 and a four-point

  4    role enhancement applies for an adjusted total of 23.

  5               On Counts 1 and 2, Racketeering Act 7, for

  6    Conspiracy to Commit Identity Theft of Jane Doe 3, the

  7    base offense level is a 19 and a four-point role enhancement

  8    applies, for an adjusted offense level of 23.

  9               On Counts 1 and 2, Racketeering Acts 9(a) and

 10    9(b), for Trafficking and Document Servitude of Jane Doe 4,

 11    the base offense level is 22 and I apply a three-level

 12    increase because the victim was held in peonage or

 13    involuntary servitude for over a year, and a four-level

 14    increase for the defendant's leadership role, for an

 15    adjusted total of 29.

 16               On Counts 1 and 2, Racketeering Act 10, for

 17    Extortion, the base offense level is a 19 and a four-level

 18    role enhancement applies, for an adjusted offense level of

 19    23.

 20               On Counts 1 and 2, Racketeering Act 12(a), and

 21    Counts 8 and 9 for Sex Trafficking of Jane Doe 5, the

 22    base offense level is a 30 and a four-level role enhancement

 23    applies, for an adjusted total of 34.

 24               On Counts 1 and 2, Racketeering Act 12(b), and

 25    Count 6, for Forced Labor of Jane Doe 5, the



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 16 of 160 PageID #:
                                   18809

                                     Proceedings                           16


  1    base offense level is a 32 and four-point role enhancement

  2    applies for an adjusted total of 36.

  3               On Counts 1 and 2, Racketeering Act 14, for

  4    Conspiracy to Commit Identity Theft of Jane Doe 7, the

  5    base offense level is 19 and a four-point role enhancement

  6    applies for an adjusted total of 23.

  7               On Counts 1 and 7 for Wire Fraud Conspiracy, the

  8    base offense level is 19 and a four-point role enhancement

  9    apply, for an adjusted total of 23.

 10               On Counts 1, 8, and 10 for Attempted Sex

 11    Trafficking of Jane Doe 8, the base offense level is a 34

 12    and a four-level role enhancement applies, for an adjusted

 13    total of 38.

 14               I then compute the multiple count adjustment,

 15    which requires that I assign one unit to the group with the

 16    highest offense level, and one additional unit to each group

 17    that is equally serious or 1-4 levels less serious.

 18               The two groups are related to sexual exploitation

 19    of Jane Doe 2 have a highest adjusted offense level at 40.

 20    I assign one unit to each of those groups, one unit to the

 21    group covering sex trafficking and forced labor of

 22    Jane Doe 5 and one unit to the group covering attempted sex

 23    trafficking of Jane Doe 8.      That yields a total of four

 24    units.   I then take the greater of the adjusted offense

 25    levels, which is 40 and increase the level by four points,



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 17 of 160 PageID #:
                                   18810

                                     Proceedings                               17


  1    based on the unit calculation.         That would yield a Total

  2    Offense Level of 44.

  3               Finally, because the offense of conviction is a

  4    covered sex crime, the defendant engaged in a pattern of

  5    activity involving prohibited sexual conduct, the defendant

  6    is not a career offender, and Section 4B1.5(a) of the

  7    Guidelines does not apply, I increase the offense level by

  8    five points, to total of 49.       The Total Offense Level is

  9    therefore 49.

 10               Having determined the Total Offense Level, I will

 11    now calculate the Guidelines Range.        The defendant is in

 12    Criminal History Category 1, and thus his Total Offense

 13    Level -- and his Total Offense Level is 49.            Using the

 14    Guidelines table, I calculate that the applicable Guidelines

 15    range is life imprisonment.

 16               And that's the Court's decision.           And the defense

 17    has its objection.

 18               MR. AGNIFILO:     Thank you, Your Honor.

 19               THE COURT:     And if there are any objections from

 20    the Government?

 21               MS. HAJJAR:     No, Your Honor.

 22               THE COURT:     All right.

 23               All right.     At this time, we will move on to

 24    victims' statements.      We have 15 victim statements that will

 25    be made either in person or by video or audio.            And we'll



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 18 of 160 PageID #:
                                   18811

                                     Proceedings                               18


  1    begin with the victim statement by Camila.            Okay.   Is Camila

  2    in the room or do we have to escort her.

  3               MS. HAJJAR:     She's being escorted in, Your Honor.

  4               THE COURT:     Thank you.

  5               (Pause in proceedings.)

  6               THE COURT:     Okay.   Good morning, ma'am.        Are you

  7    Camila?

  8               CAMILA:   I am.

  9               THE COURT:     All right.    Please leave your mask on

 10    you will be heard.      Thank you very much.     You may proceed

 11    when you are ready.

 12               CAMILA:   Good morning, Your Honor.         I'll start by

 13    introducing myself.      My name is Camila, but most people call

 14    me Cami.   I understand that the case that concerns me and my

 15    name has been mentioned repeatedly throughout the trial, but

 16    I was not here and I was not heard.

 17               THE COURT:     Could you lower the microphone a

 18    little and speak slowly and take all the time you need,

 19    please.

 20               CAMILA:   Thank you.

 21               THE COURT:     Thank you.

 22               CAMILA:   During this trial I was advised by my

 23    lawyer not to speak with the Government and to stay

 24    invisible.   But I have recognized the power I hold and I am

 25    ready to retain my voice and stand up for myself.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 19 of 160 PageID #:
                                   18812

                                     Proceedings                             19


  1                As for the individuals that I am here to speak

  2    about, it is difficult for me to utter his name.          I will

  3    only refer to him as "he."      I am rebuilding my life and I

  4    will not bring him forward into my future.           This man that

  5    you are about to sentence had a deep invest in my life that

  6    I am not sure I can fully quantify or qualify.

  7                It has taken me a long time to begin to process

  8    the trauma he caused by his attempts to control my mind and

  9    my world.    He tried to replace my voice with his own, my

 10    thoughts with his self-serving ideas.        He twisted my mind

 11    for so long that finding the strength and clarity to tell my

 12    story has been a slow and painful journey.           And even now I

 13    realize that I still have a long road ahead of me.

 14                I am here because I am someone's daughter, sister,

 15    and friend, and I know that if it was my own daughter,

 16    sister, or friend it would be completely unacceptable for

 17    her to have been inducted into that situation; therefore, I

 18    am standing up for that girl that was someone's daughter and

 19    I am saying it is unacceptable that she was in this

 20    situation.    It is wrong that she had to live through

 21    everything she did, and it is unforgivable that it lasted 12

 22    years.

 23                You want me to believe that my only value came

 24    from having self-doubt.     I now realize I am stronger than he

 25    ever allowed me to know I was.       He tried to control me



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 20 of 160 PageID #:
                                   18813

                                     Proceedings                             20


  1    because he knew that the knowledge I had about him and his

  2    actions toward me made him vulnerable.

  3                I met him when I was just 13, and from the start,

  4    I did not feel comfortable around him.        I would even try to

  5    avoid being in the same room as him, but the adults around

  6    me would get mad at me for being rude and push me back

  7    towards him.    This felt like a violation and a betrayal from

  8    the very people that were supposed to protect me.

  9                The very first time I was left to have a

 10    conversation alone with him, we talked about how I placed

 11    second on my eighth-grade spelling bee contest.         I continued

 12    to avoid him after that for some time, but years later, he

 13    told me how he knew I was special from the moment he met at

 14    13.

 15                He first had sex with me on September 18, 2005.

 16    He would expect me to celebrate September 18th as our

 17    anniversary together every year.       That first time, which was

 18    my first time, I was 15.      He was 45.    This was after a few

 19    months of him asking me to go on walks in the middle of the

 20    night, which he would bring up topics of a sexual nature

 21    escalating in detail over time and asking me flippant

 22    questions about my sexual history, of which I had none.          He

 23    told me keep it all a secret, immediately severing me from

 24    my family and friends and effectively making himself my only

 25    resource.



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 21 of 160 PageID #:
                                   18814

                                     Proceedings                           21


  1               Beginning at that time, he would ask me to

  2    sneak -- sneak out of the house that I was living in to meet

  3    him at places where we were isolated as well as from

  4    everyone else so that he could have sex with me.         He would

  5    often take me to his executive library where he would ask me

  6    to take my clothes off before coming up the stairs to the

  7    loft as he watched.     During these secret meetings when I was

  8    still 15, he took naked pictures -- naked pictures of me.

  9    The experience of being photographed is seared into my

 10    memory.   As a 15-year-old that is not something you easily

 11    forget.   He would have with me some type of sexual contact

 12    during every meeting.     The times he took a picture were no

 13    exceptions.

 14               While he hid our sexual relationship from others,

 15    he explained it to me by telling me I was very mature for my

 16    age, and the flattering and the romance of hearing that when

 17    you're a teenager; I know now that it was false.         I was a

 18    child.    I also know that it was no excuse to rob me of my

 19    youth or to interrupt my life the way he did.         He used my

 20    innocence as -- my innocence to do whatever he wanted with

 21    me, not just sexually but also psychologically.         He

 22    manipulated me into what he wanted for his own reasons, for

 23    his own pleasure.

 24               He was calculated and methodical in the way he

 25    tricked me into a relationship and the way he manipulated me



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 22 of 160 PageID #:
                                   18815

                                     Proceedings                            22


  1    for every second of my life.      He groomed me in his eyes.       He

  2    shaped -- he shaped my being to his liking, or mine, he

  3    said.

  4               Today I still have trouble identifying the lines

  5    between a normal relationship and an abusive one.         Even the

  6    times with him that could have been perceived as smooth and

  7    conflict-free, I now realize were the other side of the

  8    abuse.   I had to become good at figuring out how to stay in

  9    his good graces by pleasing him and doing exactly what he

 10    wanted me to do, and I did.      I became the best.     He had made

 11    himself my only lifeline and I was not going to mess with

 12    that.    I learned that survival is instinctive, even in the

 13    most twisted circumstances.

 14               He was involved in and controlled every aspect of

 15    my life.   When I was 17, he directed that I overstay my

 16    visa.    At the time I was too young to understand why he

 17    wanted this to happen, but I now realize why.         I realize

 18    that he was using my status to strip me of all options, and

 19    in doing so, deprive me of my freedoms.        I was not old

 20    enough to consciously consent or understand how he was

 21    taking away my rights.     I regret listening to him and

 22    trusting him.

 23               In 2011 he put me up in an apartment in the

 24    neighborhood.    It was clear that just like our relationship,

 25    no one could know about it.      He romanticized it by -- and



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 23 of 160 PageID #:
                                   18816

                                     Proceedings                              23


  1    told me it would be our home, but in reality, he spent

  2    almost no time there.     He expected me to be available for

  3    sex all the time.     He would come in the house, have sex, and

  4    leave.

  5               As a result of my living situation and the secrecy

  6    surrounding it, I became even more isolated and withdrawn.

  7    My family and friends started describing me as mysterious,

  8    and while at first they were curious and inquisitive about

  9    my life and whereabouts, eventually they stopped asking.           I

 10    became unreachable to my parents, my brother, and friends

 11    until I had no one that would worry about me, no friends to

 12    check up on me.    I felt abandoned for the longest time.        I

 13    didn't see it then, but he cut me off from anyone that could

 14    ever help me.

 15               In addition to manipulating me for his sexual

 16    relationship, he emotionally and psychologically abused me.

 17    I battle with the effects of his manipulation to this day.

 18    He exerted an intense amount of pressure on me regarding my

 19    weight, which resulted in an eating disorder that has been a

 20    lifelong battle and has caused me ongoing health problems.

 21    When I was 15, I was a normal teenager who had a normal

 22    relationship with food and exercise, but he destroyed that.

 23    As soon as we started having sex, he started asking me my

 24    weight every single day, and this continued into my

 25    adulthood.



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 24 of 160 PageID #:
                                   18817

                                     Proceedings                            24


  1               As you can see, I'm 5'5," and his goal for me was

  2    to weigh 100 pounds or less.      Today I try not to think about

  3    my weight, but I still hear his voice in my head and it

  4    continues to be a daily struggle.

  5               After experiencing threatening physical symptoms

  6    because of the eating disorder, some of which I have yet to

  7    fully recover from, I asked for outside professional help,

  8    but his answer was always, lose the weight first.         These are

  9    words that -- these are words that were burned into my

 10    memory because of the desperation and the hopelessness that

 11    I felt being met with such a heartless response.         He told me

 12    that he knew better than doctors anyway and always denied me

 13    any medical care.     Now I believe he never let me seek

 14    medical attention to make sure our relationship stayed a

 15    secret.

 16               Each attempt to distance myself from him was met

 17    with resistance, and the worst part started when I tried to

 18    break up with him.     I wanted a normal life and to be in a

 19    normal relationship.     I believed in what he said before, If

 20    you ever want to go, I support you.       But when I tried to

 21    leave, I learned that was a lie.       He had told me the only

 22    value I contributed to the relationship was my purity.          I,

 23    therefore, thought that if I became impure inside, he would

 24    let me go, so I had another relationship.        But he did not

 25    let me go.   It only got worse.      He punished me emotionally,



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 25 of 160 PageID #:
                                   18818

                                     Proceedings                             25


  1    psychologically, and sexually.       I had no one to reach out to

  2    for help.    He acted happy, loving, and caring when I started

  3    falling back in line, but as soon as I pressed it again and

  4    decided to leave, he would become a monster.         He knew the

  5    things that mattered most to me and what I feared and used

  6    both to control me.

  7                He drove me to the point of a suicide attempt with

  8    his cold-mind games.     That night when he finally, in a state

  9    of shock with blood running down my arms, one of the first

 10    things out of his mouth was, Do you know how bad it could

 11    have been for me if you had killed yourself?         His first

 12    thought was always of himself and the potential exposure of

 13    his secret, even when I was in extreme distress.

 14                He acknowledged that the right thing would be for

 15    me to go to a hospital and be placed under psychiatric

 16    evaluation.    I would have welcomed that help and a break

 17    from his cruelty.     Instead, he asserted his capability that

 18    he could help me better than any trained professional.           He

 19    continued the mind games and did not allow me to seek

 20    outside help.    I really thought he would let me go after

 21    that.   Instead, he tighten his grip and brought in more

 22    people to keep me in check.      It felt like I would never be

 23    free.   There was no way out.

 24                I hold scars on my body from him that can never be

 25    erased.   They carry immense emotional and psychological



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 26 of 160 PageID #:
                                   18819

                                     Proceedings                           26


  1    pain.   They are a reminder of his cruelty and manipulations.

  2    He knew exactly what he was doing.       He even asked me at some

  3    point if having his initials on my body would keep me from

  4    being with other people.      He drew pleasure from knowing he

  5    had marked me.    I was his.

  6               Even when I got up the courage to cover his mark,

  7    it has not been enough to disguise the pain and shame that

  8    it reminds me of.     To realize that someone knowingly hurt

  9    your body and drew pleasure from it is a difficult thing to

 10    come to terms with; and maybe it's not something that is

 11    ever meant to feel okay.      To brand someone you allegedly

 12    care for should never be normal.

 13               I left in 2017 thanks to my sister.        When I walked

 14    away I had the mind of a 15-year-old in the body of a

 15    27-year-old.    I missed out on the incredibly basic things

 16    people learn in their youth, so I was completely unarmed and

 17    unable to cope.    Even after I left, I was still constrained

 18    by him.   I was distrustful of almost everyone, including my

 19    own family; and sometimes had moments of confusion where I

 20    felt unsure I was -- that it was right of me to leave.          I

 21    felt completely alone.

 22               Because of him I lacked documentation of legal

 23    status, even in Mexico.     Because of him I had no formal work

 24    experience and no higher education, which has really

 25    constrained my ability to find work.        It's hard to explain



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 27 of 160 PageID #:
                                   18820

                                     Proceedings                            27


  1    to potential employers how I came to suddenly enter the

  2    workforce at 29 with such a limited résumé and no

  3    references.

  4               It was not until a few months after his arrest

  5    that I begun to truly break free of his control.          And even

  6    now, the effects of his abuse live on.        While the emotional

  7    instability has finally ended, I continue to carry scars,

  8    physical and emotional and psychological to this day.

  9    Because he manipulated me into a sexual relationship, I

 10    carry the pain and shame of aborting a child at his

 11    direction, which is something that would haunt me every day

 12    and a wound that will never heal.

 13               I also have cervical dysplasia, which is a

 14    precancer in my cervix from the HPV virus.           Every step of

 15    the procedure has been traumatic because it reminds me of

 16    the way in which he violated my being.        The lasting effects

 17    of his abuses of me include threatening my ability to have a

 18    family in the future in a normal manner and having to deal

 19    with long-lasting medical effects.       I want to move on, but

 20    he has damaged me in so many ways.

 21               His infliction of stress on me from his actions

 22    have made it hard for me to maintain a job.          I still have

 23    heart palpitations.     I still have scars on my body.       I still

 24    struggle to have a healthy relationship with food, exercise

 25    and body image, and I still struggle to understand what a



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 28 of 160 PageID #:
                                   18821

                                     Proceedings                            28


  1    loving, healthy relationship with another person should look

  2    like.   I still don't have a normal concept of family because

  3    of how he manipulated us away from each other.         And because

  4    of the secrecy, he never allowed me to form real

  5    friendships.

  6               I am working hard to live a normal life, but I

  7    feel the mental and emotional and physical consequences of

  8    his abuse every single day.      I will never be the same.      I

  9    never got to live like a normal teenager.        I never went on a

 10    date until I was 29.     I never went to college.      I never --

 11    and this is where I go blank because I missed so much of my

 12    own life, I find it difficult to even conceptualize what I

 13    have missed.

 14               As I stand here, the gravity of what he did to me

 15    becomes more and more clear, and I fail to understand it

 16    sometimes.    He hid his abuse behind ideas and concepts of

 17    nobility, but there is nothing noble about abusing a child,

 18    abusing his authority, and taking advantage of me, my mind,

 19    my body, my spirit, my trust.      He demanded loyalty, but was

 20    loyal to no one but himself.      He left me weak, confused, and

 21    completely unarmed.     He claimed to build me up, to love me

 22    selflessly, yet, he kept me blind and lost, controlling

 23    everything around me, including my perception of the world

 24    and myself.

 25               You see, what everyone got to see was a



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 29 of 160 PageID #:
                                   18822

                                     Proceedings                           29


  1    soft-spoken charismatic man, but I've seen a different side

  2    of him.   I know that other side of him.       I know who he

  3    becomes when he's losing control of you.        I know the

  4    manipulation, the obsessions, the lies, and how he blurred

  5    the lines of right and wrong to serve his own benefit.

  6               There has been a difficult -- it has been

  7    difficult to rebuild myself but not impossible.         I am and

  8    will continue to grow stronger than he ever allowed me to

  9    know I was.    Even now, he continues to lie in an attempt to

 10    save himself.    He talks himself in circles trying to

 11    redefine principles to justify his actions.          But I think

 12    he really -- if he truly believed those principles he claims

 13    to live by, he would have honored those, and told the truth

 14    instead refusing to take accountability for the heinous

 15    crimes he has caused.

 16               Your Honor, there is no outcome where I get the

 17    time back and the opportunity that's lost -- I lost, nothing

 18    that can be done or said to make me trust another human

 19    being the way I did before I met him.        I believed in the

 20    goodness of people and giving them the benefit of the doubt,

 21    but that is exactly how he got away with so much.

 22    Respectfully, I ask the Court to take my 12 years of abuse

 23    and the effects of that abuse that I continue to experience

 24    today into consideration in sentencing him.

 25               The hardest part of my story is over.        Keith



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 30 of 160 PageID #:
                                   18823

                                     Proceedings                           30


  1    didn't break me.    I stand here today, now I can do my story

  2    justice.   I will not stand idly by.       I will not let somebody

  3    else tell my story.      That is why I am here, to prevent him

  4    from almost destroying someone else ever again.

  5               Thank you, Your Honor.

  6               THE COURT:     Thank you.    You may be seated.

  7               (Continued on the next page.)

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 31 of 160 PageID #:
                                   18824

                                      Proceedings                                  31


  1                THE COURT (Continuing):       The next victim statement

  2   is from Sarah Edmondson, who appears from video.

  3                MS. EDMONDSON:     This is not a victim impact

  4   statement.    This is a survivor statement.

  5                Keith, you tried to steal me from my husband.             You

  6   tried to blackmail me.       You tried to enslave me.        You tried to

  7   ruin my life and the lives of my friends, but you failed.

  8   Your brand of your initials on my body is gone.             I had it

  9   removed with plastic surgery.

 10                But I can't help but wonder what would have happened

 11   if I spent my 30s in a legitimate organization; one led by a

 12   true humanitarian.      Instead of a monster who demonstrated his

 13   entire life mission is to destroy as many people as possible.

 14                You used the trust that people had in me and my

 15   bright light as a recruitment tool for your personal harem and

 16   your insatiable desire for destruction.

 17                In a curriculum that you said taught personal

 18   responsibility, you have taken none.          You are not a leader or

 19   a mentor or a guru.      You are a liar, a parasite, and a

 20   grifter; all the thing that's projected onto women.

 21                Despite what you tried to teach us in the

 22   curriculum, it turns out there is a definition of evil.                It's

 23   you, what you have done and continue to do from prison and in

 24   this very moment.      But your con has come to an end.         The world

 25   sees your lies.     And if there is ever any justice, the world



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 32 of 160 PageID #:
                                   18825

                                      Proceedings                               32


  1   will never see your face in public again.

  2               Thank you to the Court for your time.           Your Honor,

  3   you've saved many lives and my husband and I thank you very

  4   much.

  5               THE COURT:     The next victim is Mark Vicente

  6   appearing by video.

  7               MR. VICENTE:     Your Honor, beyond Keith Raniere's

  8   crimes as documented in your court, there are moral crimes

  9   this man has committed; specifically against those that were

 10   under his care.     People like myself.

 11               The crimes were willful and intended to cause

 12   maximum damage.     There are the physical things Raniere has

 13   done to people:     Coerce them to starve themselves, sleep

 14   deprivation, cutting them off from their friends and families,

 15   closing doors on their life and career opportunities,

 16   shunning, terrorism by litigation, branding, triangulating his

 17   students against each other, maliciously squandering the

 18   child-bearing years of dozens of women, convincing people that

 19   he knew better than their doctors resulting in them foregoing

 20   medical treatment they should have had.

 21               These are all terrible things.         But it's the

 22   psychological and existential injuries which will continue for

 23   the rest of our lives, that I find the most heinous.

 24               Keith Raniere, you have done irreparable harm to

 25   people's psyches, to their self-esteem, their belief in



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 33 of 160 PageID #:
                                   18826

                                      Proceedings                                  33


  1   themselves, and their experience of sanity and well-being,

  2   their quality of existence.

  3               I believed in you.      I believed in your mission,

  4   because I thought it was the same as mine.           Finding out the

  5   truth about you and your actual motives turned my world upside

  6   down.   You broke goodness.       You cracked the firmament of my

  7   belief in nobility and honor and righteousness.

  8               I do not know how to repair it.         I do not know if it

  9   can ever be made whole again.         I fight every day to try to

 10   recapture something that now feels lost.

 11               This is not by accident on your part.           When I was

 12   writing the film Carbon Crimes, you wanted me to create a

 13   female character of innocence and good will.            Someone who

 14   worked for a leader she believed in with all her might.                She

 15   then finds out he's in fact a very bad man with very band

 16   intent, using everyone's perceive of goodness for his own

 17   ends.   You described to me how it would break someone like

 18   that and how she would never be able to heal from it.              She

 19   would never be able to find goodness again.            She would be

 20   forever poisoned; goodness will be forever poisoned.

 21               You knew exactly what you were doing to me and many

 22   others.    And the loss and pain is incalculable.           And the worse

 23   part, the truly sick part of this is, in that trauma, the

 24   desolation of my psyche, is your greatest joy.

 25               As the founder the Society Of Protectors, you told



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 34 of 160 PageID #:
                                   18827

                                      Proceedings                                  34


  1   us constantly to man-up, to strip ourselves of everything, to

  2   find our true self.      You told us on a daily basis how in the

  3   worst circumstances we can find joy.

  4                Remember how you quoted Albert Camus, "In the midst

  5   of winter I found there was within me an invincible summer."

  6   And yet, here you are suffering about how miserable you've

  7   been in prison without your comforts.

  8                Your ideology was all false bravado and boastful

  9   lie.   You made us believe we were constantly failing, a

 10   standard you were wholly incapable of meeting yourself.                You

 11   just wanted to destabilize our psyches as much as possible so

 12   that in our growing psychosis you would be the savior watching

 13   us get worse and worse.       Like poisoning us and watching us die

 14   slowly.    Our happiness wasting away, that is your true joy.

 15                You could have at least had the decency to admit

 16   what you wanted was so very primitive.           How cruel to convince

 17   women that sex with you would heal their sex abuse trauma.

 18   How childish and devious to use principle and honor as a cover

 19   for a teenage fantasy of getting a group of women to give you

 20   a blow job.     How shallow are you?

 21                Clearly, your joy does come from the external world

 22   after all.    You were just seeking infantile comfort.

 23                It turns out, contrary to your lawyer's assertions,

 24   you do need coercion to get sex.

 25                You and your followers need to ask yourselves one



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 35 of 160 PageID #:
                                   18828

                                      Proceedings                                   35


  1   important question, how did Keith Allen Raniere cause this.

  2   Stop being a victim.       Stop suffering.

  3               The world's reaction to your self-appointed

  4   omnipotence did not cause your present circumstances; your

  5   evil did.

  6               You will never know true love.         You have to

  7   calculate everything:       Kindness, compassion, awe, morality,

  8   weeping at pure goodness.

  9               While I will struggle for the rest of my life with

 10   what you've done to my mind and my soul, I can feel all those

 11   things you cannot.      My morality is intrinsically mine.             Your

 12   emptiness is yours for ever and ever.

 13               Your Honor, I spent 12 years studying this man.               He

 14   has a belief that he's the next evolution of human kind,

 15   beyond worldly ethics and morality, far superior to this

 16   Court.    He thinks he breathes the rarefied air of an awakened

 17   genius, but he's none of those things.           He is a malicious,

 18   petty, evil and dangerously vengeful sociopath who thrills at

 19   our pain.    And yet barely a glimmer of that excitement is

 20   visible on his blank face and his dormant eyes.

 21               He has been a lascivious little toddler with too

 22   much power and zero accountability.          He has stolen hundreds of

 23   years from all his victims and poisoned their existence,

 24   poisoned my existence.       And he needs to be held accountable.

 25               Thank you for your time.



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 36 of 160 PageID #:
                                   18829

                                      Proceedings                             36


  1                THE COURT:    All right before we proceed any further,

  2   anyone here is using an iPhone or iPad or a computer please

  3   put it away or leave.       That's everyone.      Thank you very much.

  4                The next victim is Ivy Nevares, who is speaking by

  5   audio transmission.

  6                MS. NEVARES:    Your Honor, I'm Ivy Nevares.         I'm

  7   speaking freely about my experiences with Keith Raniere.

  8                I met him during my first ESP workshop in 2001.

  9   Although I was already indoctrinated, my instincts hadn't been

 10   worn away.

 11                I didn't realize at the time that the course work

 12   showed his fascination with criminal psychologically;

 13   specifically swindling and sociopathy.           He even created a

 14   worse class of sociopaths he called Suppressives, and later

 15   Luciferians for added drama.

 16                He showed up for Q&A at the end of the fifth day.

 17   He asked him during that first encounter, 'You seem to know a

 18   lot about these Suppressives, how do I know you're not one of

 19   them?'    He smiled coyly, 'Because they can't hold value, they

 20   can only destroy.'

 21                I would normally have caught the black and white

 22   fallacy were not for the narrative that had been pushed on me

 23   by his adoring women already, who were already criminally

 24   bound.    Like thousands of others I innocently believed him to

 25   be sincere.



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 37 of 160 PageID #:
                                   18830

                                       Proceedings                            37


  1                Ten months and several workshops later, Raniere

  2   asked for a lifetime personal and professional commitment.              I

  3   could be with no other men and work for no other person or

  4   company.     I knew something was off early on.          He spoke too

  5   much and too highly of himself and claimed to have mystical

  6   powers no one should question.          I was too embarrassed to ask

  7   why he spoke of mysticism while publicly claiming to be a

  8   scientist.

  9                One of his most preposterous claims is that he had

 10   to have sex constantly, lest the spiritual energy consume him

 11   to the point of death.        I would like to ask him now, your

 12   Honor:    You've presumably gone two-and-a-half years without

 13   sex since your arrest.        How is it that you're still alive?

 14                One of the cornerstones of Raniere's model is that

 15   ethical civilization can only be achieved, and I quote,

 16   "through mutually consented honest trade."            The consent cannot

 17   exist along site honesty.         And that right there was a loop

 18   hole he relentlessly exploited.

 19                I consented to an intimate relationship with him,

 20   but I never consented to being lied to, manipulated or abused.

 21   I never consented to be being held captives by a dependence

 22   inducing system that he architected.           I never consented to

 23   having his flying monkeys gaslight, exploit, harass, threaten

 24   and attack me around the clock under his direction simply

 25   because I refused to comply.



                 Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 38 of 160 PageID #:
                                   18831

                                      Proceedings                             38


  1               I would like to address Raniere directly.            That

  2   fateful October you weren't asking for fidelity; you were

  3   asking for blind obedience.        You weren't offering a type of

  4   marriage; you were opening the door to countless unwritten

  5   contracts whose conditions became ever moving targets, but

  6   whose penalties you and your women were quick to enforce.

  7               You asked me what I wanted from you.          And I said, to

  8   know true love.     You instead subjected me to 17 years of

  9   indentured servitude and your own perverted monstrosities.

 10   Had I known all of this going on, I would have never followed

 11   you.

 12               The force of Raniere's world rests on a flippant

 13   double-edged sword he wields to benefit those who shield and

 14   finance his criminal appetite and to cripple those who refuse

 15   to do so.    He shunned me for the better part of eleven years

 16   and ordered others to do the same, because I could not or

 17   would not meet his extreme demands.

 18               A decade before DOS existed, Raniere's already

 19   tormenting me with the practices the women would later take

 20   on.    One year after I put myself through hell to weigh his

 21   desired 95 pounds, he shunned me because I had a handful of

 22   pumpkin seeds breaking my 400-calorie limit.            That night he

 23   said his leaving me hurt him more than it did me.

 24               Your Honor, the defendant you see before you today

 25   is a sadistic pathological liar.



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 39 of 160 PageID #:
                                   18832

                                       Proceedings                              39


  1                Raniere said, and I quote, "Things are most

  2   maneuverable when they are most unstable."            That is exactly

  3   how he managed to subject me and others to systematic abuses.

  4   He kept us sleep-deprived, blackmailed, exploited,

  5   traumatized, and malnourished.

  6                One year I completed 45-day fast to prove to him

  7   that I cared about our relationship enough.             What was his

  8   response?     That I wanted to break the fast because I was weak

  9   and had no character.        So he ordered me to extend it an

 10   additional ten days.        And I did, with the best of intentions,

 11   but it was never enough.        Nothing ever was.

 12                Many of us experienced PTSD from Raniere's so-called

 13   readiness drills.       I found out where he came up with the idea

 14   during an SOP training.        In a video he said a person close to

 15   him had lost a brother to murder.          And that the body wasn't

 16   discovered until ten days after his death.            That was my

 17   brother, Fernando.       How dare you desecrate my brother's death

 18   as justification to torture countless women.

 19                I come from a Mexican family.         And Raniere knew that

 20   having children is important to me.           So he bated me with

 21   promises of his first born child.          I was very clear early on,

 22   I said, if you father a child with someone else I will not

 23   raise hell.      I will not destroy you.       I will simply slip away

 24   quietly.     He agreed to be truthful about it.          And instead he

 25   instructed the other women in the inner circle to lie to my



                 Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 40 of 160 PageID #:
                                   18833

                                       Proceedings                             40


  1   face about his children for years even after he was arrested.

  2                I'm relieved to know one of his youngest victims has

  3   finally denounced him.        But it makes me sick to think he was

  4   raping a child and sleeping were her sisters when he was

  5   living with me swearing he wasn't sleeping with anyone else.

  6                These very acts alone demonstrate his crazed

  7   misogyny.     In February 2015, Kristin Keeffe, Raniere's

  8   long-time ally emailed me shortly after she defected with

  9   their son.     She said Raniere was hoping I would commit

 10   suicide.     When I sent him the e-mail he replead, and I quote,

 11   "Can you see she's not a bright light."

 12                I spent several years contemplating Kristin's

 13   accusation because I refused to believe it was true.               Recently

 14   I learned she said that on walks with Raniere he asked

 15   gleefully, "Do you think Ivy's going to commit suicide?"

 16                When we first met, Raniere was intensely curious

 17   about my cutting myself and having suicidal thoughts as a

 18   teenager.     I shared with him that in my early 20s I foolishly

 19   imagined that if my ideal partner left me, it would be best

 20   for me to leave this world.         He used the first six years of

 21   our relationship to become that ideal man.            He lived with me,

 22   lavished me with gifts and attention, much to the displeasure

 23   of the other women.       One fine day he began shunning me, while

 24   he flaunted other women in public and barred me from walking

 25   on the same street as them.



                 Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 41 of 160 PageID #:
                                   18834

                                      Proceedings                                 41


  1               I will address him again.        You often cited that

  2   Ayn Rand quotes, "A viler or evil than to murder a man is to

  3   sell him suicide as an act of virtue."           Was my potential

  4   suicide your ultimate experiment?

  5               I see now you exploited my dependence on a mate and

  6   suddenly marginalized me.        Do you think that would have driven

  7   me to commit suicide?       No matter the abuse, no matter the

  8   intensity of betrayal, I never came close to considering that

  9   option.    The gift you have your ultimate betrayal to me was

 10   realizing that no man is ever worth losing my life over; much

 11   less a sick predator like you.

 12               In our professional relationship Raniere violated

 13   every single work-related principal he preached.             Specifically

 14   that work raises self-esteem only when it's justly

 15   remunerated; otherwise it's enslavement.

 16               Yet it wasn't enslavement when it came to me.              No

 17   one in the organization ever gave him as much time and resolve

 18   as I did.    Yet he and his and lazy women claimed that I was

 19   the one who owed him.

 20               Raniere was hiding in Mexico the day I found the

 21   courage to end our relationship.         I asked Nancy Salzman to

 22   relay the breakup in person, but she lied to me and refused do

 23   so on three separate times.        I want him to know I left him on

 24   January 15, 2018.

 25               Alas, Raniere's day of reckoning has finally come.



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 42 of 160 PageID #:
                                   18835

                                      Proceedings                              42


  1   This is my last message to him.         As a writer you cautioned me

  2   to use my skill honorably.        And that with the stroke of a pen

  3   I could irrevocably affect the character of those I wrote

  4   about.

  5               Your own actions have rewritten your character.

  6   There is no damage I can do in this respect.            I do not speak

  7   as a jilted lover; on the contrary, I'm grateful my defiance

  8   created a distance between us.

  9               I don't care that you had children with other women.

 10   I care that you lied to me about it.          And I'm not brainwashed.

 11   I've come to these conclusions myself after uncovering the

 12   myriad of lies you used to entrap me.

 13               The last sympathy I felt for the man I fell in love

 14   with died with your lawyer's sentencing memorandum.             You have

 15   no remorse over what you've done.         You blame your victims and

 16   direct your flying monkeys to create insults to legitimate

 17   social movements as you try to fight your imaginary injustice.

 18               We are as you and made justice blind our platforms

 19   to which your co-conspirators Nicki Clyne, Eduardo Asunsolo,

 20   and others commit professional and social suicide every day.

 21   They just don't know it yet.

 22               It is with a very careful stroke of my pen that I

 23   say and mean every word here.         You are and will forever be

 24   remembered as the most dangerous predator at all.             May you

 25   live long enough in prison to know the hell you put me and



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 43 of 160 PageID #:
                                   18836

                                       Proceedings                                 43


  1   others through.

  2                THE COURT:     The next victim statement is from Tony

  3   Natalie.

  4                MS. NATALIE:     Thank you, your Honor.

  5                Today is October 27, 2020.        On October 27, 1999, 21

  6   years to the day, I was forced to file bankruptcy because of

  7   you.   God has a sense of humor, doesn't he -- or she.              Then

  8   came years of relentless litigation, harassment, stalking, not

  9   just against me but against my family, and that didn't end

 10   until after your arrest.        All I wanted to do was leave and be

 11   able to move on with our lives, but you don't know how to let

 12   go of anyone, do you.        It was either fight back or die.           I

 13   chose to fight, but at a very high price to me and my family.

 14                Both my mother and father died weeks apart, thinking

 15   you were going to be putting me in jail.            My brother John, you

 16   remember him don't you, he fought very hard to stop you.                He

 17   was right, you are the boogeyman.

 18                I saw you and your Prefect for exactly what the

 19   world sees you as today, evil.          Your goal was to break me and

 20   you failed.      I'm standing hear today to tell you, you didn't

 21   break me.     I'm stronger than you are.

 22                In your desire to destroy, you destroyed yourself.

 23   Your obsession to control and dominate women, look around,

 24   Keith, it's women who took you down.

 25                My mother would say, in order for Keith to be with



                 Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 44 of 160 PageID #:
                                   18837

                                       Proceedings                                44


  1   you he had to be normal, he had to try.            Then you found Nancy,

  2   a person that checked all your Machiavellian boxes, your

  3   second in command.       You're lazy, Keith.       You always had to

  4   have around you to do your dirty work, you still do.

  5                Your calling card, the smartest man with a 240 IQ,

  6   what a joke.      But Nancy came with one of her own, the number

  7   two NLP expert in the world.         Using her NLP skills to create

  8   your pandemonium.       And she was willing to help you perpetuate

  9   all your ridiculous lies, such as you're a celibate monk.               A

 10   lie you and your inner circle wove into the fabrics of

 11   people's beliefs for years.         It's the lies and the Bronfman's

 12   money that created your cult kingdom.

 13                Sending me gaslighting letters from Milton's

 14   Paradise Lost, begging me to come back.            I was Lucifer, and

 15   you God.     And when that didn't work, you created a module, The

 16   Fall.   I was the suppressive you used by name as an example

 17   that needed to be destroyed, and what people feared the most

 18   they would become.       You even stole that term from Scientology.

 19   There is nothing original about you.

 20                It didn't work.      They woke up and they reached out.

 21   You pointed them in my direction.          I said a thousand times, he

 22   doesn't draw bad people, for the most part he draws good

 23   people that want to make a difference.            No one joins a cult.

 24   As soon as they see the crack in the plate, they are gone.

 25   They are to be brave enough to look.



                 Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 45 of 160 PageID #:
                                   18838

                                      Proceedings                             45


  1               Everyone builds their own postulate world.            For some

  2   people, it's a real heaven; for other people a real hell.

  3   What does your world look like right now, Keith?

  4               A genius, what a joke.       You are diabolical, small

  5   man, a master manipulator.        And now that's over.

  6               I ask this Court to sentence you to life in prison

  7   and put you in a place where you're not allowed to have

  8   contact with the outside world or anyone.           You need to be

  9   locked away as they locked away Charles Manson.             As anyone can

 10   see, you and your flying monkeys won't stop until you're gone.

 11               The victims of your abuse should finally be able to

 12   have peace and closure.       Do something decent before you die,

 13   Keith.    Tell the Snyder family what really happened to their

 14   daughter.

 15               You're dangerous and soulless.         And it frightens me

 16   there are still people out there willing to do your bidding.

 17               The last thing you said to me was, "The next time I

 18   see you, you'll be dead or in jail."          You were wrong, again,

 19   you're in jail, and I pray to God that's where you will die.

 20               I want to thank this Court for their time.

 21               THE COURT:     Thank you.    The next victim statement is

 22   from Barbara Bouchey.

 23               MS. BOUCHEY:     Thank you, your Honor.       I'm not so

 24   nervous today.

 25               THE COURT:     Just raise the mic.      Thank you.



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 46 of 160 PageID #:
                                   18839

                                      Proceedings                               46


  1               MS. BOUCHEY:     Keith, hi, been a long time.

  2               I read the glowing testimonials about you.            I too

  3   could have written one for the many benefits gained from you

  4   in my days at NXIVM.       However, what if a woman is married to a

  5   man deemed a pillar of the community and 85 percent of the

  6   marriage is good, but 15 percent is really bad.             Within five

  7   months he cons her out of her life savings, vowing to pay her

  8   back, secretly abuses her, conceals his affairs with many

  9   women, and sexually abuses them too including a 15 year old.

 10   He then directs these women to conspire with him to deceive

 11   her and to spread negative propaganda calling her crazy.               And

 12   any time she questions, they blame her and shame her for even

 13   daring to ask.     All the while, he extorts her value, time and

 14   money to feed his selfish addictions and build his empire.

 15               Finally, she cannot tolerate the abuse any more and

 16   she leaves him.     He fears though that she will tell the truth

 17   about the abuse, and that she discovered that he's the wolf

 18   behind the sheep's clothing.        So he lies to cover up his

 19   abuse.    And to silence her, he hunts her like an animal,

 20   misusing the court's and the authorities relentlessly

 21   litigating her on trumped charges, has her passport removed so

 22   she cannot feel safe in her own country.           And for what?

 23   Because she broke up with you and told the truth about it?

 24               Keith, you claim to be the most ethical, honorable

 25   and noblest of men.      Is it ethical to overlook the husband's



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 47 of 160 PageID #:
                                   18840

                                      Proceedings                                  47


  1   abuse?    No, it would not.      That is why you were sitting here

  2   today.    Being held accountable and facing possible lifetime in

  3   prison, which is what I think you deserve for what you did to

  4   me and to others.

  5                I read your 96-page motion and declaration of

  6   innocence.    You claim we do not understand your goodness and

  7   philosophy to help human kind, followed by your denigration of

  8   the witnesses here in this courtroom, stating that they lied,

  9   they rewrote history all for hidden agenda to extort money

 10   from the deep pockets of the Bronfman's.

 11                Keith, why is it that I'm the elephant in the room?

 12   Never mentioned.      Why aren't I not in the 96 pages?         No where.

 13   Could it be because you know that you cannot claim those

 14   things about me?      Or given that I'm not one of the eighty

 15   ex-members suing you.       And with your decade-long attempt to

 16   wrongfully accuse me failed, that mentioning me would only

 17   further point to your obsessive lunacy.

 18                It is you who has the bad intent who desperately

 19   lied about me, concealing that you are a wolf, a predator, and

 20   cleverly used good-intention people, like me, as your sheep's

 21   clothing.

 22                When I left, Kristin said it was like a snap.             You

 23   became obsessed with silencing me, lest anyone believe me.

 24                Did you know that I listened to the audio, where you

 25   masterfully wove a fantastical tale to everyone about why I



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 48 of 160 PageID #:
                                   18841

                                      Proceedings                              48


  1   left?   You claimed I tried to extort $2 million.            Don't you

  2   think it's time to tell the truth, Keith?           It was you who

  3   asked me to invest 25,000.        And you who asked me to lend you

  4   25,000 to test your mathematical formula on commodities.               And

  5   you assured me I would not lose more than that.             But you lied.

  6   And you margined it and you exposed me to risk.             With the

  7   account in my name and you as the trader, I was forced to

  8   cover $1.7 million of your losses.          You then feigned innocent.

  9               And not knowing that this could ever happen, another

 10   lie.    Which I learned after I left because you did the same

 11   thing with Pam's money.       There you were crying, vowing to pay

 12   me back, saying you were responsible knowing that I never

 13   signed up for that.

 14               You and Nancy promised me every year to pay me back.

 15   Your inner circle espoused you were a man of your word, and

 16   that I have no reason to worry.         But there was always an

 17   excuse every year, wasn't there, Keith, for not paying me

 18   back.   Then you shame me to asking for repayment of my own

 19   money, a loan now, because a true humanitarian would not be so

 20   selfish to ask for their money.

 21               You lied to the community and then claimed this was

 22   a gift.    You then conned Claire with your lie and placed her

 23   on the NXIVM board two weeks after I left.           Then you had to

 24   her go to my hometown, VA, to try to get me arrested, falsely

 25   saying that I tried to extort this money from her.             When that



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 49 of 160 PageID #:
                                   18842

                                      Proceedings                            49


  1   didn't work, you launched an avalanche of litigation for eight

  2   years dragging into 14 lawsuits, four states, had me arrested,

  3   removed my passport, had Clare launch investigation on my

  4   Financial Planning Ethics Board with their 29 salacious

  5   allegations, including extortion.         Additionally, you used

  6   other board members to file extortion charges against me in

  7   Mexico, having bribed a judge hoping to toss me into a dark

  8   prison never to be to be seen again.

  9               THE COURT:     Please slow down a bit.

 10               MS. BOUCHEY:     Did you get it all, Keith, or do you

 11   want me to repeat it?

 12               THE COURT:     Please go ahead.

 13               MS. BOUCHEY:     You bribed a judge in Mexico to toss

 14   me into a dark prison hoping never to see me again.

 15               I was driven into filing bankruptcy defending

 16   against your lies, which took me until two years ago to pay

 17   off.

 18               And so, Keith, shall we summarize the facts, or

 19   data, as you call it?

 20               I got every one of your vexatious litigations

 21   dismissed with no wrongdoing cited.          I got my Financial

 22   Planning Board's investigation closed with the overwhelming

 23   evidence that I provided proving Clare's salacious allegations

 24   were false.     I got that criminal charge dropped.

 25               And there was never any extortion charge or



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 50 of 160 PageID #:
                                   18843

                                       Proceedings                             50


  1   investigation started in the United States because authority

  2   realized it was complete bogus.

  3                However, you did get that bogus charge filed charged

  4   in Mexico.     And I'm sure that you would be surprised to know

  5   right now that your ex-Mexican board members have come out of

  6   the fog.     And right now, as we speak, they are arranging to

  7   have those criminal charges dropped.

  8                And so, every devious plot and plan to destroy me

  9   and falsely accuse me has failed.          Where you did not fail was

 10   to assassinate my character with a non-stop headline news

 11   stories that reported your lies portraying me an unethical

 12   financial adviser, criminal extortionist, unfit to manage my

 13   own financial affairs let alone that of my clients.

 14                I took the brunt of your -- I took the brunt of your

 15   vengeance for eight years, being bludgeoned, because I was

 16   unwilling to go quietly into the night.            No matter how much

 17   you terrorized me, I did not surrender.            And I never gave up

 18   trying to expose you had and hold you accountable and bring

 19   you to justice this day.

 20                A terrorist is defined as a person who uses unlawful

 21   of violations of intimidation in pursuit of their own aims.

 22   That's who you are, a terrorist.          A wolf, a predator, a

 23   criminal, and unethical human being.           You no longer can hide

 24   in plain sight and are now being seen for the predator that

 25   you are.



                 Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 51 of 160 PageID #:
                                   18844

                                      Proceedings                               51


  1               There was a time when I once loved you, and dearly,

  2   thinking you were my soulmate.         I thought we shared common

  3   goals of empowering others in making a difference in the

  4   world.    I gave you everything that I had my life, my work, my

  5   efforts, my resources for what I believed was a mutual vision.

  6   Often you would tell me I was your greatest risk.             Never made

  7   sense to me at the time, but it does now.           I'm your black

  8   swan.    That rare person causing the extreme event that would

  9   have severe outcomes that cannot be predicted beforehand and

 10   can cause catastrophic consequences.

 11               Keith, you may have broken my heart, irreparably

 12   damaged my once impeccable reputation built over decades,

 13   emptied my bank account once valued at 5 million, decimated my

 14   career.    Once was I an esteemed leader in my industry, you

 15   drove me out of my hometown where I was once a pillar of my

 16   community to seek refuge in another state because of my town

 17   folks shunned me, unknowingly believing your lies.             Then you

 18   forced me into hiding, where I had to live anonymously in fear

 19   of what next plot you can get away with in acting upon me.              I

 20   was alone, isolated and afraid.

 21               Today, I may only own a 13-year-old car and my

 22   furniture, but you were never able to diminish my spirit.               And

 23   I still possess the depth of my character.           I have and always

 24   have and will uphold the truths and my integrity.             I stand

 25   here before you a stronger, resilient, more encouraged women.



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 52 of 160 PageID #:
                                   18845

                                      Proceedings                                  52


  1   I'm a better person today.        My understanding, compassion,

  2   forgiveness, and empathy runs deep within me like a river.

  3   I've been filled with grace after going to hell and back many

  4   times.

  5               I've had many dark nights of the soul not knowing if

  6   I could survive another day or false headline news story.

  7   Many years I had to choose between needed medical care, paying

  8   attorneys, or rent, uncertain if I could support myself.                You

  9   may have destroyed everything that took me decades to build,

 10   but you did not destroy me.

 11               I forgave you a long time ago for your unspeakable

 12   betrayal, deceit, lies, manipulation, extortion of my value,

 13   intent to destroy me because I believed that right now you are

 14   not of sound mind, you are delusional and unable to see the

 15   evil intent that is within you.

 16               I will pray for you and your soul every day.               May

 17   God help you find your way back to your soul.            May you spend

 18   the rest of your life in prison, and hopefully maybe you'll

 19   reflect or journal on all the damage and abuse you inflicted

 20   upon me and others.

 21               As for me, like a butterfly after it struggles to

 22   survive the war zone of the chrysalis, it emerges to spread

 23   its wings now having the strength to fly.           And so do I.

 24               Thank you, your Honor.

 25               THE COURT:     The next victim statement will be made



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 53 of 160 PageID #:
                                   18846

                                      Proceedings                            53


  1   by Susan Dones.

  2               MS. DONES:     Thank you, your Honor, members of the

  3   prosecution, the defense team, and Keith Raniere for hearing

  4   my statement.

  5               My name is Susan Dones.        I was number of ESP/NXIVM

  6   from December 2000 to April 2009.

  7               Where do you start with a man who calls himself

  8   innocent but his entire adult life has gotten away with a

  9   great deal of criminal activity.         Raniere calls him a

 10   humanitarian but has done so many inhumane things to people.

 11               Raniere calls the justice system as one of the most

 12   important things about our country but has spent years using

 13   it as a weapon in an attempt to destroy his enemies who dares

 14   to tell truth about his repulsive and criminal activities.

 15   Now when he's about to face his sentencing, he's pulled out

 16   all the stops in an attempt once again get out of trouble by

 17   using his believers to wreak havoc upon court by crying wolf

 18   about a fair trial and evidence tampering.

 19               I have suffered from night terror dreams for years

 20   after leaving NXIVM.       I also suffer from PTSD and anxiety.        My

 21   night terrors mostly stopped within a few months of you being

 22   arrested.    My night terrors started back up when your group of

 23   believers started an attempt to get your sentencings delayed

 24   and get you a new trial.       We deserve our closures and to have

 25   you sentenced.



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 54 of 160 PageID #:
                                   18847

                                       Proceedings                                54


  1                Keith you have been pampered by a group of mostly

  2   women who attended to your every need.            You have treated them

  3   as slaves for food, clothing, money, covering your gambling

  4   debts, criminal activities, pimping women for you, just to

  5   name a few.      Then you turn around and abuse them physically,

  6   emotionally and spiritually.         You have entangled them into

  7   your web of mind-bending abuse, and if they dare to break free

  8   you send your pack of wolves in to gain control over them, do

  9   your dirty work, and keep them in line.

 10                If they leave quietly, you smear them within the

 11   NXIVM community, a thief, an extortionist, et cetera.               If they

 12   dare to speak out, a lawsuit or two awaits them.              This shows

 13   others to keep their mouths shut or else.

 14                Each passing year when you are not stopped by

 15   authorities your behavior got worse until finally you created

 16   DOS, which was the final tipping point at stopping you with

 17   your reign of terror.

 18                Keith, you're an evil man.        Who put together an army

 19   of powerful soldiers to keep your prisoners in line.               The fact

 20   that you've had access to your believers while at MDC is

 21   beyond me.     This needs to be stripped from you from this day

 22   forward.     Who knows what you will create next using them as a

 23   weapon of destruction.

 24                Your victims, us, should not have to worry.            About

 25   what -- should not have to worry.          We need to be safe and not



                 Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 55 of 160 PageID #:
                                   18848

                                       Proceedings                             55


  1   worry about what you will do if you have the ability to

  2   continue to use them.

  3                I have a video from our three-day meetings that we

  4   had with you where you have stated that you have had people

  5   killed for your beliefs.        I have been afraid of that.         Will I

  6   be one of them?

  7                I came in to ESP during the early years.           There was

  8   just the 16-day program.        Back then there was no Google to

  9   search who you were; had there been, I would have walked away

 10   just because of the CBI days, where over 25-plus U.S.

 11   attorneys came after you for your Ponzi scheme and that New

 12   York state shut you down.

 13                There was a reason you were not the owner of NXIVM,

 14   you had been barred from running anything close to an MLM, but

 15   NXIVM was another Ponzi scheme set up like an MLM.

 16                Everyone knows you ran NXIVM.         It was you, Keith, no

 17   one did anything without your approval.            But you set it up as

 18   if Nancy Salzman was the owner and ran it.

 19                At the time I took my training, ESP was brand new.

 20   I took the second 16-day company offer, training offered by

 21   the company.      It was looking for people to open up satellite

 22   centers.     I was with an entire group from another training

 23   program who had come to learn about the so-called new

 24   technology and this new business adventure.             I opened the

 25   first offsite center in Tacoma, Washington, not knowing you



                 Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 56 of 160 PageID #:
                                   18849

                                      Proceedings                                56


  1   were running a Ponzi scheme.        It was very cleverly covered up.

  2   I don't think your entire staff knew it was a Ponzi scheme.

  3   Only those closest to you in your very inner circle, maybe

  4   only those who had been with you for years at this point knew.

  5               You got your entire leadership, your wolf pack, to

  6   lie to you -- lie for you.        You were sleeping with students

  7   and your entire executive board, gambling in the commodities

  8   market, borrowing money from students long before the

  9   Bronfman's came in, for your margins call.

 10               All the while having everybody telling us that you

 11   were an ethical man.       This is not ethics in most people's

 12   opinion, not mine.      Had I known the truth, I would have walked

 13   out day one.

 14               When I started to catch on to things were not right,

 15   I started to ask questions.        In return I got emotionally

 16   abused; but not by you, by your wolf pack.           You're not even

 17   man enough to come to me directly.          You were too busy enjoying

 18   your women and sleeping off late night volley ball.             You sent

 19   your women after me while you lived your pampered lifestyle.

 20               Luckily for me I lived in the Pacific Northwest and

 21   I had a strong enough sense of myself.           That was my saving

 22   grace for me not to fall prey to your mind-bending games.              I

 23   know that pissed you off.

 24               I was deeply in debt from setting up my center and I

 25   loved training the 16-day program.          I had enough control over



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 57 of 160 PageID #:
                                   18850

                                       Proceedings                              57


  1   my center, so I stayed.        I took the beatings and I worked to

  2   get out of debt.

  3                But that wasn't enough for you.         I was asked to take

  4   more and more trainings; and if I didn't, there were stiff

  5   consequences.      My different sources of income would get cut

  6   off and my debt grew.        You got more and more abusive by

  7   sending in more wolves.

  8                You knew I didn't like you, trust you, and that you

  9   would never be my master.         What you did like was my work ethic

 10   and my ability to get things done, so you used me until you

 11   could replace me in the Pacific Northwest.

 12                I started to find out more things on the Internet,

 13   asked too many questions.         Your thirst for women was clear,

 14   and I became a problem for you, and the abuse got worse.

 15                You set up to poison the people closest to me that I

 16   had anger issues and I might be a suppressive.             You and your

 17   wolves created problems at my center where there really wasn't

 18   one.   I saw you do the same thing with Barbara Bouchey in

 19   Albany at the same time that she was questioning things about

 20   you too.

 21                (Continued on the next page.)

 22

 23

 24

 25



                 Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 58 of 160 PageID #:
                                   18851

                                     Proceedings                            58


  1                MS. DONES (Continuing.):      My final straw with the

  2   company is when Nancy Salzman had a meltdown in front of me at

  3   her house.    She told me everything, as if I was her priest.

  4   She told me about the NXIVM cartel, the cash of millions

  5   coming over the border from Mexico and that you were not going

  6   to pay taxes on that cash which only leaves money laundering,

  7   as Mexico was NXIVM's cash cow.         That day I knew two things

  8   had to happen.     I had to figure out my escape plan as I was

  9   not going to support NXIVM's illegal activities.           And that by

 10   leaving and knowing that I knew this information I was going

 11   to end up in trouble.      I figured that you were either going to

 12   come after me with a phoney lawsuit as you had done so many

 13   times with other people or, worse, that you were going to kill

 14   me.   I was scared for my life.

 15                When I left NXIVM you pressed criminal charges

 16   against me for extortion because I asked for my commissions

 17   and my book of business that I created in the Pacific

 18   Northwest, the value that you got paid on for nine more years

 19   until NXIVM got shut down.       You inherited Barbara Jeske's book

 20   of business when she died.       That was part of my book of

 21   business.    Mine, it just disappeared into thin air as if I had

 22   done nothing for nine years and that profit went into your

 23   pocket.

 24                Then you abused me more by filing a lawsuit against

 25   me and my wife in our bankruptcy court.            All of that debt was



                                SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 59 of 160 PageID #:
                                   18852

                                      Proceedings                           59


  1   NXIVM's debt.     It took two years of my life, because I

  2   couldn't work a full-time job because I was a pro se

  3   defendant.    So I picked up work on the weekends because court

  4   is closed on weekends.      You and your Legal Aid person filed

  5   over 230 claims against us and Clare Bronfman paid for seven

  6   attorneys against two pro se defendants.            You deposed everyone

  7   in our case that were defectors against NXIVM claiming that it

  8   was a conspiracy, which was a projection on your part.

  9                Keith Raniere, you are a dangerous man.         You formed

 10   an army within the MDC.        You were caught with several burner

 11   phones.    You set up a Ponzi scheme under Nancy Salzman's name.

 12   You were then found guilty of horrible crimes and your

 13   disgrace of humanity smacks of a man that's not fit to be in

 14   society ever.     My hope is that this judge requires that you

 15   are cut of all ties of anybody that has ever been in NXIVM.

 16   This is the only way that I believe that your believers that

 17   still follow you will ever have a chance of having a final --

 18   or will ever have a chance of having a normal life because

 19   they will not get the daily dose of their master and the rest

 20   of us can finally live in the peace that we deserve, for many

 21   of us.    You have a saying that those that have the most joy

 22   win.   Let me tell you today that we here are winning.

 23                Thank you, Your Honor.

 24                THE COURT:   Thank you.

 25                The next witness statement is from Kristin Keeffe.



                                SN       OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 60 of 160 PageID #:
                                   18853

                                     Proceedings                             60


  1               MS. KEEFFE:    Your Honor, my history with NXIVM began

  2   when I was in my late twenties.         I was one of the original

  3   five students enrolled by Keith Raniere and Nancy Salzman.

  4               At first I thought it was great and I loved it, as

  5   Keith and Nancy introduced what they said was a revolutionary

  6   intellectual process for students to remove negative reactions

  7   to adverse stimuli in their lives.        They called it exploration

  8   of meaning, EM.     What I didn't know at the time was the EM

  9   methodology was an extremely sensitive and psychologically

 10   invasive psychotherapeutic practice, which Keith and Nancy

 11   developed by culling from various modes of psychotherapy and

 12   hypnosis.

 13               As a child, I suffered a traumatic neck injury and

 14   an appendectomy that went horribly wrong.          I was acutely ill

 15   thereafter for many years.       As an adult, these experiences

 16   didn't impact my life other than the occasional feeling of

 17   existential isolation.      Upon starting EM sessions, these

 18   childhood memories came up significantly as the foundation of

 19   all EM's is the revisiting of painful childhood memories.

 20   What I didn't know was reliving a childhood trauma over and

 21   over again, hundreds of times over several years with

 22   unlicensed, improperly experienced or educated therapists,

 23   such as Keith and Nancy, could be so deeply damaging to every

 24   aspect of my life.     As Doreen Tehrani, an occupational health

 25   and counseling psychologist specializing in post-traumatic



                                SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 61 of 160 PageID #:
                                   18854

                                     Proceedings                              61


  1   stress explains:

  2                "If a trauma victim is debriefed in a state of high

  3   emotion, the process can increase the arousal to the point of

  4   overload trapping the sensory impressions of the trauma in the

  5   brain."

  6                After starting EM sessions, I began to experience

  7   extreme anxiety, alternating with feelings of

  8   depersonalization and derealization in my day-to-day living.

  9   I had night terrors and what seemed like overnight I developed

 10   a horrible eating disorder and gained a lot of weight.           I had

 11   inexplicable chronic pain that grew worse and worse as days

 12   wore on.    I was experiencing symptoms of psychological abuse

 13   in the therapeutic context resulting in Post Traumatic Stress

 14   Disorder.    Making me relive these childhood traumas over and

 15   over again, with no relief, was cruel and inhumane.           It made

 16   me extremely vulnerable to predation by Keith, Nancy, and

 17   later Clare Bronfman.      Before that, I was an otherwise

 18   happy-go-lucky person.      I was hardworking and kindhearted.        I

 19   didn't have lofty goals.       I was never very materialistic.      I

 20   studied Buddhism, I meditated every day.           I just wanted to do

 21   something good with my life and I was very trusting.

 22                These monsters got their hooks into me and did

 23   everything they could to wreck my peace of mind and sense of

 24   wellbeing.    To make me their slave.      Keith is such a good liar

 25   and so manipulative and cunning, I couldn't see what was



                                SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 62 of 160 PageID #:
                                   18855

                                     Proceedings                              62


  1   happening to me.

  2                There is no question that people benefited from

  3   NXIVM trainings and the EM process.        Keith can help people

  4   when he wants to, that's part of his cruelty.           He does good

  5   things for a select few and then points to their successes as

  6   a way to cover for torture of others, especially women.

  7                Keith singled me out as a target early on and I

  8   witnessed Keith target other women for torture, too.           Once he

  9   jokingly said, instead of Executive Success Programs, Inc.,

 10   the company should called Shattered Souls, Inc., and he

 11   laughed.    It took me many sorrowful years before I could see

 12   what was happening with Clare and Nancy always looking to

 13   cement their power and status, and there was no amount of harm

 14   they weren't willing to perpetuate or look the other way on,

 15   for Keith.    Always pointing to the latest wealthy person, or

 16   actress or doctor, who was giving NXIVM an endorsement.              "Look

 17   how successful they are.       They love us.       Look at the good

 18   results they're getting."

 19                "The problem is you," they would say.

 20                Then behind my back, they would tell lies and

 21   disparage me throughout the community and cut me off at my

 22   knees so I couldn't protest.

 23                Your Honor, you need to understand.         Keith and

 24   Nancy, they were our therapists.        We trusted them and in that

 25   role they had so much power over our lives.



                                SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 63 of 160 PageID #:
                                   18856

                                     Proceedings                            63


  1                To the people who are supporting Keith now, I say

  2   this:   For every person who benefited, how many were harmed?

  3   Have you asked yourselves that or is it just that you got what

  4   you wanted so screw anyone who didn't.

  5                Your Honor, I can't possibly go through all the

  6   atrocities that were done to me or what I witnessed in ten

  7   minutes.    I have submitted a much longer statement describing

  8   my history and the harm.       I will just touch on a few more

  9   things now.

 10                I was hired by Keith and Nancy to assist with

 11   NXIVM's legal affairs.      As part of my job, I had to weigh at

 12   or below 128 pounds, a size 2 in pants, and there was always

 13   enormous pressure put on me to be in Keith's good graces which

 14   meant sex and 100 percent obedience to his every wish.

 15   Sometimes, to shame me, he would make me report how much I

 16   weighed publicly.     What kind of employer does all of that?

 17                When Clare Bronfman joined NXIVM, she and Keith

 18   spent eleven years, eleven years, trying to prove her father

 19   Edgar Bronfman was behind an illegal conspiracy to destroy

 20   Keith and NXIVM, and anyone close to him, including me.           Every

 21   problem Keith had, large or small, was always Edgar Bronfman's

 22   fault somehow.     For a long time I couldn't see it for what it

 23   was, a lie they told, a manipulation to instill fear and

 24   control me.    It infected every area of my life and all of my

 25   decisions.    I watched Clare give Keith tens of millions of



                                SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 64 of 160 PageID #:
                                   18857

                                     Proceedings                             64


  1   dollars a year, pretending she was making loans to cover the

  2   expense of her investments, when in fact, Keith and Nancy were

  3   using Claire's money to offset his expenses so they could

  4   stockpile cash for themselves with Claire's blessing.           At one

  5   point, Nancy showed me two and a half million dollars in cash

  6   in a safe in her house, "for Keith" she said.          Money she never

  7   reported or filed taxes on.       The stockpiling of cash went on

  8   the whole time I was in NXIVM and they still have this money

  9   stashed somewhere.

 10               Keith and Nancy make outrageous claims about the

 11   health benefits of Rational Inquiry and the EM process.            NXIVM

 12   should have been should down for this alone.         When I began to

 13   feel very sick myself, Keith and Nancy took turns telling me

 14   my symptoms were because I needed more EMs, I was a

 15   hypochondriac, I didn't eat properly, I didn't want to work my

 16   issues, it was all in my head.       I almost died for a massive

 17   hemorrhage.    I was pregnant with Keith's baby and I had

 18   cancer, and they were telling me my symptoms were all in my

 19   head.   At one point I literally had only minutes to live

 20   because I hadn't gotten proper medical treatment.          I was

 21   living with Keith, with all of his degrees and all of his

 22   intelligence, and you think didn't know I was sick?           Or Nancy?

 23   Of course they knew.      They wanted me to die.     When I didn't

 24   die, they threatened me that Mr. Bronfman and Keith's enemies

 25   would harm my baby so no one could no he was the father.           I



                                SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 65 of 160 PageID #:
                                   18858

                                      Proceedings                             65


  1   was so brainwashed into being terrified of Mr. Bronfman, I

  2   agreed to this.     It was all a lie.

  3                One day Nancy said to me, "Let's face it, your son

  4   Gaelyn doesn't have a father," so I wouldn't pursue making

  5   Keith pay child support.       Imagine me sitting in Nancy's house,

  6   where she had millions of dollars squirrelled away for Keith,

  7   which I had seen, and she gaslit me into accepting it was okay

  8   for Keith to take zero responsibility personally or

  9   financially for Gaelyn.        While I was battling cancer, no less.

 10                Not long after Clare ruthlessly followed suit.        Even

 11   with all of my compliance they were never satisfied.           At one

 12   point, Clare informed me she would no longer pay me my full

 13   salary and instead took control of all my finances.           I would

 14   have to ask her permission to buy food and household items

 15   like I was a child.      And God forbid I disagreed.

 16                One time I got into an argument with Keith about

 17   Clare and NXIVM's continued litigation of Barbara Bouchey.            I

 18   said it was wrongful and I was fired and shunned by the

 19   community.    They put so much pressure on me to be submissive

 20   and never object to anything.       Eventually Clare threatened me

 21   into accepting my job back, accepting a much lower pay of

 22   $13,000 a year and no benefits.          I couldn't live on that and

 23   she knew that, and I couldn't say no, I was her prisoner.

 24                For years I subconsciously normalized this abuse,

 25   which I understand now is common trait of abuse victims.           It's



                                SN       OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 66 of 160 PageID #:
                                   18859

                                     Proceedings                             66


  1   a survival mechanism.      It was hard for me to break free.

  2               Finally, one day a thought broke through my mind,

  3   What if this isn't about me?       I reevaluated all my experiences

  4   objectively and I quietly investigated the companies.           I

  5   discovered some degree of fraud happening at every level of

  6   the organization and I was horrified.         Every level.    I thought

  7   this is a RICO action waiting to happen.           I tried to be brave.

  8   I went to the New York State police barracks to report

  9   everything to an investigator I knew.         I told him about the

 10   crimes that were happening, including Daniela's imprisonment

 11   and the Canaprobe Investigation.        I begged him to check on

 12   Adrian and Camila to see if they were okay.          As I was giving

 13   my statement NXIVM's attorneys called the investigator and

 14   said, "We know Kristin is there."        He was spooked and I

 15   panicked, I could barely think straight.           Keith and Clare must

 16   have bugged my phone, or my computer, and tracked me there.

 17               There I was at the police and they knew I might

 18   provide evidence of a real, indisputable, pattern of criminal

 19   activity and I did.      I said to the investigator, "I can't ever

 20   go back there now."      He agreed.     He said they're like the

 21   mafia, but worse.     Gaelyn and I ran away and went into hiding.

 22   We had to abandon our small home and our beloved pets.           I

 23   don't even have any baby pictures of Gaelyn.

 24               Despite my best efforts, mysteriously, the State

 25   Police didn't pursue their investigation into NXIVM.           I never



                                SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 67 of 160 PageID #:
                                   18860

                                     Proceedings                             67


  1   dreamed in a million years they would happen.          I

  2   underestimated Clare and the NXIVM's attorneys' corruptness

  3   and their willingness to lie and discredit me as a witness, or

  4   to intimidate the State Police investigator, or both.

  5                Without State Police support I was unprotected and

  6   powerless.    This was a terrifying and extremely distressing

  7   time for me, and hard on my son, but what else could I do?             I

  8   would not let Gaelyn become a shattered soul and I could not

  9   associate in any way with Keith's criminal activity.           Keith

 10   had tried to kill us once.       I was afraid.     We traveled to

 11   south Florida, managed to save up for a year.          One night I

 12   started receiving a barrage of frightening text messages from

 13   an unknown person, stating they knew my real identity and

 14   threatening to expose me to Keith.        I felt like I was having a

 15   heart attack.     I called several friends for help, including a

 16   couple named Mike and Julie who said, "Why don't we come and

 17   pick you up and get you out of there?"         I said, "Yes, please."

 18   My desire to run was strong.       I told Gaelyn we were going on

 19   vacation and my friends picked us up.         I had to quit my job

 20   and abandon our apartment.       Little did I know, Mike and Julie

 21   were working for Clare Bronfman and were paid by Clare to

 22   infiltrate our life and cause us harm.         Their colleague

 23   Michelle had sent me the threatening text.         Clare paid the

 24   investigator's over $400,000, plus attorneys' fees, to find

 25   me.   Keith didn't want Gaelyn, he and Clare just wanted to



                                SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 68 of 160 PageID #:
                                   18861

                                     Proceedings                            68


  1   harm me, him and me, in retaliation for going to the police.

  2   I later learned they hacked my bank account, my medical

  3   records, my IRS records, all of my on-line accounts,

  4   everything.    They attempted to infiltrate Gaelyn's school and

  5   Clare filed false criminal charges against me, pretending I

  6   had stolen a computer containing NXIVM trade secrets.

  7   Eventually, we managed to give Mike and Julie the slip, but I

  8   was never the same after that.       I dare not have a phone,

  9   computer, car, health insurance, bank account, anything in my

 10   name which made our survival difficult.

 11               I tried to continue to do the right thing and I

 12   cold-called various attorneys specializing in mass tort

 13   litigation to represent NXIVM victims, even though I wasn't in

 14   contact with any victims yet.       I met Neil Glazer from Kohn

 15   Swift, and after a year educating him about the crimes of

 16   NXIVM, he agreed to represent NXIVM and DOS victims pro bono.

 17   When the EDNY opened its investigation, I shared everything I

 18   knew up through two weeks before trial.            If EDNY hadn't

 19   stepped in, God knows what have happened to Gaelyn and me.            I

 20   will be forever grateful.

 21               In March of this year, in the wake of the COVID-19

 22   pandemic, I attempted to enter into a private settlement

 23   agreement for child support with Keith Raniere once and for

 24   all.   I have -- with my underlying health condition, COVID-19

 25   would be a certain death sentence if I catch it.           I and my son



                                SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 69 of 160 PageID #:
                                   18862

                                     Proceedings                            69


  1   are worthy and deserving of child support from Keith and we

  2   were always worthy and deserving.        I have been able to make a

  3   new life for my son, but overcoming all of this adversity I

  4   have faced has been really hard.        I tried to settle this

  5   privately with Keith to the avoid the pain of all of this.            As

  6   to be expected, despite six months of promises by Keith saying

  7   he would pay the child support, he has made no attempt to pay.

  8   And because of Keith, Clare and Nancy are still up to no good,

  9   comitting tax evasion and lying about Keith's money, there is

 10   little I can do than ask this court for help.

 11               I hope and pray, Your Honor can see the totality of

 12   the damage Keith Raniere has wreaked on me and my son.           I can

 13   never get back the 20 years of hell he has subjected me to and

 14   my mind and body are forever scarred.         My son will never get

 15   back the years of childhood spent in hiding because of all of

 16   Keith crimes.     We and all of Keith victims deserve justice.

 17               Thank you.

 18               THE COURT:    Ms. Keeffe, are you represented by an

 19   attorney in these negotiations over child support?

 20               MS. KEEFFE:    Yes.

 21               THE COURT:    All right.    And is he represented by an

 22   attorney?

 23               MS. KEEFFE:    Yes.

 24               THE COURT:    Who is the attorney you are represented

 25   by?



                                SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 70 of 160 PageID #:
                                   18863

                                      Proceedings                           70


  1               MS. KEEFFE:    William Dreyer (phonetic).

  2               THE COURT:    And who is the attorney that Mr. Raniere

  3   is represented by?

  4               MR. AGNIFILO:      He spoke to me, Judge.    I had

  5   conversations with Mr. Dreyer.          I can elaborate when I speak.

  6               THE COURT:    All right, if you would please.

  7               MR. AGNIFILO:      Yes.

  8               THE COURT:    Thank you very much, ma'am.

  9               Nicole, please; victim statement.

 10               NICOLE:   Good afternoon, Your Honor.       You may

 11   recognize me from testifying at the trial.          I am Nicole.

 12   Though I could stand up here for hours and tell you about the

 13   fear, confusion and pain the defendant has caused me, you have

 14   heard my testimony and you have read my impact statement.            So,

 15   for the sake of time, I'm going to keep it brief.

 16               To Keith's defense:        What I have learned from my

 17   experience and from the Me-Too Movement is that it's pretty

 18   standard for women speaking up against men in powerful

 19   positions to be called a liar, to be accused of speaking out

 20   for the sole reason of some kind of pay out, or my favorite,

 21   to be accused of "wanting it."

 22               Mr. Agnifilo, I have handed over to the FBI, to the

 23   Government and subsequently to the defense every piece of

 24   evidence that I had in my possession, whether it made me look

 25   bad or not.    I sat up here for 17 hours over three days and



                                SN          OCR     RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 71 of 160 PageID #:
                                   18864

                                      Proceedings                             71


  1   answered all of the questions that you and the Government

  2   asked of me.     You, yourself, questioned me for six hours

  3   straight.    I have at every moment through the investigation

  4   and trial done nothing but tell my truth and my experience.

  5   Therefore, I have had enough of you continuing to placate your

  6   client and attack my integrity.          I am not a dollar sign for

  7   your high-paid firm nor am I just another Jane Doe in a case.

  8   I am a human being.      I am a woman, a daughter, a friend, a

  9   sister, an aunt.     I am someone trying to put their life back

 10   together after it was horrifically upended and derailed.           Let

 11   me do that in peace.      So if you want to keep fighting for your

 12   client after sentencing today, go ahead.            That is, of course,

 13   your right, but leave me, Daniela and all of the other women

 14   who have testified against Keith out of it.           We did our job.

 15   Find a better way to do yours.

 16                To Keith:    You cannot imagine the courage it takes

 17   to testify because you do not possess it.           You and your few

 18   existing followers hide behind your lawyers and cowardly

 19   proclaim your innocence while we have stood up here,

 20   testified, and actually faced the cross-examination that comes

 21   from speaking out.       In one of the recent legal filings you

 22   quote Ayn Rand and claim that what you were doing was paving

 23   new roads.    But dehumanizing people is not new.         Slavery is

 24   not new.    Misogyny is not new.     Psychology and self awareness

 25   are also not new concepts.       I have been routinely amazed in



                                 SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 72 of 160 PageID #:
                                   18865

                                     Proceedings                             72


  1   the last three years of studying psychology, at University, at

  2   ho many known theories you have tried to say were your own and

  3   not only tried to claim as your own, but charge unprecedented

  4   prices to learn.     Like you hide behind your lawyers, you have

  5   hidden behind great thinkers and great writers your entire

  6   life, and the sick part is that you steal these great words

  7   and ideas and you twist them for your own ends and your own

  8   ends are not about humanity, but about power and sexual

  9   domination.

 10               You hide behind titles like guru and spiritual

 11   teacher and nonviolent leader, but you are none of those.           You

 12   call yourself a nonviolent leader, but holding collateral is

 13   violent.    Branding women unknowingly with your initials is

 14   violent.    Sexual coercion, manipulation and abuse is violent.

 15   It violates the body and it violates the soul.          Your kind of

 16   violence is not always outward and it is not always obvious,

 17   which is why I believe you got away with it for so long, but

 18   it is equally if not more damaging for it poisons the person

 19   from the inside out.      Though I was not a child when this

 20   happened to me, Cami was, and how many countless others over

 21   the years have you begun to groom as children, Keith.           This is

 22   not persecution for revolutionary ideas.           This is justice for

 23   how your behavior has crossed well established lines within

 24   the law.    We all agree on that fact.       You were convicted by a

 25   jury on every single many count.        Today we simply get to



                                SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 73 of 160 PageID #:
                                   18866

                                     Proceedings                              73


  1   discuss the length of punishment.

  2                You continue, without an ounce of remorse, to say

  3   that you stand by DOS, that it was good for women.           I say it

  4   was the worst, most terrifying, most degrading, most confusing

  5   thing I have ever experienced in my life.           From day one you

  6   and Allison lied to me about what was really going on, slowly

  7   trapped me in a situation I would have never agreed to had I

  8   known even a sliver of the whole truth.            You told me on our

  9   first walk, after I found out about that DOS was not a women's

 10   mentorship but actually something you had created, you told me

 11   that as my Grand Master you could command me to have sex with

 12   you; that you could have, if you wanted to, command me to have

 13   sex with you while I was blindfolded and tied to a table.

 14   That is not choice.      That is not good for any woman.       In that

 15   moment, and several more like it in the following months, it

 16   was only my collateral and the fact that I was told there was

 17   no way out of the commitment that kept me from spitting in

 18   your face.

 19                A couple of months after you were arrested some

 20   evidence was filed.      As I read the pages of text messages, I

 21   became more and more nauseated until I got to the messages

 22   about DOS.    This is a message that you sent to a first line

 23   slave, quote:

 24                "I think it would be good for you to own a fuck toy

 25   sex slave for me, that you could groom and use as a tool to



                                SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 74 of 160 PageID #:
                                   18867

                                     Proceedings                               74


  1   pleasure me."     End quote.

  2                I cannot accurately explain the pain that I felt

  3   reading those words.      Like someone had taken a knife, stabbed

  4   me in the stomach, and gutted me from the inside out.           I could

  5   barely breathe.     I could barely see from the tears streaming

  6   openly down my face, but I forced myself to keep going.            The

  7   interaction ended with you saying, quote:

  8                "Having one or two young slaves devoted to reviving

  9   my body sexually to produce more energy would help.           It would

 10   be their 24/7 job."      End quote.

 11                DOS was never supposed to be sexual.       It was a

 12   women's mentorship.      And while the sexual abuse ended up being

 13   the most horrific part of the experience, it was also the part

 14   that kept me sane.     For no matter how much you and Allison

 15   messed with my mind, I knew at the core of my being it was not

 16   okay.   I had never agreed to give up the right to my body.           I

 17   had never agreed to anything sexual, ever.         When the demands

 18   of DOS became more sexual and uncomfortable, I was, as I'm

 19   sure you remember, told that I was not only supposed to do and

 20   support you in whatever way you wanted, but that I was not

 21   allowed to speak about my relationship or assignments with you

 22   to anyone.    If I did, I would be punished.       This led to sexual

 23   encounters that I would never have agreed to, that would have

 24   never happened, had I not be blackmailed.          Without the threat

 25   of my collateral being released, I would have never accepted



                                SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 75 of 160 PageID #:
                                   18868

                                     Proceedings                              75


  1   any part of this sick and twisted arranged marriage

  2   circumstance I was manipulated with.         I would have never been

  3   in Albany in the first place.

  4               For months after I left, I had been trying to tell

  5   myself that some part of DOS had been real, that some aspect

  6   had actually been about my growth, but here it was in these

  7   text messages staring me straight in the face.          It had never

  8   been about growth or strength or women's empowerment.           It had

  9   never been about me or my future at all.           It had always been

 10   about this.    DOS was about your sexual pleasure and your sense

 11   of power.    I was one of those fuck toy sex slaves.        That was

 12   me.   That was what little regard you held my entire life.           My

 13   dreams, my goals, my family, all of the things that I was and

 14   am capable of achieving meant nothing to you.          My life meant

 15   nothing to you.

 16               I was one of those objects for you to have on call

 17   24/7.   It was in that moment that I realized who you truly

 18   were.   It was in that moment where all the lies and

 19   gas-lighting and manipulation were finally stripped away and

 20   everything became career, and in that moment something inside

 21   of me broke.

 22               I have carried so much shame about what happened and

 23   shame is a powerful thing to keep a person quiet.          But you

 24   know that, don't you, Keith?       For shame and doubt are weapons

 25   that you wield with precision.       They are a way, along with



                                SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 76 of 160 PageID #:
                                   18869

                                     Proceedings                              76


  1   lawsuits, that you re-victimize your victims so they stay

  2   quiet.    It has taken me three years and a substantial amount

  3   of space from your manipulation for me to realize that the

  4   shame that has been weighing so heavily on my shoulders is not

  5   mine to carry.     It is yours.

  6               I did not break the law, Keith.        You did.   You are

  7   sitting here today facing a life sentence because of the

  8   choices and actions that you have continually and repeatedly

  9   made over decades.     You have no one to blame but yourself.

 10               Your Honor, those text messages from Keith that I

 11   referred to were sent to a first line slave on October 1st,

 12   2015.    That is one year and four months before I was

 13   introduced to the idea of a women's organization group.           That

 14   is eight months before I naively walked into the NXIVM Source

 15   acting class, having just arrived in New York City.           Allison

 16   was teaching that Source class.         What I did not know then, but

 17   I do know now was that she was already at this point one of

 18   Keith's slaves, that while she taught this acting class she

 19   was also simultaneously scanning for vulnerable young

 20   candidates to become one more of Keith's slaves.          This kind of

 21   premeditation on both Keith and Allison's part, as well as

 22   Keith's calculated manipulation, his gas-lighting lies and his

 23   coercive ill intent, is why this man deserves life behind

 24   bars.    Furthermore, he has said in his own words that he has

 25   absolutely no remorse, that he stands by everything he has



                                SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 77 of 160 PageID #:
                                   18870

                                      Proceedings                            77


  1   done.   This leads me to strongly believe that he would and

  2   will do it again if he is given the chance.         This is not

  3   someone who is safe.      This is someone who is a danger to

  4   society.

  5                There may be one or two women that have recently

  6   claimed that they were okay with being blackmailed, that they

  7   are happy being slaves.        However, this is completely

  8   irrelevant to this case and to this sentence.          This case is

  9   not about women who are happy being slaves; it is about

 10   protecting all of the young women in the world who do not,

 11   under any circumstances, want to unknowingly become the slave

 12   of a man.    It is about protecting the young women who may be

 13   susceptible to the lies and manipulations that lure them in

 14   until they are trapped in an abusive and desperate situation.

 15                My hope is that cases like this and Jeffrey

 16   Epstein's, Lawrence Ray's and Harvey Weinstein's, change the

 17   ways that young girls and women value themselves.          The

 18   sentence that you give today for this trial won't rid the

 19   world of predators.      We will always have predators, but it

 20   will remove one predator from the streets and that means

 21   something.    And maybe, maybe, it will slide the needle just a

 22   little bit further in the right direction so that when a young

 23   girl or woman feels uncomfortable she feels powerful enough to

 24   say it out loud.     That her response is not, "This is just the

 25   way things are," but instead is, "No.          No, this is not okay.



                                SN       OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 78 of 160 PageID #:
                                   18871

                                     Proceedings                            78


  1   No, I will not deal with this kind of abuse, objectification

  2   or illegal behavior."      My hope is that her instincts will tell

  3   her to walk away or tell her that it is safe to go to the

  4   authorities, that she won't bottle up the shame, but instead

  5   she will know that her voice, her opinion and what she is

  6   experiencing matters.

  7               For me, this has never been about vengeance.         All I

  8   wanted was to get my life back and to help in any way that I

  9   could to make sure that no woman ever had to experience

 10   anything like this at Keith or Allison's hands again.           That is

 11   the gift and the responsibility that you have, Your Honor.            No

 12   one can erase my scars, emotional or physical.          What happened

 13   to me has already happened.       But what you can do is give this

 14   man a life sentence.      What you can do is make sure that this

 15   kind of manipulation and abuse at this man's hands will never

 16   happen to anyone again.

 17               Thank you.

 18               THE COURT:    Thank you.

 19               The next victim statement is from India.

 20               INDIA:   Hello, Your Honor.

 21               I'm going to address you.       You stole seven years of

 22   my life from me that I will never get back.

 23               Yet, just last night, I bolted up from sleeping as I

 24   do most nights since leaving the cult, gripped with fear of

 25   your words, the unwanted touch.         The horror of healing -- the



                                SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 79 of 160 PageID #:
                                   18872

                                     Proceedings                               79


  1   horror of hearing his voice in the darkness, telling me to

  2   wait naked until he would appear, unwanted, uninvited, I was

  3   totally frozen, leaving my body so I didn't have to be with

  4   you when you would rub your fingers across my brand, me not

  5   knowing it was your monogram and you would gaze and smile at

  6   it.   The unimaginable shame of waiting naked, like a piece of

  7   meat, a branded, brainwashed sex slave as I have been known in

  8   the media because of you.

  9               Will I always feel like this?          I don't know, but I

 10   do know I have wanted to end my life numerous nights since

 11   leaving, believing your words that I was weak, without

 12   substance, no sense of self.       I have been left with little to

 13   no self worth for a while, wondering if anybody would even

 14   miss me or if I mattered at all.        But I also know I will be a

 15   victim of Keith Raniere for the rest of my life, but I don't

 16   need to live as one.

 17               I am here because you exploited me.         You have

 18   coerced and manipulated me, sexually, financially, physically

 19   and mentally.     You tried to destroy my family by turning me

 20   against my own mother, telling me in your own words that did

 21   she was a psychopath, pulling me back into hell that was

 22   painted as sanctity.      You are a sexual predator and you raped

 23   me, forcing me to engage in sexual acts with blackmail

 24   compounding over me.

 25               When you touched me, I recoiled, blaming myself like



                                SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 80 of 160 PageID #:
                                   18873

                                     Proceedings                              80


  1   I was defective and broken.       I felt obligated to engage with

  2   you because of the blackmail and saying no to your advances

  3   meant consequences and punishment from Allison Mack.

  4               Forced stays in Albany turned into permanent

  5   relocation and restriction of my travel and autonomy.

  6               You are cruel and you are racist, coming up with

  7   nicknames for all of us women, referring to Michelle as the

  8   N-word and laughing as you instructed Allison Mack to refer to

  9   her as the N-word as well.       One of the most cruel acts I've

 10   ever witnessed, encouraging Allison to punish any of us who

 11   stood up against her, every action orchestrated by you.             A

 12   woman who once desired a career in social justice now happily

 13   refers to herself as your slave.

 14               The brand.    You are a liar and a sadist, getting

 15   pleasure from watching on our skin burn with your initials

 16   while we innocently accepted your lives.           Lies of love,

 17   bonding, rising above pain for a greater good.          No, you are

 18   just a deviant, trying to mask yourself as a lamb.          Just let's

 19   call it what it is because everyone can see it now.

 20               I trusted you.     You told me you had my best

 21   intentions, but you hurt me.       There are some of the ways --

 22   here are some of the ways that I was affected during my time

 23   in NXIVM and in DOS.      I was put on a restricted-calorie diet

 24   for over a year.     I was permitted only limited sleep.        A

 25   constant mix of praise and verbal abuse became my normal life.



                                SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 81 of 160 PageID #:
                                   18874

                                     Proceedings                            81


  1   I was instructed to be 106 pounds and needed to lose 20 pounds

  2   without any consideration for my health or wellbeing.

  3               You played doctor and I was your human science

  4   experiment.    This caused me to lose my period, threatening my

  5   ability to reproduce because I became so thin.          I still suffer

  6   from medical issues because of this, all because you wanted me

  7   to look like I was twelve years old; a girl, hungry, weak and

  8   easy to manipulate.      I had no idea of these perverted desires

  9   of yours and would often just put myself to bed because I was

 10   in extreme hunger pains.

 11               I was making little to no money the entire seven

 12   years I was in NXIVM.      A time when many others would be

 13   building a career or getting an education, and I spent nearly

 14   a hundred thousand dollars on your curriculums and related

 15   expenses.

 16               I was branded with a cauterizing pen.        This

 17   extremely painful procedure lasted 30 minutes and took months

 18   to heal.    I may have to live the rest of my life with Keith's

 19   initials seared into my flesh and I'm not sure if I will ever

 20   be able to put that fully behind me.         I don't need to look at

 21   the brand to remember the abuse, I just have to close my eyes

 22   to remember.     I hear yours and Allison's words.

 23               I was also instructed to write damaging documents

 24   against my own mother from Clare Bronfman and Nancy Salzman,

 25   who instructed me to sue my mother.        I was also required to



                                SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 82 of 160 PageID #:
                                   18875

                                     Proceedings                             82


  1   recruit other women into DOS and I was punished if I did not.

  2                I was also instructed to seduce Keith as a test to

  3   my loyalty.    Supposedly, this would show me I was willing to

  4   push against my fears and experience what it feels like to be

  5   rejected.    This is how they manipulated me into thinking it

  6   was for my own growth.      This turned into dozens of sexual

  7   encounters with a man I was not attracted to.          I would never

  8   have consented to this if I wasn't being blackmailed or

  9   threatened with my collateral if I did not obey.          I did not

 10   join ESP to be abused and enslaved.        I was gaslit and coerced.

 11                I still hear yours and Allison's words:        "Everything

 12   I do for you is for your own good."        "You're a bad master."

 13   "You are weak."     "You let people walk all over you," when I

 14   wouldn't punish the people I was forced to recruit.

 15                "You are an entitled little Princess.        You don't

 16   know who you are, you have no sense of self, and if you don't

 17   do this you will never grow."       "You are good at being a slave,

 18   those skills come naturally to you."

 19                I experienced emotional humiliation from people who

 20   said they were my friends, and psychological punishment if I

 21   could not complete what was being demanded of me by Allison

 22   and Keith.    I was also physically isolated and instructed to

 23   stay in Albany for months at a time.         Although they told me I

 24   was free, I could not actually go home when I wanted because

 25   of the all the consequences if I did so.           This caused great



                                SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 83 of 160 PageID #:
                                   18876

                                      Proceedings                              83


  1   strain on me and my family and my friendships at home.           I was

  2   estranged and being told that it was for my benefit to stay in

  3   Albany and return home.        After leaving this group, I've

  4   experienced both physical and mental damage including panic

  5   attacks, extreme anxiety, digestive issues, as well as

  6   physical pain in my body that amplifies with stress and

  7   suicidal thought.

  8               Keith Raniere is without remorse.         I know that,

  9   despite everything he might say now, he is not capable of

 10   changing.    I see this clearly now, as he instructs his

 11   loyalists to defend him from prison.          To me it is only fitting

 12   that he gets a permanent sentence as his damage is permanent

 13   on me and so many others.       It's bad enough to be physically

 14   raped, which he did, but Keith is also the type of predator

 15   who targets and degrades the entire fabric of his victims'

 16   lives.    He takes everything that is good and destroys it.          I

 17   would like to never have to live in fear of Keith Raniere

 18   again, and know that no other man or woman will be able to be

 19   victimized by him or his cohorts.        Your Honor, that is why I

 20   am asking for life, a permanent sentence.           Thank you.

 21               (Continued on the next page.)

 22

 23

 24

 25



                                SN       OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 84 of 160 PageID #:
                                   18877

                                     Proceedings                            84


  1                THE COURT:   The next victim statement is from Jane

  2   Doe.

  3                JANE DOE:    Good morning, Your Honor.

  4                THE COURT:   Hello, you may proceed.

  5                JANE DOE:    I am very grateful to have the

  6   opportunity to be heard.      I was enrolled in Executive Success

  7   Programs in 2007 to join an Organization for the Development

  8   of Human Potential, and I was led to believe this was the

  9   ultimate humanitarian community.

 10                I met Keith Raniere during my first time in V Week.

 11   I came to V Week for nine years in a row.         In 2009, the World

 12   Ethical Foundation Consortium took place in downtown Albany.

 13   And I flew from Mexico to experience a truly outstanding even

 14   where international figures spoke through their expertise

 15   about different world difficulties and we spent days trying to

 16   figure out possible solutions to these issues, like the

 17   violence in Mexico, or how to empower women, to mention a

 18   couple.    Literally we would end up around 3 in the morning

 19   working up ideas to make this world a better place to live.

 20   And the cherry on top, His Holiness the Dalai Lama had flown

 21   all the way to Albany to give tribute to Keith's ethical

 22   teachings.    It was just a bliss.

 23                During ten years I was a coach teaching ETHOS

 24   classes twice a week, coming to all Albany for all the

 25   second-level trainings available.        I took Family Values,



           Andronikh M. Barna, Official Court Reporter, RPR, CRR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 85 of 160 PageID #:
                                   18878

                                     Proceedings                            85


  1   Anatomy of Mind and Body, Breaches, Mobius, Characterization,

  2   Human Pain, Ascension, Jness 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 --

  3                THE COURT:   Excuse me.    You have to go much more

  4   slowly.

  5                JANE DOE:    I'm sorry.

  6                THE COURT:   Please slow down.

  7                JANE DOE:    Thank you.

  8                During ten years I was a coach teaching ETHOS

  9   classes twice a week, coming to Albany for all the

 10   second-level trainings available.        I took Family Values,

 11   Anatomy of Mind and Body, Breaches, Mobius, Characterization,

 12   Human Pain, Ascension, Jness 1, 2, 3, 4, 5, 6, 7, 8, 9, and

 13   10.    I paid for 11, but I didn't come anymore.        Society of

 14   Protectors 1 and 2; Ethicist 1, 2 and 3; The Source, and I

 15   became a source trainer; The Knife of Aristotle and I was an

 16   analyst for almost two years; Platform 3/4, later known as

 17   Reverence.    I trained myself to perform EMs, taking the EM

 18   tech training many times.       Actually, some of these trainings I

 19   took even five times.      I came to Coach Summits, supported,

 20   personally and economically, projects like In La'Kech in

 21   Mexico, which was an organization designed to end violence in

 22   my country.    Along with more coaches, we trained a six-month

 23   ETHOS program designed specifically for IBERO University in

 24   Mexico City.     The reason why I mention all this is because I

 25   want to make clear the level of commitment that I had.           By the



            Andronikh M. Barna, Official Court Reporter, RPR, CRR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 86 of 160 PageID #:
                                   18879

                                     Proceedings                            86


  1   way, I never received a dollar for my work, just the number of

  2   what I was going to receive.       But that money never reached my

  3   pocket.

  4                In retrospect, I can see a pattern of close people

  5   to Keith like Loreta Garza telling me that Keith wanted to

  6   train me personally to become an enrollee for philanthropists

  7   to sponsor his projects, or Clare Bronfman wanting me to come

  8   to Fiji for a training, or to Albany for a few months to take

  9   Keith's trainings, which eventually I ended up doing.

 10                In December 2012, right after Ascension training was

 11   over, Nancy Salzman approached me saying that Keith wanted to

 12   meet with me the next day, to which I said I couldn't because

 13   I had a booked flight.      Just a few hours later, Laura Salzman

 14   called me saying that it was truly an honor that Keith wanted

 15   to spend time with me, that people flew from all over the

 16   world to see him.     And I knew this was true; His Holiness the

 17   Dalai Lama was a perfect example.        So I stayed, and we became

 18   closer.    I felt very privileged.

 19                In V Week 2015, Keith asked me to stay for a few

 20   days after Coach Summit was over.        I did, and we began an

 21   intimate relationship.      After that, he would text me hearts

 22   and I love yous, and I would gladly correspond.          I was deeply

 23   in love very fast.     I couldn't believe this was actually

 24   happening.    I felt special and honored.       He was incredibly

 25   sweet and kind.     He told me that what he wanted the most for



           Andronikh M. Barna, Official Court Reporter, RPR, CRR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 87 of 160 PageID #:
                                   18880

                                     Proceedings                            87


  1   me was to take away my suffering and my ignorance so I could

  2   be as joyous as possible.       He asked me to be discreet about

  3   our relationship, which I understood and upheld.          I had no

  4   clue by then, he had other relationships.

  5               Just a month after, during the last day of Jness 7,

  6   Daniela Padilla, who was the person that had EMed me for

  7   years, and therefore was aware of my strengths and weaknesses

  8   in a very deep way, approached me and invited me to what was

  9   Keith's ultimate creation and input for humanity, the purpose

 10   of all his previous work.       This circle was just for a few

 11   truly committed women.      But in order to know more about this,

 12   I needed to get collateral, to state that I would keep a

 13   secrecy vow about what I was going to find out, and that this

 14   collateral, which had to be sexual content, only made me

 15   stronger.

 16               Just both of them were going to see it and I was in

 17   a relationship with him, so I did.        And so she explained to me

 18   that this circle worked with a master-slave dynamic with the

 19   purpose of getting rid of our female pride through obedience,

 20   that it was a lifetime vow and a commitment to my personal

 21   growth and ethics.     It was edgy.     But I was so in love, and

 22   Keith's techniques have always been edgy, so I made this

 23   uncomfortable feeling my personal issue, as I had always been

 24   led to believe in ESP.

 25               Later that same month, during Society of Protectors



           Andronikh M. Barna, Official Court Reporter, RPR, CRR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 88 of 160 PageID #:
                                   18881

                                     Proceedings                             88


  1   2, Keith asked me if I wanted to have a child with him.           He

  2   told me I was the perfect woman to bear his child because I

  3   had no attachments of motherhood with my personal value, which

  4   I knew was true, and so my fantasy of becoming a mother

  5   strongly began.     He also asked me to keep this affair private,

  6   which I did.     I always knew he was the grand master of this

  7   women's vow, it was never hidden from me.

  8                The ultimate knowledge never came.       Only the request

  9   for more and more collateral, and the ever-growing

 10   uncomfortableness of absolute obedience.         Daniela Padilla told

 11   me that the next time I was in Albany, I was going to be

 12   tattooed, just like every woman in this circle, a small tattoo

 13   that symbolized four elements.       I told Daniela I didn't have

 14   tattoos and I didn't want one.       Her answer was "it's not a

 15   question."    Before I came to Albany and get what I now know to

 16   be a branding with Keith's initials, Daniela Padilla used my

 17   collateral to thwart me, I had been blackmailed.          This was the

 18   worst night of my life.

 19                My choices were to stay in DOS, uphold my commitment

 20   to the Vow and obey someone that had just blackmailed me and

 21   therefore I couldn't trust anymore, leave DOS having my

 22   collateral released and causing irreversible damage to people

 23   I love and admire the most and absolutely lose my life the way

 24   I had built it, or just end my life.         There was no choice I

 25   had that wasn't a horrifying nightmare.         So the next day I



           Andronikh M. Barna, Official Court Reporter, RPR, CRR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 89 of 160 PageID #:
                                   18882

                                     Proceedings                              89


  1   quit DOS.    My collateral wasn't released, but the fear of

  2   knowing any given moment it would was truly hell on Earth.            My

  3   professional career is public, which made it even worse.           And

  4   although I believed it was the right decision to leave, I was

  5   so scared, I didn't want to piss anyone off, because I didn't

  6   want my collateral out.      From this point on, a silent feeling

  7   of shame and guilt began growing.

  8               I still truly believed Keith was noble and innocent

  9   from Daniela's dark intent.       I just couldn't see the truth.

 10   It was so well hidden, it was impossible for me to see.           For

 11   months, he tried to convince me to come back to DOS, but I

 12   didn't, which meant that Daniela could release my collateral

 13   to make me uphold my word.       He said he didn't believe she

 14   would release it, but the vow was all about upholding one's

 15   word, and the consequence of leaving was having your

 16   collateral released.      I felt I was living on a minefield.       It

 17   was daily terrorism.

 18               Eventually, I left the Stripe Path, too.

 19               A few months after, I was invited to a radio show to

 20   talk about differences between women and men.          And as soon as

 21   it was over, I received phone calls from two Mexican senior

 22   proctors telling me that Nancy Salzman was in Mexico City and

 23   she needed to talk to me, so I came to see her.          She said that

 24   it was only because she knew that I was special to Keith that

 25   she hadn't called her lawyers on me, that I had just breached



           Andronikh M. Barna, Official Court Reporter, RPR, CRR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 90 of 160 PageID #:
                                   18883

                                     Proceedings                            90


  1   my contract speaking about ESP tech, and that it was illegal.

  2   I never mentioned neither ESP nor Keith nor anyone in the

  3   interview.    But she said that if I wanted, she could train me

  4   personally to become a spokesperson for the company.           I

  5   declined the offer, because it felt like a trap.

  6                It wasn't until the New York Times article broke

  7   about the branding that I realized slowly the whole entire

  8   truth.    By that time I was having panic attacks during the

  9   night, a lack of meaning of my life, and trust issues that

 10   still haunt me.

 11                I am speaking today because if no one had ever

 12   spoken out, I would have stayed silent for the rest of my

 13   life, in a dark place with the fear of any given day having my

 14   collateral out.     I was used and manipulated for ten years, ten

 15   years that I just can't recover.        My innocence and my strong

 16   will to better things in the world was used against me.            Keith

 17   used the highest virtues of humanity as weapons against

 18   ourselves.

 19                I'd like to address Keith directly now.

 20                From a spiritual level, I feel so much compassion

 21   for you.    It must be so dark and lonely, and I feel truly

 22   sorry for you.     From human to human, you abused me

 23   tremendously.     You played with my motherhood, my love, my

 24   passion and my desire to do good, and with my loyalty to my

 25   highest values.     You are an abuser and you deserve to be in



           Andronikh M. Barna, Official Court Reporter, RPR, CRR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 91 of 160 PageID #:
                                   18884

                                     Proceedings                            91


  1   prison.    If you had it your way, I would have been your

  2   prisoner forever.     You used to tell me that freedom and

  3   slavery are irrelevant as one gains a sense of self beyond

  4   one's decisions and that both are actually the same.           That is

  5   why to reach higher levels of awareness, of living awareness,

  6   have always required absolute obedience, that even total

  7   devotion to a stranger or false guru, if done completely

  8   without pride, leads to enlightenment, and the antidote for

  9   pride is humiliation.      The most productive humiliation is

 10   obtained through obedience and it leads to true freedom.

 11   Well, now you have that opportunity in your hands, and it

 12   seems there is no choice left for you.

 13               Thank you for giving me this time to speak.

 14               THE COURT:    Very well.

 15               The next victim statement is from Adrian.

 16               MR. ADRIAN:    Your Honor, I'm Adrian.      I'm Cami's and

 17   Daniela's and Mariana's brother.

 18               Thank you for providing me with the opportunity to

 19   share my statement in today's hearing.

 20               I arrived to the Albany NXIVM community from Mexico

 21   with my parents and my little sister when I was 15 years old.

 22   She was around 14 years old at the time.         My older two sisters

 23   had already been part of the community for a few years.

 24               From the beginning, Keith was sold to me as a

 25   teacher, a leader and basically was perceived as a flawless



           Andronikh M. Barna, Official Court Reporter, RPR, CRR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 92 of 160 PageID #:
                                   18885

                                     Proceedings                            92


  1   man by his community.      I looked to him as a mentor, someone

  2   who could help me achieve my goals.

  3               At that time, I had no reason not to believe him, I

  4   was so young.     If I had any doubts, questions or hesitations,

  5   he had a group enablers, his inner circle, who helped him blur

  6   the lines between the truth and lies.        The lies allowed him to

  7   portray this fake persona, one that pretended to be a genius,

  8   a scientist a humanitarian that cared deeply about people.            He

  9   lived in that blur.

 10               I supported him loyally, dedicated my life to his

 11   vision, defended his character.       I worked countless hours

 12   filming him so that the world could see how good of a person

 13   he was.    He seemed to be so misunderstood by the media and his

 14   perceived enemies.

 15               I saw him as a friend.      With the help of his

 16   never-ending and highly expensive trainings, he knew

 17   everything about me.      He knew my fears.     He knew my mistakes.

 18   He knew my desires to be a businessman.         He knew my family is

 19   everything to me.     He knew I trusted him.      But most

 20   importantly, he knew how naive I was.        He used my truth

 21   against me in a way that I can only describe as cruel and just

 22   plain messed up.

 23               He played me for 16 years.       The whole time, abusing

 24   my sisters and other community members right under my nose.

 25               Keith Raniere began to prey on my 14-year-old sister



           Andronikh M. Barna, Official Court Reporter, RPR, CRR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 93 of 160 PageID #:
                                   18886

                                     Proceedings                              93


  1   as soon as she arrived to his community.         Immediately, she was

  2   given special attention.      He gave her his personal phone

  3   number so that they could talk in private.         She was allowed to

  4   go into his houses and spend one-on-one time with him.           With

  5   the help of his inner circle, like Nancy Salzman, Pamela

  6   Cafritz, Karen Unterrainer and many others, she began to be

  7   sexually groomed for Keith Raniere.        She was asked to keep it

  8   a secret.

  9                He began separating her from her friends and family

 10   so that she no longer had a support system outside of him.

 11   She became guarded and private:       Always busy, always broke,

 12   never having time for family, always on call, and always on

 13   diets.

 14                Growing up, we were very close.      Towards the end of

 15   my time in NXIVM, we barely spoke.        Even though we lived in

 16   the same neighborhood, we barely saw each other.          Until this

 17   day, I don't know where she lived while she was in Albany.

 18                I've learned that Keith had sexual relationships

 19   with all three of my sisters, sometimes during the same time

 20   frame.

 21                One of my biggest regrets in life was supporting

 22   Keith Raniere in upholding what he called my sister "ethical

 23   breach plan," which lasted years and culminated in a cruel and

 24   heartless punishment of being locked up in a room for about

 25   two years.



           Andronikh M. Barna, Official Court Reporter, RPR, CRR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 94 of 160 PageID #:
                                   18887

                                     Proceedings                            94


  1               I was told by Keith directly that she was a

  2   psychopath and that she just liked to play games.          I thought I

  3   was helping her.     At times I begged her to continue with her

  4   plan.    I was told to leverage our relationship because family

  5   was all she cared about, so I threatened to cut off my

  6   relationship with her if she didn't stick with the plan, it

  7   was so important that she healed her breach with Keith.

  8               It wasn't until years after that I found out what

  9   her actual breach was.      All of this waste and torture because

 10   she liked another man.

 11               He tried to break everything that she cared about.

 12   He turned her own family against her, labeled her a

 13   suppressive and a psychopath.       He tried to take away every

 14   resource that she needed to succeed or even survive in life.

 15   Her own family and friends completely shunned her for six

 16   years.    Some continue to shun her.

 17               I was told to keep her situation a secret from the

 18   community because people wouldn't understand.          Most members

 19   outside of the inner circle never found out what happened to

 20   her.    For them, she just vanished.      But in reality, she was

 21   sent back to Mexico with little to no money and no papers.

 22               After my mom left NXIVM, I shunned her for three

 23   years.    Even if she tried to contact me, I wouldn't allow her

 24   to come back into my life, all because she no longer supported

 25   Keith and his teachings.      His enablers would tell me how



           Andronikh M. Barna, Official Court Reporter, RPR, CRR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 95 of 160 PageID #:
                                   18888

                                     Proceedings                                95


  1   honorable I was being for supporting Keith in this way,

  2   reinforcing his indoctrination.

  3                Throughout my time in the community, whenever I

  4   would have a reaction or if I was asked to do something that

  5   didn't feel right, I would direct it towards getting an

  6   exploration of meaning.      I realize now that it detached and

  7   desensitized me to my gut feelings and my conscious.

  8                Chaos follows Keith everywhere he goes, but he spins

  9   it to make himself out to be a victim, a martyr.          All of his

 10   charades during and after his trial are prime examples of how

 11   he tries to dodge any responsibility for his actions.           He

 12   continues to show no remorse whatsoever towards his victims.

 13                Keith Raniere has negatively impacted my life in so

 14   many ways.

 15                Before being part of NXIVM, my family was close.             He

 16   destroyed my family.      For three years, I didn't speak to my

 17   mother and for six years I didn't speak to my sister out of my

 18   support for Keith.     I will never be able to get that time back

 19   with them.    Now my father and oldest sister have shunned me

 20   for about two years.      They continue to believe his lies.         My

 21   family hasn't been whole in a long time.

 22                I've gone into debt taking his intensives; a lot of

 23   my work was either underpaid or never paid.

 24                I've lost so much time, especially when I was asked

 25   to go into hiding for about a year.        The Albany Times Union



           Andronikh M. Barna, Official Court Reporter, RPR, CRR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 96 of 160 PageID #:
                                   18889

                                     Proceedings                             96


  1   wanted to interview me because they were trying to expose

  2   Keith, so I was told to go into hiding.         At the time I was

  3   afraid because I no longer had a legal immigration status.             I

  4   had lost my status because they told me not to go back to

  5   Mexico to renew my visa.      They promised me they would take

  6   care of it if I stayed.      That turned out to be a lie.       They

  7   knew I was here illegally and they used that to their

  8   advantage.    I was completely dependent on them.        My time in

  9   isolation was a dark time.       I was very depressed.     I felt like

 10   I had no life whatsoever.       I considered ending my life.

 11                My entire four years of marriage have had an

 12   undertone of him; navigating, surviving and trying to love

 13   each other through the trauma.       The guilt and the shame of

 14   being a part of his experiments, the wasted time, the triggers

 15   that we both carry, the concerns of being able to pay for

 16   things, trust issues, getting rid of NXIVM's indoctrinations

 17   that was drilled in us for so many years.         It's a lot.

 18                I want to express my gratitude towards the

 19   government, the prosecution and everybody involved for giving

 20   me a chance at a normal life.       I know it doesn't sound like

 21   much, but after so many years of chaos and abuse, I look

 22   forward to being able to move on and rebuild my life.

 23                In conclusion of my statement, I want to read a

 24   quote to Keith.     "Every lie we tell incurs a debt to the

 25   truth.    Sooner or later, that debt is paid."



           Andronikh M. Barna, Official Court Reporter, RPR, CRR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 97 of 160 PageID #:
                                   18890

                                     Proceedings                            97


  1                Keith, your time has come.      You deserve to lose

  2   every ounce of freedom and luxury you have stolen from others.

  3   I look forward to the day your name will be forgotten.

  4                Thank you, Your Honor, for your time.

  5                THE COURT:   The next victim statement is from

  6   Adriana.

  7                MS. ADRIANA:   Your Honor, my name is Adriana.       Thank

  8   you for the opportunity to read this letter to Keith Raniere.

  9                Excuse me.

 10                Keith, your trial and the verdict handed down by the

 11   grand jury where you were found guilty all of charges are a

 12   triumph of true love, a love that you do not know, a love that

 13   surrounded you for years and you never touch it.

 14                The greatest crime that a human being can commit is

 15   to hinder, stop, manipulate and influence in a negative and

 16   deceptive way the spirit, the development and the expansion of

 17   the consciousness of another human being.

 18                In your case, the majority of your victims are

 19   women.    In this way, you raped and denigrated my three

 20   daughters, lying, manipulating and deceiving them as well as

 21   me, my son and their father.       You have consciously committed

 22   this hideous, scandalous and inhumane crime and will

 23   consciously live accordingly.

 24                Some time ago, I was afraid to leave my own

 25   existence.    Immature and fragile, out of my center, is that I



           Andronikh M. Barna, Official Court Reporter, RPR, CRR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 98 of 160 PageID #:
                                   18891

                                     Proceedings                            98


  1   came to you in search of answers.        I found with that even

  2   imagining myself, lies, deceptions, manipulations, blackmail,

  3   perversions, malevolence disguised as empathy, compassion,

  4   consideration and true knowledge.

  5               You wanted to eliminate me and my family.         You

  6   separated us.     You deprived me of my experience of being a

  7   mother.    I was not there for my children, and I am really

  8   sorry.    It is impossible that you can think about my pain of

  9   losing my family in life.       You will never be able to restore

 10   it.    It was required that I die in life to my fear and be

 11   reborn in love and truth in life to realize the monster that

 12   you are.

 13               Also, it is true that in biology we are alike.

 14   There is a great difference between us.         The difference that

 15   exists between those of us who believe in family, justice,

 16   love, evolution, development and you is that you do not harbor

 17   a minimum awareness of the self.        But on the contrary, inside

 18   you only harbor violence, lies, fear, loneliness and emptiness

 19   with an intense impulse to destroy all the beauty that

 20   surrounds you.     You, you are part -- only part of the beast.

 21   And that beast against justice that we, the human beings of

 22   this new humanity, enforce.       You are the antithesis of love.

 23               Now you are who you have chosen to be by your

 24   actions.    Even if you close your eyes, there is a justice and

 25   God exercises it through the Honorable Judge Nicholas



            Andronikh M. Barna, Official Court Reporter, RPR, CRR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 99 of 160 PageID #:
                                   18892

                                     Proceedings                              99


  1   Garaufis, representative of society, the prosecutors and the

  2   law.    How many years, Keith?     20?    30?   Maybe you will spend

  3   your whole life in prison.       Maybe.

  4               Listen carefully to what I am now telling you,

  5   Keith.    I, Adriana, being a human being, being a woman, a

  6   daughter, a mother of this new paradigm shift of planet Earth,

  7   I tell you that no matter how much they dictate to you, your

  8   sentence has no proportion to the damage you have caused to my

  9   family and dozen of other families.        The true proportion will

 10   come with time, when you totally disappear from our lives,

 11   from our thoughts, from our interactions with friends and

 12   strangers, when someone mentions you and remembers you as the

 13   beast of darkness that you are and the pain of your actions

 14   will no longer exist in our hearts.        Maybe generation will

 15   pass.

 16               I already told you once, it is not from me that you

 17   have to ask for forgiveness.       I already forgave you in my

 18   forgiveness.     It is to them, my children.      My children.    And

 19   if you ever realize how you damaged them, you will fall to

 20   your knees and beg for forgiveness, each one.          And maybe in

 21   this way you will find the return to your soul.

 22               Three of my children have found the way back to

 23   their essence, as I have.       My heart knows that the father of

 24   my children and my youngest daughter will one day be

 25   themselves again and she will bring her son into the family if



           Andronikh M. Barna, Official Court Reporter, RPR, CRR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 100 of 160 PageID #:
                                    18893

                                      Proceedings                          100


   1   she wants.    I am certain that consciousness surpasses

   2   genetics.    In this way, her son will be fine.

   3                And in that consciousness, it is true that along

   4   with us, some women and men who experienced themselves in your

   5   hell will become more and more luminous in the action of

   6   living a more loving life with ourselves, that whenever we

   7   make a conscious decision to know who we are and what we want

   8   for ourselves, death does not exist.

   9                Thank you, Your Honor.

  10                THE COURT:    You are welcome.

  11                The next victim statement is from Daniela.

  12                MS. DANIELA:   Good afternoon.

  13                I already testified at length in your trial, Keith,

  14   before this court about some of the things that you did to me

  15   and to my family.

  16                You took ten years of my life, from 16 to 26, and

  17   time is the only easy metric because I cannot quantify what

  18   you did to me in any other terms.

  19                You abused my innocent body, you broke my able mind

  20   and you set my family against me.       You took and broke every

  21   single piece of me.

  22                I survived.    But not because you were merciful, but

  23   because I was resilient.      However, I will never know what my

  24   life would have been like without all this pain and horror you

  25   inflicted upon me.



           Andronikh M. Barna, Official Court Reporter, RPR, CRR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 101 of 160 PageID #:
                                    18894

                                     Proceedings                            101


   1                I find relief in knowing this is over.       I find

   2   relief in forgetting about you.       And this is the last time you

   3   will hold my attention.

   4                And I believe it will be similar for the public at

   5   large.   I believe people will forget about you.        They might

   6   think you're interesting today, but that will fade.          Like the

   7   once-interesting smartest man in the world, when the con is

   8   clear and the con-man is exposed, it's all very obvious and

   9   boring stuff.    You're just a liar.

  10                Today people are fascinated by your monstrosity.        I

  11   agree, your viciousness is remarkable.        And you may be the

  12   criminal du jour, but you are, unfortunately, not the only

  13   cruel and depraved man, not the only abuser in this world.           I

  14   am not qualified to use fancier words to describe your

  15   condition, but I know you are not the only person like this,

  16   and thus you are but one more criminal in a category of

  17   criminals.    Nothing special.

  18                You are a vicious monster when facing me, when

  19   facing my little sister, but a lying coward when facing

  20   justice.   You are weak and you're pathetic.        In the rigor of a

  21   court of law, word against word, fact against fact, you are

  22   ridiculous.

  23                The one interesting conversation to be had after all

  24   this has nothing to do with you, and it is this:          How does

  25   someone fall prey to this?      And for me, the lesson here is



           Andronikh M. Barna, Official Court Reporter, RPR, CRR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 102 of 160 PageID #:
                                    18895

                                      Proceedings                          102


   1   only one.    We must teach our children about people like you.

   2   Not about you, about people like you.

   3                Because you, Keith Raniere, your words will

   4   disappear, your name will disappear.         All memory of you will

   5   disappear.

   6                I would like to address the Court now, if I may.

   7                I want to thank this court for listening to me

   8   during trial and now.      I am very appreciative of the justice

   9   system of the United States of America.        Testifying was hard,

  10   but it was a privilege.      It is not lost on me that many

  11   victims of crimes are never heard and never see justice.

  12                For me, to be heard was enough.

  13                In addition to that, it's been a rectifying

  14   experience to see the exacting precision of the law dissect

  15   the crimes, the methods and the nonsense of Keith Raniere.

  16   This process has been soothing to my mind and has brought me

  17   peace.

  18                And last, as the Court sentences Keith Raniere, I

  19   would like to remind them he showed me no mercy, he showed my

  20   little sister no mercy.      He deserves no mercy.

  21                Thank you.

  22                THE COURT:    At this time we will have a statement be

  23   read by Ms. Hajjar.

  24                MS. HAJJAR:   Thank you, Your Honor.

  25                I can never fully explain how much damage Keith



           Andronikh M. Barna, Official Court Reporter, RPR, CRR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 103 of 160 PageID #:
                                    18896

                                      Proceedings                           103


   1   Raniere has caused me and so many others.        The psychological

   2   impact of his twisted teachings permeate my brain even after

   3   more than two years of consistent therapy.         His sexual abuse

   4   and humiliation of me lives in my body and wreaks havoc with

   5   my soul if I am not completely diligent.        Nightmares fill my

   6   head almost weekly and the things he taught me to think about

   7   myself have made me neglect my health and cause myself undue

   8   pain on countless occasions.

   9                But potentially worst of all, he continues to

  10   manipulate people I once called friends.        He continues to try

  11   to force his message on the world to try to put himself above

  12   God and to control as many people as he can.         Keith Raniere

  13   has framed inexcusably disturbing acts as beneficial to the

  14   recipient.    He has caused people to believe that victims don't

  15   exist so he can victimize people in plain sight.          His

  16   commitment to serving his own agenda no matter the cost to

  17   persons in front of him is beyond revolting.

  18                I believe Keith Raniere needs help and that he is

  19   unsafe to society.     I pray that Keith Raniere can transform

  20   himself in prison, far away from anyone who he could try to

  21   manipulate or control.

  22                THE COURT:    Ms. Hajjar, does that conclude the

  23   statements of the victims?

  24                MS. HAJJAR:   It does.     Thank you, Your Honor.

  25                THE COURT:    All right.   At this time we are going to



           Andronikh M. Barna, Official Court Reporter, RPR, CRR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 104 of 160 PageID #:
                                    18897

                                     Proceedings                           104


   1   take a break until 2:45 p.m., at which point we will move on

   2   to the consideration of the factors under 18 United States

   3   Code, Section 3553(a).      In order for the Court to impose a

   4   sentence that is sufficient but not greater than that

   5   necessary to fulfill the purpose of sentencing, we will hear

   6   from the defense, we will hear from the government, and we

   7   will afford the defendant to make a statement as well.

   8               When we return, please sit in the location where you

   9   are currently seated, and we will begin promptly at 2:45.

  10               Thank you.

  11               (Lunch recess taken.)

  12               (Continued on the next page.)

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



           Andronikh M. Barna, Official Court Reporter, RPR, CRR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 105 of 160 PageID #:
                                    18898

                                           Proceedings                             105


   1          A   F   T   E   R    N   O    O   N      S   E   S   S   I   O   N

   2

   3                                       --oo0oo--

   4

   5               THE COURT:       All right.      Continuing with the

   6   sentencing of Keith Raniere, and Counsel and the defendant

   7   are all present.

   8               So at this time, the Court will consider, as I

   9   have calculated the sentencing range, I am now going to turn

  10   to fact that are outlined in 18 United States Code

  11   Section 3553(a).       Under Section 3553(a) I must consider

  12   several factors in imposing the sentence, including the

  13   nature and circumstances of the offense, the defendant's

  14   history and characteristics, the need for the sentence to

  15   reflect the seriousness of the offense, promote respect for

  16   the law and to provide just punishment for the offense, the

  17   need for the sentence to afford adequate deterrence, and the

  18   need to protect the public.

  19               And in connection with that obligation, I will

  20   hear from the parties and then I will hear from the

  21   defendant, if he wishes to make a statement.                I will start

  22   with the defense.

  23               You may go ahead.

  24               MR. AGNIFILO:       Thank you, Your Honor.          May it

  25   please the Court.      Members of the Government and everyone



                                  David R. Roy, RPR, CSR, CCR
                                     Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 106 of 160 PageID #:
                                    18899

                                      Proceedings                           106


   1   who has come to court today.

   2               I read each -- I'm going to stand over here so I

   3   can see Your Honor more clearly.

   4               THE COURT:     Yes, just move the microphone.

   5               MR. AGNIFILO:     Thank you.

   6               THE COURT:     Thank you.

   7               MR. AGNIFILO:     Yes, thank you.

   8               I read every letter that every person submitted,

   9   both from the prosecution and the letters that we submitted

  10   in Keith Raniere's behalf.        I listened very, very closely to

  11   the people who spoke very powerfully this morning and this

  12   early afternoon.     And I'm trying to find the words and the

  13   themes that I think could possibly, even at this late hour,

  14   reach Your Honor and convince Your Honor somehow not to

  15   sentence Keith Raniere to a life sentence.

  16               I am very mindful of the amount of hurt and deep

  17   pain that is expressed by people in the letters and as they

  18   spoke to the Court earlier today.          And I've been trying to

  19   find a way to describe it, to explain it, and I think if one

  20   reads all of the letters, well over 100 letters on both

  21   sides, considerably more than that, in fact, and if one

  22   considers the trial testimony, the first thing one sees, I

  23   submit, is that this was a community once upon a time.           That

  24   once upon a time there was a community in Clifton Park and

  25   the surrounding areas that many, many people loved, believed



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 107 of 160 PageID #:
                                    18900

                                     Proceedings                           107


   1   in, and believed was doing good.       And I think that is the

   2   first step in the analysis that I would like to try and ask

   3   the Court to take with me in understanding some of the very

   4   powerful statements that were made here today.

   5               People loved NXIVM.     Mark Vicente when he

   6   testified went on and on about he loved NXIVM.         So many of

   7   the different people who testified at trial, some of whom

   8   are here today, testified they could have done other things

   9   in their lives, but they chose to forego those other things

  10   and they chose to join this community in Albany under the

  11   tutelage, the leadership, the vanguardship of Keith Raniere,

  12   because they believed in it and they loved it and they

  13   trusted him, Judge.     That is such an important part of this

  14   whole analysis.     They trusted Keith Raniere.      They looked up

  15   to Keith Raniere.     And they were absolutely sure that Keith

  16   Raniere had their best interest at heart.

  17               In trying to find the right word, because

  18   sometimes the right word can help with the analysis, I

  19   thought long and hard and I thought of a word being the

  20   perfect word, in my opinion, the word, if you believe the

  21   Oxford English Dictionary, it was the word that was first

  22   used in year 1275 and the word is "betray."          And the

  23   original meaning, the definition of the word "betray," is to

  24   deliver more people to the enemy by treachery, the meaning

  25   of the word "betray."      And I think it's a useful way to



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 108 of 160 PageID #:
                                    18901

                                     Proceedings                          108


   1   analyze some of the things that happened in this case.

   2               First, your people.     This is very close community.

   3   They were all together.      They believed they were all united

   4   in interests.    They believed they were all united in

   5   interests doing something truly special, doing something

   6   that they generally thought was advancing the cause of

   7   humanity.    This is not a group of ne'er-do-wells looking

   8   to sort of just self-aggrandize and do thinks that don't

   9   have important ends in and of themselves, it's the exact

  10   opposite, and NXIVM attracted terrific people.

  11               I think it was Toni Natalie earlier today who said

  12   that Keith surrounded himself with good people, and that

  13   just seemed to actually be the case.        There's no question

  14   about it.    I can say that the people that I've met, some of

  15   whom testified at the trial, Judge, some of whom spoke this

  16   morning to Your Honor, I thought were outstanding people.           I

  17   thought they were loving, wonderful, sweet, good people,

  18   each and every one of them.       I haven't met a bad person yet.

  19   And these were good people who came here for the best of

  20   reasons, for the best of reasons and they sacrificed much to

  21   be in this community.      And what has happened is they have

  22   reached the conclusion that Keith Raniere betrayed them.

  23               Now, I think it's very important that we stop for

  24   a second and take note of all the things they didn't say.

  25   No one says, because it could not be validly said, that



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 109 of 160 PageID #:
                                    18902

                                        Proceedings                         109


   1   Keith Raniere was cruel to them at the time.           No one said at

   2   the time, I knew that this is -- he was being mean to me.

   3   He was being abusive to me at the time.          He was doing things

   4   that were mean-spirited to hurt me at that time.          What they

   5   all say was something very, very different and it's only

   6   really understandable through the lens of betrayal.

   7               What they're saying is, I believe now, I believe

   8   now, that he was abusing me then.         I believe now that he was

   9   cruel to me then.     I believe now his intentions were bad

  10   then.    That's a very different thing, Judge.         A very

  11   different thing, because that is something that can be

  12   influenced.    And I know everybody seems to be waiting for me

  13   or Mr. Raniere when he addresses Your Honor to say, I had

  14   bad intent all the time.         The whole while, I was abusing

  15   everybody, I had bad intentions.         I wanted to hurt them.

  16   He's never going to say it.         He's never going to say it,

  17   because he doesn't believe it.         He doesn't believe it,

  18   Judge.   As he sits here today, he doesn't believe it.

  19               Do I think having done this for as long as I have

  20   that maybe his best shot at avoiding a life sentence is for

  21   him to say it?     Yeah.    Maybe that's the best thing to say,

  22   that maybe Your Honor doesn't give him a life sentence.           But

  23   it just wouldn't be true from his perspective.          And we are

  24   sentencing him based on his perspective --

  25               THE COURT:     No.   We are not sentencing him on a



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 110 of 160 PageID #:
                                    18903

                                      Proceedings                            110


   1   perspective.    We are sentencing him -- I am going to

   2   sentence him on his behavior.

   3               MR. AGNIFILO:     I agree.

   4               THE COURT:     On his illegal behavior, which cannot

   5   be justified taking, for instance, Camila who, for some

   6   reason, was convinced that she should not testify at the

   7   trial by a lawyer who convinced her it was in her interest

   8   not to make herself available, which is a whole other issue.

   9               But had she testified, it would have taken the

  10   jury ten minutes to convict him, because what he did to her,

  11   and she is totally believable, is at the behest of her

  12   father who brought her to Albany from Mexico, she was

  13   groomed from age 13 to age 15, and then she was seduced by

  14   Mr. Raniere and kept in an apartment and used for his sexual

  15   pleasure.    That is the fact.      That is not imagination, that

  16   is not a perception, that's a problem for your client.              That

  17   is what he did.

  18               MR. AGNIFILO:     Judge, I understand.

  19               THE COURT:     So we are not here to discuss how he

  20   felt or how it seemed.       We are here to discuss how should he

  21   be punished for what he did.

  22               MR. AGNIFILO:     I don't --

  23               THE COURT:     So let's get past that.

  24               MR. AGNIFILO:     I agree wholeheartedly.

  25               THE COURT:     Okay?   The jury ruled.     It was the



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 111 of 160 PageID #:
                                    18904

                                      Proceedings                            111


   1   jury's decision.

   2               MR. AGNIFILO:     I understand.

   3               THE COURT:     I am just here to enforce the jury's

   4   will.   So let's move on.

   5               MR. AGNIFILO:     Yeah.

   6               There's one I think is important to point out,

   7   Camila wasn't available to us either after she got a lawyer.

   8   So it was not --

   9               THE COURT:     Didn't you recommend the lawyer to

  10   her?

  11               MR. AGNIFILO:     We gave her a list of lawyers, and

  12   she didn't like the first two and she liked the last one.

  13   And that's what happened, Judge.         And that's --

  14               THE COURT:     And how was that lawyer compensated;

  15   do you know?

  16               MR. AGNIFILO:     I -- I don't know.       It was -- it

  17   was said in -- in her -- she said in her written statement

  18   how she believed the lawyer was compensated.

  19               THE COURT:     Which was?

  20               MR. AGNIFILO:     Judge, I had nothing to do with

  21   this.

  22               THE COURT:     Well, I am just saying -- I am asking

  23   the question.    I am not saying you did that.          I am just

  24   saying he was compensated, according to her, by this --

  25               MR. AGNIFILO:     Yeah.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 112 of 160 PageID #:
                                    18905

                                      Proceedings                         112


   1               THE COURT:     -- $13.8 million --

   2               MR. AGNIFILO:     Right.

   3               THE COURT:     -- irrevocable trust created by Clare

   4   Bronfman.    That is the impression that the Court has.

   5               MR. AGNIFILO:     I think that's probably right.

   6               THE COURT:     Yeah.

   7               MR. AGNIFILO:     I think that's probably right.

   8               But if -- if -- I mean, I'm the only one standing

   9   here, and what my moral and legal obligation is, if someone

  10   wants a lawyer, to give them a number of names.          That's what

  11   I did.   And she didn't like two, and she did like one, and

  12   that was the last time we ever spoke to her.

  13               THE COURT:     I see.

  14               MR. AGNIFILO:     And -- and, Judge, I can also add,

  15   if there was a problem with any of this, which there isn't,

  16   because I don't do the wrong thing, and I didn't do the

  17   wrong thing here --

  18               THE COURT:     I am just telling you that if -- it

  19   has a certain sense, it creates a certain sense that someone

  20   who clearly was so terribly wronged by this man, decided not

  21   to speak up at the time, that raises issues.

  22               MR. AGNIFILO:     And if there --

  23               THE COURT:     And that is separate and apart from

  24   this trial.

  25               The point I am making, the principal point here,



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 113 of 160 PageID #:
                                    18906

                                      Proceedings                           113


   1   she came here and validated what this -- what the

   2   prosecution provided to the jury, and the jury found by --

   3   beyond a reasonable doubt happened to her.

   4               MR. AGNIFILO:     Right.

   5               THE COURT:     All right?

   6               So it is about what happened to her.       So I do not

   7   want to talk about theory.        I have heard enough about

   8   Mr. Raniere's theories.       I am talking about the facts.

   9               MR. AGNIFILO:     Judge --

  10               THE COURT:     Let's get down to the facts.

  11               MR. AGNIFILO:     But -- but --

  12               THE COURT:     He says he is innocent.     You are his

  13   lawyer, you said he is innocent on his behalf, and he may

  14   say it when he speaks, if he does.

  15               Let's move on.

  16               MR. AGNIFILO:     Okay.    I'm -- I'm talking about

  17   intent, and so I'm not -- I'm not trying to not talk about

  18   it --

  19               THE COURT:     How is it -- excuse me.     Pardon me.

  20               What about intent -- what do you think the intent

  21   is if you have a 13-year-old girl and a 43-year-old man and

  22   two years -- and that girl is being spoken to and a

  23   development of a relationship is occurring, and then two

  24   years later, she is having sex at age 15 with a 45-year-old

  25   man?



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 114 of 160 PageID #:
                                    18907

                                      Proceedings                          114


   1               MR. AGNIFILO:     Well, Judge, first -- first of

   2   all --

   3               THE COURT:     I am just wondering what do think the

   4   intent is of the 45-year-old man?

   5               I was once a 45-year-old man.

   6               MR. AGNIFILO:     So was I.

   7               THE COURT:     And now I am a 72-year-old man.

   8               MR. AGNIFILO:     Judge --

   9               THE COURT:     And I -- and I have a pretty good

  10   sense of these things because like I have been around the

  11   block.   So do not treat me, this Court, as if it is not the

  12   intent to do what he did.        It was not a mistake.    He kept

  13   doing it.    Please.

  14               MR. AGNIFILO:     Judge, in terms of the --

  15               THE COURT:     Why don't you talk about the factors?

  16               MR. AGNIFILO:     Judge --

  17               THE COURT:     I am interested in the factors.

  18               MR. AGNIFILO:     Okay.

  19               THE COURT:     I am interested in the factors.     I am

  20   not interested in your explication of whether he intended to

  21   have sex with this woman.

  22               MR. AGNIFILO:     Judge, I -- first of all --

  23               THE COURT:     You are not in front of a jury, you

  24   are in front of the Judge now on the sentencing.

  25               MR. AGNIFILO:     I know.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 115 of 160 PageID #:
                                    18908

                                      Proceedings                          115


   1               THE COURT:     I am not going to tolerate spending

   2   time as to what his intent was when he seduced a 15-year-old

   3   girl.    We are not going there.       It is just -- it is an

   4   insult of the intelligence of anyone who listens.           And I

   5   just want you to understand, I am not tolerating it.

   6               So go on.

   7               MR. AGNIFILO:     The point I'm trying to make,

   8   Judge, is he did a lot of good things in his life.           That's a

   9   heartland 3553 factor.       He did a lot of good things to the

  10   curriculum.    I'm sure Your Honor read all of the letters we

  11   submitted from people who still support him and believed in

  12   what he is doing.       And they are not flying monkeys.      They're

  13   nice people.    They're good people, just like the people who

  14   have decided to leave NXIVM and have a different view.

  15   They're all nice people.        They're all people who wanted to

  16   improve themselves and to improve humanity.            That's who they

  17   all are, including the people who wrote those letters saying

  18   that all the wonderful things that he did, all of the

  19   wonderful things he did with the community.

  20               The Tourettes project, we have letters on that,

  21   Judge.   We have letters from people who had Tourettes, and

  22   who no longer suffer from the -- from the effects of

  23   Tourettes, and they credit the -- Keith Raniere and Nancy's

  24   work in that regard.       And that's what they say.      They wrote

  25   these letters to the Court, and I think that's a very



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 116 of 160 PageID #:
                                    18909

                                     Proceedings                            116


   1   important factor.

   2               Another factor, and we go through this in our

   3   sentencing memorandum, is the Mexican Peace Initiative.           The

   4   Mexican Peace Initiative, we have letters from certain

   5   people who lived in Mexico who have first-hand information

   6   about the work that Keith Raniere and others did to try and

   7   stop the kidnappings in Mexico, including someone who lived

   8   in a small, run-down poor community in Mexico for a period

   9   of 18 months and tried to show this small town in Mexico

  10   that they could sort of organize a community and take care

  11   of each other and live together and make their lives better.

  12   And this was all inspired by Keith Raniere.

  13               And my point, Judge, and I think it's an important

  14   point, I think it's a very important point just what we had

  15   this morning, is that people believed in this work.          They

  16   believed in him, and now they feel betrayed.          And now they

  17   look back at what happened back then through a different

  18   lens, and I don't think it's accurate, is my point.          I don't

  19   want to -- I'm not going to get into the details.          I don't

  20   know that every statement that was made this morning to

  21   Your Honor was factually correct.       I don't think they all

  22   were.   And so we don't need to dissect each one, because the

  23   important thing is this is how these people feel.

  24               But my point is they don't feel this because

  25   Mr. Raniere was cruel to them at the time.           They view him as



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 117 of 160 PageID #:
                                    18910

                                      Proceedings                            117


   1   having been cruel now.       That's what --

   2               THE COURT:     Well, that is not entirely accurate.

   3   It may be that some of what they say is erroneous, it may be

   4   insincere, it may be excessive, or it may be untrue.

   5               But what about the situation where your client

   6   used the financial resources of a multimillionaire to go

   7   after in litigation many people who had no resources in

   8   order to destroy their reputation, to have them declare

   9   bankruptcy, to have them put in jail because they would not

  10   go along with his approach to the way the world should work,

  11   the way NXIVM should work, the way these programs should

  12   work?   And he and Ms. Bronfman chased them down wherever

  13   they were, in the State of Washington, in Mexico, or

  14   wherever they happened to be -- or Florida.            According to

  15   these victims they were being, not only harassed, they were

  16   being further victimized because of the fact that they did

  17   not continue to be interested in the program.           That was

  18   then.   That is not now.      Some of it may be continuing.        But

  19   what about that?

  20               MR. AGNIFILO:     I -- I --

  21               THE COURT:     He was using -- according to them, and

  22   clearly she was in a position, Ms. Bronfman, was in a

  23   position to provide the resources to do it, he was using

  24   those tools, the use of lawyers, and the use of proceedings

  25   to victimize people who felt at the time, they realized or



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 118 of 160 PageID #:
                                    18911

                                      Proceedings                           118


   1   believed, that they were being victimized, you know, what

   2   about that?

   3               MR. AGNIFILO:     Okay.

   4               THE COURT:     He didn't just say to these people,

   5   You know, I did my best with you.         I tried to help you.     Go

   6   with God.    He did not do that.       What he did was he went

   7   after them.

   8               MR. AGNIFILO:     I have a response.

   9               THE COURT:     Yeah, I am waiting.

  10               MR. AGNIFILO:     So in May of 2017, and I don't need

  11   to name names, because I named them in my sentencing

  12   memorandum --

  13               THE COURT:     You can name names.

  14               MR. AGNIFILO:     Sarah Edmondson and two other

  15   people broke into the NXIVM computer from Vancouver.          We

  16   have the data.     We have the information.       And, apparently,

  17   Clare Bronfman went to Vancouver and tried to bring a

  18   criminal investigation for computer tampering.

  19               THE COURT:     Well, do you mean --

  20               MR. AGNIFILO:     -- because there was computer

  21   tampering.

  22               THE COURT:     -- something like what was arranged

  23   for Daniela to create the malware to break into Edgar

  24   Bronfman's computer?       That kind of --

  25               MR. AGNIFILO:     No.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 119 of 160 PageID #:
                                    18912

                                      Proceedings                         119


   1               THE COURT:     -- that kind of behavior?     Is that the

   2   same idea?

   3               MR. AGNIFILO:     No, it's not the same idea.

   4               I think the idea was that Sarah didn't want her

   5   friends or certain people she cared about to stay in NXIVM,

   6   and so she went into the computer and she eliminated -- she

   7   changed the computer files so that their credit cards

   8   wouldn't be billed.       I mean, it's very specific information,

   9   you know.    And at the end of the day, Vancouver did or did

  10   not, you know, bring an investigation and certainly didn't

  11   bring any charges.       So that's what happened with that.

  12               What happened with the information that was

  13   NXIVM's information that people got when they took the

  14   courses is it was published on a website, and that might be

  15   a violation of intellectual property rights.           And there was

  16   a long litigation, we discussed it at the trial at length,

  17   and that was something that happened because they reasonably

  18   believed -- lawyers, with good lawyers -- and one thing that

  19   I want to add that Kristin Keeffe in her letter to

  20   Your Honor mentioned someone named Steve Coffey.          Steve

  21   Coffey was a lawyer, an independent lawyer, highly regarded

  22   lawyer at a law firm in Albany, former, I think,

  23   Albany County prosecutor and he made a lot of these

  24   decisions.

  25               I mean, this is not, you know, Clare on her own or



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 120 of 160 PageID #:
                                    18913

                                      Proceedings                           120


   1   Keith on his own.     Do I think personally that they would

   2   have benefitted by adult lawyer supervision at the time?

   3   Yeah, I do.    I think they could have really benefitted from

   4   adult lawyer supervision.        And say, You know what?    You guys

   5   are burning a lot midnight oil over a lot of stuff that

   6   doesn't matter, and you're creating a lot of problems.

   7               THE COURT:     And what the client does -- pardon me,

   8   if I exercise my independent judgment here -- what a client

   9   does if a lawyer says that and the client just wants to

  10   harass and attack and has the resources to do it, that

  11   lawyer -- that client goes and finds a lawyer who will do

  12   it, because there's got to be a lawyer out there who is

  13   willing to take the money, take the fee, and will do what

  14   the client wants and not exercise independent judgment.

  15   That's just the way of the world.         So, you know, I think

  16   it's naïve to say that adult lawyer supervision might

  17   prevail.    Not if you are a -- not if you're someone with a

  18   lot of money and you are looking to harass somebody with

  19   legal process, which may or may not be justified.          Some of

  20   it may be justified.       I am not saying it is not or it is.

  21   But it is pretty hard for some lawyers to turn down a

  22   retainer from a multimillionaire, someone with deep pockets

  23   who wants to go after somebody because he or she feels he

  24   has been wronged or he wants to get back at them.

  25               We could discuss this all day.        So let's go on.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 121 of 160 PageID #:
                                    18914

                                      Proceedings                            121


   1               MR. AGNIFILO:     Okay.

   2               THE COURT:     So the next issue.

   3               MR. AGNIFILO:     Yes, Judge.

   4               I think part of the reason that happened is I

   5   think this community felt like it was being attacked.           And

   6   what we -- I think we saw in some of the trial evidence is

   7   we saw Keith and Kristin for a while because we had their

   8   e-mails and Keith and Clare for a while because we have some

   9   of their e-mails; what appears to be reasonably believing

  10   that people are trying to undo them.          You now, there might

  11   be an aspect of paranoia to it.         There might be.     I mean,

  12   some of that I felt was showcased in the evidence.

  13               There were times when Keith thought people were

  14   following him or outside his house or whatnot.          So, you

  15   know, yes, I think they were looking to protect themselves.

  16   Do I think they brought too much litigation?           Absolutely.

  17   But, you know, here we are all these years later.           So I

  18   don't know that that, you know, is really -- one of the

  19   factors I think is the most important for sentencing.

  20               What I think is the most important for sentencing,

  21   Judge, which is why I started with it, is a lot of people

  22   have very strong feelings, and they come here and they're

  23   hurt.   This case has so much heartbreak, in my opinion,

  24   heartbreak, because so many people -- I mean, I mentioned

  25   Mark Vicente, I'll mention him again.          He's hurt.   On that



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 122 of 160 PageID #:
                                    18915

                                     Proceedings                            122


   1   video statement, he's hurt.       He doesn't know what to do.        He

   2   says as much.    I don't know what I'm going to do with my

   3   life now.    That's sad, Judge, and it's sad that they feel

   4   that way.

   5               But I think it's important that the first step in

   6   betrayal, the first step in betrayal is that there was this

   7   closeness.    There was this love, and I thought the person

   8   who put it the most eloquently was Adriana in something she

   9   said this morning.     She said -- she started by talking to

  10   Keith, and she said, There's a love that was all around you,

  11   and you never touched.      Those were her words, Judge.       And

  12   she got it perfectly.      And what she's saying is, We loved

  13   you.   We loved you.     We trusted you.     We believed in you,

  14   and you betrayed us.      So why did you betray us?      Why did you

  15   betray us?    What happened?     And the problem as -- as

  16   Your Honor started to point out is -- and this is something

  17   that I think that Barbara Bouchey said and Toni Natalie said

  18   and other people have said it, he was in love with some of

  19   these women.    He was in love with them.       I think Toni

  20   Natalie said, He doesn't know how to let go.          Those are her

  21   words.   I'm not her.     You don't know how to let go.      He's

  22   not trying to hurt someone -- he's not, Judge.         He's not

  23   trying to hurt someone.

  24               And, Judge, I can see that you disagree with me.

  25   I know --



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 123 of 160 PageID #:
                                    18916

                                      Proceedings                            123


   1               THE COURT:     All I am saying to you is that love

   2   does not result in any sense of responsibility for the

   3   offspring or an offspring that he has, that he has no

   4   responsibility.     I am not here to question feelings.       I am

   5   here to question, and the jury was there to decide, whether

   6   he has broken the law.

   7               So I think we can talk about how Vicente feels and

   8   how Adriana feels and so forth, and we should put that aside

   9   for the sake of sentencing.        What we need for this

  10   sentencing is to address what he did to other human beings

  11   with the skills that he obviously had.          All right?

  12               You don't have to be the smartest man in the world

  13   to manipulate and to harm other people.          And that is really

  14   what we are talking about here.         What did he do?   What did

  15   he do to hurt people and violate the law in the process?

  16   That is really what we are here for.

  17               I do not want to know about his psychiatric

  18   history, particularly.       He has not provided us with anything

  19   on it.   You have not asked to -- have not provided us with a

  20   workup about his problems, whatever they may be.          And so I

  21   am not going to consider those kinds of issues because they

  22   are not in front of me.

  23               What is in front of me is all these counts of --

  24   where the jury found him guilty of violating the law.           And

  25   so, you know, let's go back to what I have to consider.           All



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 124 of 160 PageID #:
                                    18917

                                     Proceedings                          124


   1   right?

   2               (Continued on the next page.)

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 125 of 160 PageID #:
                                    18918

                                      Proceedings                              125


   1               THE COURT:    I'm supposed to consider his history

   2   and characteristics, the need for the sentence to reflect the

   3   seriousness of the offenses, to promote respect for the law,

   4   and to provide just punishment for the offenses, and the need

   5   to sentence the sentence to afford adequate deterrence, and

   6   the need to protect the public, which is very important here

   7   the need to protect the public, among other things.            That's

   8   really where I am.

   9               And I can differentiate, and do differentiate,

  10   between how people are hurt emotionally by the way they are

  11   treated, and how they are hurt by wrongdoing.           We're here

  12   about wrongdoing, not so much about how they feel ten years

  13   later about how they were treated.         Although, it's pretty

  14   clear that he took advantage of people sexually and that some

  15   of it, some of what he did was illegal because the jury said

  16   so that was their decision.

  17               MR. AGNIFILO:    I'm not going to quarrel with the

  18   jury verdict, and I don't.       The jury has spoken.       And your

  19   Honor is absolutely correct, your Honor's job, what we're all

  20   here to do is give a sentence based on the jury's verdict.

  21               And my point in talking about intent and the

  22   circumstances of the offense certainly goes to a 3553 factor

  23   because it's the nature and circumstances of the offense.              And

  24   so that's why I'm discussing that.

  25               THE COURT:    You haven't answered my question about



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 126 of 160 PageID #:
                                    18919

                                       Proceedings                            126


   1   Camila.    Let's cut to the chase here.        You don't start having

   2   an affair with a 15-year-old girl when you're a 45-year-old

   3   man, plus total control, financial control, control over her

   4   visa, control over her father who is still writing letters in

   5   support of the defendant today, I have one in my file here.

   6   When is that appropriate?        I'm just curious.

   7               MR. AGNIFILO:     As your Honor knows, he wasn't

   8   charged with or convicted of having sex with Camila.              He was

   9   charged and convicted of the photographs.

  10               And if your Honor remembers my trial defense, I

  11   didn't really dispute the photographs all that much.              The way

  12   I disputed them is they were never shown to anybody and the

  13   jury shouldn't consider them as either child pornography or as

  14   a racketeering predicate because they were photographs that

  15   were taken and then for the rest of time they just stayed on a

  16   device, they never got sent anywhere, never got shown

  17   anywhere.

  18               So that's how I dealt with the photographs at the

  19   trial.    I didn't say anything one way or another about them.

  20   I didn't say at the trial anything one way or another about

  21   Camila at 15 years old.

  22               THE COURT:     You were talking about intent, I'm just

  23   wondering how that works into your theory of intent here.

  24               MR. AGNIFILO:     I absolutely admit that Camila is in

  25   a different category than other people in the case.             There is



                 Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 127 of 160 PageID #:
                                    18920

                                      Proceedings                            127


   1   no question, there is no question.         And there is no doubt, and

   2   I never said anything to the contrary, and I don't say that

   3   now.

   4               THE COURT:    Go on.

   5               MR. AGNIFILO:    What I think your Honor can glean

   6   from all this, and I don't know if it cuts for or against them

   7   but I'll say it because it's the truth, he's in a 13-year

   8   relationship with her, 12-year relationship with her.             I don't

   9   if know that makes it better or worse, but those are the

  10   facts.   And my point, and it's not a point that I think a

  11   psychological report, I thought that some of people who spoke

  12   this morning spoke absolutely eloquently about it, he doesn't

  13   how to leave people.

  14               THE COURT:    He doesn't know what?

  15               MR. AGNIFILO:    Leave, leave women.       Toni Natalie

  16   said, he doesn't know how to let go.

  17               THE COURT:    It's hard to leave, get people to leave,

  18   if you're keeping all this material, this collateral.             If you

  19   arranged to collect, true and maybe not true, information and

  20   photographs about these people so that they feel their

  21   constraint to stay.      He doesn't know how to leave; he knows

  22   how to keep people from leaving, that's his skill.            That's a

  23   skill.

  24               So when you start talking about he doesn't know how

  25   to leave people, even if they wanted to leave they couldn't



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 128 of 160 PageID #:
                                    18921

                                       Proceedings                              128


   1   leave, according to what we were told here today and during

   2   the trial.

   3                MR. AGNIFILO:    That is certainly a big part of what

   4   people have said today.

   5                THE COURT:    It's what they said during the trial.

   6                MR. AGNIFILO:    And during the trial both, no

   7   question.

   8                THE COURT:    The jury credited that.

   9                MR. AGNIFILO:    Judge, I'm agreeing, I don't disagree

  10   with you.

  11                THE COURT:    The fact that he doesn't feel -- he

  12   doesn't know how to leave people.         I don't understand where

  13   that fits in this whole, the whole theory of his culpability.

  14                MR. AGNIFILO:    The theory of the culpability is he's

  15   not trying to hurt them at the time.          He's not.     That's the

  16   theory.

  17                THE COURT:    At this time.     What about at that time?

  18                MR. AGNIFILO:    No, at that time.       He wasn't trying

  19   to hurt any of the people who spoke here this morning.

  20                THE COURT:    Why -- it's not trying to hurt someone

  21   by controlling their ability to function and have the right to

  22   come and to go and to walk out and to stay because you've got

  23   this control over them with all this data about them?

  24                MR. AGNIFILO:    Judge --

  25                THE COURT:    That's not a consideration?        That was



                 Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 129 of 160 PageID #:
                                    18922

                                      Proceedings                                 129


   1   then.

   2                MR. AGNIFILO:   Judge, it's a consideration but the

   3   trial evidence was very clear, when someone wanted to leave,

   4   they left.    We got that out of Lauren Salzman's testimony.               We

   5   put in text messages of her and another person.            The person

   6   wanted to leave.     And they ended up saying, 'I love you.            I'll

   7   miss you too.'

   8                THE COURT:   All right.    I'm going to let the

   9   Government have something to say.        Finish up.

  10                MR. AGNIFILO:   Two things I want to say.        Kristin

  11   mentioned that she spoken to me about possibly getting some

  12   child support, let me give the Court some background.

  13                THE COURT:   How old is this child?

  14                MR. AGNIFILO:   Fourteen.

  15                THE COURT:   Never had child support I take it?

  16                MR. AGNIFILO:   Well, Kristin left.       And for a while

  17   I think Mr. Raniere was trying to have their rent paid while

  18   living until Florida.

  19                THE COURT:   I see.   All right.     Go ahead.

  20                MR. AGNIFILO:   So in the spring I started getting

  21   text messages from someone not identifying themselves.                This

  22   person is on again/off again, I do want to talk to you, I'm

  23   not going to speak to you.       She ends up speaking to me.          It

  24   ends up being Kristin.

  25                Kristin and I talked on the phone a number of times.



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 130 of 160 PageID #:
                                    18923

                                        Proceedings                                130


   1   She basically says that she feels that she's deserves child

   2   support.     So I say, I think you probably deserve child support

   3   too.   So I talk to Raniere about it, I'm not going to get into

   4   the details of that discussion.

   5                But at some point I tell Kristin if we're going to

   6   talk about trial support you have to get a lawyer, I'm not

   7   going to talk about child support with you.             If this is some

   8   sort of a negotiation, the only way it can work is if the

   9   Court orders some sort of money judgment.            Then I don't know

  10   what the laws are regarding priority, I really have no idea.

  11   But if you want to try to be on record as being entitled to

  12   child support, have your lawyer contact the prosecutors and

  13   work it out.      And basically that was the end of the

  14   discussion.      I did discuss it with her, that's kind of where

  15   we left it.

  16                I point out that Mr. Raniere has two children, one

  17   with Marianna, that was referred to this morning, and one with

  18   Kristin.     I don't know what the future holds in terms of child

  19   support or available funds.

  20                One of the things I told Kristin's lawyer is, if you

  21   remember from the trial, Judge, there is the Pam Cafritz'

  22   estate.     I have no idea what is going on with that, there are

  23   lawyers handling that, who frankly I've never spoken to.                I

  24   said, call them, they are in Albany or nearby.

  25                THE COURT:     She has a lawyer in Albany, right?



                  Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 131 of 160 PageID #:
                                    18924

                                        Proceedings                                131


   1                MR. AGNIFILO:   Kristin does.

   2                THE COURT:   Yes.    I'm sure the lawyer in Albany in

   3   lawyer --

   4                MR. AGNIFILO:   Will figure it out.       So the crux of

   5   what I want to sum up on --

   6                THE COURT:   You carefully glossed over, because he's

   7   your client and you're not going to tell me about what your

   8   client said to you, which is fine, but the fact is, the child

   9   is 14 years old and there has been no child support,

  10   apparently, and why should this even be an issue if this is

  11   his child.    I mean, I'm just --

  12                MR. AGNIFILO:   I agree with you.

  13                THE COURT:   -- I'm just a local guy here in

  14   Brooklyn.    But you've got a 14-year-old child who has never

  15   been supported by his father who has been busy working the

  16   commodities markets for tens of millions of dollars and can't

  17   find it in his heart to send a few bucks to his child.                Why

  18   should anyone look upon that person as someone who is worthy

  19   of respect?

  20                MR. AGNIFILO:   Because I think Kristin left, Kristin

  21   was hiding, and Kristin and Gaelyn were hiding from him.

  22   That's the answer.     I'm not sure it makes it better or worse.

  23                THE COURT:   She spoke as to why she was hiding.

  24                MR. AGNIFILO:   That's the reason.       So that's the --

  25                THE COURT:   No.    The reason she was hiding was some



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 132 of 160 PageID #:
                                    18925

                                      Proceedings                                 132


   1   other reason.    She wasn't hiding because she felt she would be

   2   safe if he knew about where she was.

   3               Let's move on to the sentencing because I'm having

   4   trouble dealing with your logic.        Go ahead.

   5               MR. AGNIFILO:    I think I'm trying to make a couple

   6   of points clear.     One, he didn't intend to hurt anybody.            I

   7   know your Honor disagrees with me.         And your Honor --

   8               THE COURT:    The jury decided he did.

   9               MR. AGNIFILO:    Judge, I know.

  10               THE COURT:    Then you've made your point.         Next.

  11               MR. AGNIFILO:    Obviously he's never been in trouble

  12   with the law before.      He's a 60-year-old man.       And I'm asking

  13   the Court for a 20-year sentence.        Ordinarily that would seem

  14   like an astronomical sentence for a 60-year-old man with a

  15   first arrest.

  16               And there is one other point that I want to make,

  17   and I think it's an important one.         At no time, nothing in the

  18   evidence, and this is an exhaustively investigated case where

  19   a tremendous amount of people come forward, no evidence of a

  20   single instance where someone said to Keith Raniere, 'I don't

  21   want to do this; I don't want you to hold my hand; I don't

  22   want you kissing me;' and he did it any way.           None.   That's

  23   the man we're going to sentence.

  24               First arrest, 60-year-old man.        I think a 20-year

  25   sentence is more than a sufficiently long sentence for this



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 133 of 160 PageID #:
                                    18926

                                      Proceedings                               133


   1   particular 60-year-old man.

   2               One thing I want to end with, it's important in

   3   terms of placement.      The Government in its sentencing

   4   memorandum took something out of context, I think it's very

   5   important, that they took out of context.          Because what they

   6   said Mr. Raniere said was that, 'The Judge should know he's

   7   being watched.'

   8               THE COURT:    What is that?

   9               MR. AGNIFILO:    'The Judge should know he's being

  10   watched.'    In their sentencing memorandum they have him on a

  11   recorded phone call to someone saying, 'The Judge should know

  12   he's being watched.'      But what his whole statement was, 'The

  13   Judge should know he's being watched by someone wise.             Have

  14   you been speaking with Alan Dershowitz.'

  15               It's just a very important distinction because

  16   without really understanding this he could be designated to

  17   someplace where he shouldn't be.

  18               I know that -- one thing I also want to address,

  19   Judge, because it's come up I don't want to gloss over it.               I

  20   know that your Honor got a very long letter from a number of

  21   people, I think on Friday.       And the letter is discussing

  22   computer tampering.      And they consulted with four experts, one

  23   of whom is a PhD in computers.        And there has been a

  24   conclusion there is computer tampering.

  25               Just to be clear, so the record actually says this,



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 134 of 160 PageID #:
                                    18927

                                        Proceedings                                134


   1   I have been asked many, many times to file that motion.                 I was

   2   asked by my client, I was asked by others.            I studied this

   3   stuff, I think I understand it.          And in my estimation, being

   4   the lawyer on the case, I did not think that it rose to the

   5   level of making a prosecutorial misconduct motion in the form

   6   of a Rule 33.

   7                What I will tell your Honor is, I don't know what

   8   the future is going to hold, I'm still looking into it.                 I

   9   don't know if it's going to turn the corner and become

  10   something different than what it is.           But I decided not to

  11   file the motion.       My client wanted me to file the motion.              And

  12   I made a decision not to file the motion.

  13                And in making that decision I did a number of

  14   things.     I consulted the Rules of Professional Responsibility,

  15   for one.     I looked at my own sense of ethics and the fact that

  16   I would be in front of your Honor soon asking for 20-year

  17   sentence.     And I thought that was the right thing to do, and I

  18   still think it's the right thing to do.

  19                One of the reasons I didn't file the motion is

  20   because if more evidence of this comes to light, in the future

  21   I didn't want to basically take my one Rule 33 shot now.                So I

  22   made the decision not to file the motion.            That's why it came

  23   the way it did because I wouldn't file it.

  24                So your Honor, in closing, I think a 20-year

  25   sentence is more than enough.          It shows tremendous respect for



                  Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 135 of 160 PageID #:
                                    18928

                                        Proceedings                            135


   1   the law.     It is a very severe sentence for a 60-year-old man,

   2   for any person but for a 60-year-old man, that's my request

   3   Judge.

   4                THE COURT:     Thank you.    Let me hear from the

   5   Government.

   6                MS. HAJJAR:     Thank you, your Honor.

   7                Your Honor, the Government is asking the Court to

   8   impose a Guideline sentence of life imprisonment.

   9                The offenses here, the offenses that Mr. Raniere has

  10   been convicted of, are among the most serious under the law.

  11   Sex trafficking, forced labor, child exploitation, the

  12   Guidelines demand a life sentence because these crimes cause

  13   immeasurable harm to victims.          The court has heard from these

  14   victims today, at the defendant's trial, in voluminous

  15   victim-impact statements, and in court.

  16                The victims have described so powerfully the impact

  17   of the defendant's crimes on them and their families.               And in

  18   doing so they have relived the worse moments of their lives in

  19   order to convey to the Court and to the public how they were

  20   hurt in the most depraved ways.          There is very little that I

  21   could add to that, your Honor.          But what is clear is that

  22   these victims will be carrying this damage with them for the

  23   rest of their lives.

  24                It is outrageous for defense counsel to suggest that

  25   the defendant committed these crimes because he didn't know



                  Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 136 of 160 PageID #:
                                    18929

                                       Proceedings                              136


   1   how to leave women or because he didn't think he was hurting

   2   them.    He did hurt them, and that was made absolutely clear at

   3   trial and it was made absolutely clear today.            It doesn't

   4   matter if a child abuser doesn't think he's hurting a child;

   5   when he begins a sexual relationship when she's 15 years old,

   6   it doesn't matter.

   7               The Government has submitted a lengthy sentencing

   8   memorandum addressing the 3553(a) factors, I'm not going to

   9   repeat those arguments today.         I will just briefly address a

  10   few of the arguments that the counsel for the defendant made

  11   today.

  12               Mr. Agnifilo's justification for pursuing Sarah

  13   Edmondson and DOS victims by sending them threatening letters

  14   and by attempting to institute criminal charges, that was the

  15   justification presented at trial and the jury rejected that

  16   justification.     It is total nonsense and has no basis in the

  17   evidence.

  18               Mr. Agnifilo asked this Court not to impose a

  19   sentence of 15 years because the defendant is 60 years old.

  20   But the defendant was 45 years old when he first started

  21   sexually abusing Camila.       He was 49 years old when he ordered

  22   Daniela to be confined in a room without human contact for

  23   nearly two years.      He was 54 years old when he attempted to

  24   use first-line slaves in DOS to, quote, "find him a virgin

  25   successor who would serve as a replacement for Camila."                And



                 Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 137 of 160 PageID #:
                                    18930

                                      Proceedings                              137


   1   he was 55 years old when he told Allison Mack that DOS slaves

   2   should be held down like a sort of sacrifice and branded with

   3   his initials.

   4               The defendant's age has clearly not prevented him

   5   from committing crimes, far from it.         If the defendant hadn't

   6   been arrested, he would be committing crimes today, tomorrow,

   7   and for the foreseeable future.

   8               Even now after overwhelming evidence of his guilt

   9   was introduced at trial and after his conviction, the

  10   defendant has yet to express any understanding of or remorse

  11   for his crimes.     His post-conviction comment has shown him to

  12   be completely unrepentant.

  13               No sentence short of life in imprisonment is

  14   sufficient to protect the public from this defendant.             No

  15   sentence short of life imprisonment is sufficient to provide

  16   just punishment for the defendant's crimes.

  17               Thank you, your Honor.

  18               THE COURT:    All right before turning to the analysis

  19   of the factors, is there anything defendant would like to say

  20   before sentencing?

  21               THE DEFENDANT:     Yes.   I don't have anything written.

  22   I do believe strongly that I'm innocent of the charges.               But

  23   it is also true that I see all this pain, and although some of

  24   these people really are not factual, and in some cases I

  25   believe strongly lying, that doesn't matter either because



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 138 of 160 PageID #:
                                    18931

                                      Proceedings                                  138


   1   they are lying for a reason and that reason stems from me.

   2                The whole issue that's been brought up about my

   3   remorse, it is true, I am not remorseful of the crimes I don't

   4   believe I committed at all.       But I'm deeply remorseful over

   5   this pain.    And I am deeply remorseful over this anger.             And

   6   what I want from all of the victims, all the people who feel

   7   I've hurt them, even if I don't feel it's legitimate, I ask

   8   forgiveness and that at some point in life that I be forgiven.

   9   And I am deeply sorry.      I did not mean to cause this pain,

  10   cause this anger that is evident.        And even with the people

  11   that I believe really are not telling the truth, I feel

  12   responsible for that too, and I do feel deep remorse.              I do

  13   not feel remorse for the crimes I did not commit.            I'm

  14   innocent of those crimes.       And a lot of the things that are

  15   said are simply really not true.

  16                But I am, I will repeat and end with, I am so sorry,

  17   I'm truly sorry.

  18                And I've listened to everything that each of you

  19   said, even the things that I didn't believe were true and know

  20   are not true, and it's still painful.         Because to get up there

  21   and speak takes courage, takes upset, takes anger, takes all

  22   that.   That does come from me.       That's something I never want

  23   to cause in the world, and I have caused in the world.                For

  24   that I am deeply sorry.

  25                There is one final point I want to make, with



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 139 of 160 PageID #:
                                    18932

                                       Proceedings                               139


   1   respect to Clare, with respect to Allison, with respect to

   2   Nancy especially, but all my co-defendants, not only are they

   3   innocent, but please, for those of you who spoke of people

   4   like Allison and Nancy and Clare, please rethink their roles.

   5   Blame me if you have to, because it stems from me, it's not

   6   them.   They are good souls.       They are good people.

   7               Sometimes they may get angry, they may do things

   8   that are out of anger.       But the real truth is Allison should

   9   spend no time in prison.       Allison did testify against me, or

  10   cooperated against me.       Lauren shouldn't spend any time in

  11   prison.    Lauren was a key witness against me, but she's a good

  12   person.    And I may disagree with her doing that or what she

  13   said, but she wasn't at fault; nor was Allison, especially not

  14   Nancy, and not Clare.       Please don't lump them with me.            They

  15   are good souls.     They are innocent.

  16               I believe I'm innocent.        I believe I tried my best

  17   and I did have good intent, but I see that I have led to this

  18   place where there is so much anger and so much pain.

  19               And I'm deeply sorry.       And also, I see that where I

  20   am is caused by me.      I don't blame anyone for that.         This is

  21   my doing, this is all my doing that way.

  22               So I'm deeply remorseful and repentant.           No matter

  23   where I am, I will be forever not only different but I will

  24   carry this with me.      I know I can't experience as much pain as

  25   you guys, the people who I've hurt or who are angered, and



                 Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 140 of 160 PageID #:
                                    18933

                                      Proceedings                            140


   1   even if you're lying it doesn't matter.          But I've caused that

   2   and I do carry that.

   3               And I am repentant and I am remorseful over that.

   4   But I'm not remorseful over charges that those aren't right,

   5   that those aren't right.      The hurt is true; the anger is true.

   6               So thank you for listening.       And I am sorry.

   7               THE COURT:    Thank you.

   8               Before coming to an analysis on the 3553(a) factors

   9   it is important to say a word about what I will be considering

  10   in that analysis.

  11               First I've reviewed the parties' sentencing

  12   submissions.    I have read the 56 letters submitted in support

  13   of Mr. Raniere.     Many of these letters express genuine belief

  14   that NXIVM and Raniere played a positive role in people's

  15   lives.   Of course, I have also reviewed the many victims'

  16   letters that have been submitted.        And I've listened carefully

  17   to the victims' statements made here today in court.             I have

  18   heard and considered counsels' arguments and I have also

  19   considered the testimony introduced at Mr. Raniere's trial.

  20               After a six-week trial over which I presided, the

  21   jury found Mr. Raniere guilty of Racketeering Conspiracy,

  22   Racketeering, Forced Labor Conspiracy, Wire Fraud Conspiracy,

  23   Sex Trafficking Conspiracy, and two counts of Sex Trafficking.

  24   Mr. Raniere was convicted of all 11 Racketeering acts

  25   submitted to the jury; to wit, Conspiracy to Commit Identity



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 141 of 160 PageID #:
                                    18934

                                      Proceedings                            141


   1   Theft and Unlawfully Possess Identification and Jane Doe 1;

   2   two acts of Sexual Exploitation of Minor, Jane Doe 2;

   3   Possession of Child Pornography; Conspiracy to Commit Identity

   4   Theft; Conspiracy to Alter Records for Use in an Official

   5   Proceeding; Conspiracy to Commit Identity of Jane Doe 3;

   6   Trafficking and Document Servitude of Jane Doe 4.; State Law

   7   Extortion; Sex Trafficking and Forced Labor of Jane Doe 5; and

   8   Conspiracy to Commit Identity Theft of Jane Doe 7.

   9               (Continued on the next page.)

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                Rivka Teich, CSR, RPR, RMR, FCRR - Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 142 of 160 PageID #:
                                    18935

                                     Proceedings                            142


   1               THE COURT (Continuing):     The context in which

   2   Mr. Raniere committed these egregious crimes is by now well

   3   known.   Mr. Raniere is the founder of an organization called

   4   NXIVM, a self-styled executive coaching and self-help

   5   organization that functioned as a pyramid scheme in which

   6   members paid thousands of dollars for various workshops and

   7   new members were recruited via the promise of payments or

   8   services for enrolling others into the scheme.         Mr. Raniere

   9   made members of NXIVM call him the Vanguard and he maintained

  10   a rotating group of fifteen to twenty female NXIVM members

  11   with whom he had sexual relationships.        These women were not

  12   permitted to have sexual relationships with anyone but

  13   Mr. Raniere or to discuss with others their relationship with

  14   Mr. Raniere.

  15               In 2015, Raniere created a secret society called DOS

  16   or the Vow.    As the PSR explains:     DOS was comprised of all

  17   female masters who were NXIVM members who recruited and

  18   commanded groups of all female slaves.        When identifying

  19   prospective slaves, masters often targeted women who were

  20   experiencing difficulties in their lives, including

  21   dissatisfaction with the pace of their advancement in NXIVM.

  22   Each DOS slave was expected to recruit slaves of her own, who

  23   in turn owed service not only to their masters but also to

  24   masters above them in the DOS pyramid.        Raniere alone formed

  25   the top of the pyramid as the highest master.         Other than



                                SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 143 of 160 PageID #:
                                    18936

                                     Proceedings                              143


   1   Raniere, all participants in DOS were women.          Raniere's status

   2   as head of the pyramid was concealed from all newly recruited

   3   slaves, other than those directly under Raniere.          DOS masters

   4   persuaded slaves to join DOS by falsely describing it as a

   5   secret women's empowerment group and that the goal of DOS was

   6   to eradicate weaknesses in its members.           Prospective slaves

   7   were required to provide collateral to prevent them from

   8   leaving the group or disclosing its existence to others.

   9   Collateral included sexually explicit photographs and videos

  10   of themselves, rights to financial assets, and videos or

  11   letters of true or not true confessions that would be damaging

  12   to the prospective slave's family members and friends.

  13               After joining DOS, slaves were required to provide

  14   additional collateral, including sexually explicit

  15   photographs, and to pay tribute to their masters, including by

  16   performing tasks that would otherwise be compensable.          In

  17   addition, several DOS slaves were directed to have sex with

  18   Raniere to maintain membership.         In other words, DOS operated

  19   to abuse and exploit young women for sex, labor, and financial

  20   gain.

  21               I now turn to the Section 3553(a) factors.         The

  22   nature and circumstances of Mr. Raniere's conduct, as well as

  23   his history and characteristics and the need for his sentence

  24   to reflect the seriousness of the offense, all warrant a

  25   significant sentence.     The evidence before me makes clear that



                                SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 144 of 160 PageID #:
                                    18937

                                     Proceedings                              144


   1   Mr. Raniere's conduct was particularly egregious because he

   2   targeted and exploited girls and young women.         He continued

   3   this abuse over the course of many years.         And his abuse

   4   inflicted unimaginable trauma and damage on his victims.

   5   Take, for instance, his sexual exploitation of Camila.

   6   Mr. Raniere first met Camila when she was 13 years old.           In

   7   their first conversation alone, they spoke about how Camila

   8   had just placed second in her eighth grade spelling bee

   9   contest.

  10               Mr. Raniere began a sexual relationship with Camila

  11   two years later, when he was 45 and she was 15.         He took naked

  12   pictures of 15-year-old Camila, something she describes as

  13   being "seared into my memory."       Years after they met,

  14   Mr. Raniere told Camila he knew she was "special" ever since

  15   they first met each other when she was 13.

  16               Mr. Raniere exerted control over this child in every

  17   way imaginable.     As she puts it, "he used my innocence to do

  18   whatever he wanted with me not just sexually but also

  19   psychologically.     He manipulated me into what he wanted, for

  20   his own reasons and for his own pleasure."         Mr. Raniere

  21   directed Camila to overstay her visa, thereby giving him

  22   additional leverage over her, and he put her up in an

  23   apartment where he would, "come in the house, have sex, and

  24   leave."    He controlled and manipulated her in every way.         He

  25   told her he needed a "vow of absolute obedience," and that she



                                SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 145 of 160 PageID #:
                                    18938

                                     Proceedings                              145


   1   had "to be happy whenever you are with me because my time

   2   means that much."

   3                In one message, Mr. Raniere wrote her:       "If you want

   4   me to come tonight, I will under these conditions:          There will

   5   be no talking.    You will meet me at the door in the outfit you

   6   think I would find sexiest.      You will arouse me, we will make

   7   love for my satisfaction and pleasure.        You will do everything

   8   you can to provide that.      I will finish and leave.      Do you

   9   agree yes or no?"

  10                When Camila had a relationship with another man,

  11   Mr. Raniere "punished her emotionally, psychologically, and

  12   sexually."    He branded her.    As Camila tells the Court:       "I

  13   hold scars on my body from him that can never be erased.           They

  14   carry immense emotional and psychological pain.         They are a

  15   reminder of his cruelty and manipulation.         He knew exactly

  16   what he was doing, even asking me at some point if having his

  17   initials on my body would keep me from being with other

  18   people.    He drew pleasure from knowing he had marked me.         I

  19   was his.    Even when I got a tattoo to cover his mark, it was

  20   not enough to disguise the pain and shame it reminds me of."

  21   Mr. Raniere's abuse of Camila was cruel to the point of

  22   inhumane.    He made her ask his permission for almost

  23   everything, including to contact her family and to cut her

  24   hair.

  25                At one point, Camila messaged Raniere, "I feel like



                                SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 146 of 160 PageID #:
                                    18939

                                     Proceedings                            146


   1   I have a gun pointed at me and I'm just trying to say what you

   2   want to hear so you won't shoot but I don't know what it is

   3   you want to hear."     Simply put, the harm he inflicted upon her

   4   is incalculable.

   5               Mr. Raniere had many other victims.       Mr. Raniere,

   6   along with others, trafficked Daniela into the United States,

   7   and she began working for Raniere.       Mr. Raniere initiated a

   8   sexual relationship with Daniela when she was 18 years old; as

   9   he did with many of the girls and women he had sexual

  10   relationships with, Mr. Raniere instructed Daniela to keep

  11   their relationship a secret.      When Daniela developed feelings

  12   for another man, Mr. Raniere told her parents that she had

  13   committed an "ethical breach."

  14               To punish Daniela, Mr. Raniere ordered that she be

  15   confined to a room in her parents' home without human contact.

  16   At Mr. Raniere's instruction, Lauren Salzman, one of the

  17   "First Line" DOS members, threatened Daniela that if she left

  18   the room, she would be sent to Mexico without any

  19   identification documents.

  20               Like his treatment of Camila, Mr. Raniere's

  21   treatment of Daniela was particularly cruel because of the

  22   psychological harm he inflicted on her at such a young age.

  23   Forced to remain in her room for months and months on end,

  24   Daniela testified that one of the worst aspects of her

  25   kidnapping was the feeling that, "I'm in a world where nobody



                                SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 147 of 160 PageID #:
                                    18940

                                     Proceedings                             147


   1   cares that I'm losing my life," and thinking that "it was

   2   clearly never going to end."

   3               It is necessary for me to mention at this juncture a

   4   letter submitted in support of Mr. Raniere that I received

   5   from Hector, the father of Daniela and Camila.          I am frankly

   6   baffled why anyone thought this letter would help Mr. Raniere.

   7   In the letter, Mr. Fernandez waxes nostalgic about how

   8   Mr. Raniere helped him run a marathon, before turning to

   9   slandering his own daughter, Daniela, calling her a liar and a

  10   thief, and implying she had no one but herself to blame for

  11   what happened to her.     Let me be clear:        I find Mr.

  12   Fernandez's letter, in support of the man who abused his own

  13   daughters, a disgrace.

  14               And, to Daniela, who is here today in the courtroom,

  15   let me also be clear:     What happened to you is not your fault,

  16   and I am deeply impressed with your courage and resilience.

  17   And that goes for all the victims who have spoken today,

  18   either in-person or by video or audio.

  19               Turning back to Mr. Raniere, his operation of DOS to

  20   exploit women was ruthless and unyielding.          One "slave" was

  21   ordered to "seduce" Mr. Raniere by sending him naked

  22   photographs of her every day.       She was later taken to his

  23   house where he performed unwanted oral sex on her and took

  24   more photographs of her.      Mr. Raniere blindfolded another

  25   "slave," and tied her down to a table while a third person



                                SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 148 of 160 PageID #:
                                    18941

                                     Proceedings                           148


   1   performed unwanted oral sex on her.

   2               Several former DOS "slaves" testified that they were

   3   terrified to leave or speak out against DOS out of fear that

   4   their collateral would be released.        All the while,

   5   Mr. Raniere also benefitted financially, as DOS slaves were

   6   coerced into providing labor and services for their "masters"

   7   and Mr. Raniere.     Mr. Raniere perpetrated these crimes over

   8   the course of many years, and his conduct harmed a great many

   9   people.   More than 90 individuals have submitted victim impact

  10   statements to the Court in connection with this sentencing,

  11   describing the harm that his criminal conduct inflicted on

  12   them.

  13               What is clear to me, from all of this, is that the

  14   offenses of which the jury convicted Mr. Raniere are cruel,

  15   perverse, and extremely serious.        They targeted the most

  16   vulnerable among his community, and they inflicted untold

  17   damage.   As one of Mr. Raniere's victims wrote:        "I can never

  18   fully explain how much damage Keith Raniere has caused me and

  19   so many others.     The psychological impact of his twisted

  20   teachings permeate my brain even after two-plus years of

  21   consistent therapy.     His sexual abuse and humiliation of me,

  22   lives in my body and wreaks havoc with my soul if I am not

  23   completely diligent.     Nightmares fill my head almost weekly,

  24   and the things he taught me to think about myself have made me

  25   neglect my health and cause myself undue pain on countless



                                SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 149 of 160 PageID #:
                                    18942

                                     Proceedings                            149


   1   occasions."

   2               Taking account of the nature of the offenses of

   3   conviction, as well as Mr. Raniere's history and

   4   characteristics and the seriousness of his offenses, makes

   5   abundantly clear that a significant sentence is not just

   6   appropriate, but necessary.

   7               In determining an appropriate sentence, I also

   8   consider the need for the sentence that I impose to reflect

   9   the seriousness of the offense, promote respect for the law,

  10   and provide general and specific deterrence.         I find that a

  11   review of these factors also counsels in favor of a

  12   significant sentence.     Despite everything that has happened

  13   and despite the countless victims who have given voice to

  14   their great pain, Mr. Raniere remains unmoved.         Indeed, he

  15   maintains his innocence.

  16               To him, the brave victims who have spoken out about

  17   the abuse suffered at his hands including those who spoke

  18   today are liars.     The women who have courageously testified to

  19   his sexual exploitation of them are liars, too; in fact, they

  20   all just wanted to be with him.         And the six-week trial he was

  21   afforded before a jury of his peers was simply

  22   inconsequential.

  23   Mr. Raniere has therefore not only failed to demonstrate

  24   remorse for his conduct, but he also maintains to this day

  25   that he has done nothing wrong.         As recently as November 2019,



                                SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 150 of 160 PageID #:
                                    18943

                                     Proceedings                              150


   1   he described DOS as "good; not just good and even noble, but

   2   great and vitally important for women and humanity."

   3                Having presided over his trial, and having sat here

   4   today and listened to Mr. Raniere's victims, I find it deeply

   5   troubling that he thinks of DOS in those terms.         To make

   6   matters worse, he and his counsel, funded by an unlimited war

   7   chest courtesy of co-conspirator Clare Bronfman, are engaged

   8   in a public relations campaign to cast doubt on the integrity

   9   of the judicial system and the jury verdict.         Ultimately, Mr.

  10   Raniere's lack of remorse, coupled with his view that the

  11   conduct for which he was convicted was actually "noble,"

  12   strongly suggests the need for a significant sentence.

  13   The need to promote respect for the law and for deterrence

  14   warrants a significant sentence in yet another respect.           In

  15   his attempts to silence his critics and maintain control of

  16   his criminal enterprise, Mr. Raniere repeatedly obstructed

  17   justice and demonstrated a disregard for the rule of law.           In

  18   one instance, he worked to alter videotapes that were produced

  19   in discovery in a federal lawsuit.

  20                When DOS victims began to speak out publicly,

  21   Mr. Raniere worked to silence them, including orchestrating a

  22   threatening letter to be sent to the victims through counsel

  23   in Mexico.    In every aspect of his conduct, Mr. Raniere has

  24   acted as though the law does not apply to him.         Unfortunately

  25   for him, that is not the case.



                                SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 151 of 160 PageID #:
                                    18944

                                     Proceedings                           151


   1               I have considered the range of sentences that are

   2   available, and the range suggested by the Sentencing

   3   Guidelines.    I have also considered the need to avoid

   4   unwarranted sentence disparities between Mr. Raniere and other

   5   defendants who have been convicted of similar conduct.

   6               Finally, I have considered the appropriateness of

   7   imposing a fine, as I am obligated to do subject to 18 U.S.C.

   8   Section 3571, unless I find that Mr. Raniere is unable to pay.

   9   Section 3571(b) permits me to impose a fine on each count of

  10   up to $250,000, for a total of $1,750,000.         In addition to the

  11   factors I noted already, Section 3572(a) sets out additional

  12   factors that I must consider in determining whether to impose

  13   a fine and, if I do, what the amount should be.         These factors

  14   include Mr. Raniere's ability to pay and the financial burden

  15   that a fine will impose on him or anyone else.         They also

  16   include the expected cost to the Government of his sentence.

  17   The Guidelines fine range for Mr. Raniere's offenses is

  18   between $50,000 and $250,000.       I find that Mr. Raniere has the

  19   ability to pay a significant fine.       As I have already

  20   explained, I find the seriousness of Mr. Raniere's conduct and

  21   the extreme harm he has caused justify a serious sentence.

  22               As one aspect of that sentence I am imposing the

  23   statutory maximum fine of $1,750,000 payable immediately.           I

  24   direct the Government to place a lien on the estate of Pamela

  25   Cafritz, to which Mr. Raniere is alleged to be the sole



                                SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 152 of 160 PageID #:
                                    18945

                                     Proceedings                            152


   1   inheritor, to secure payment of the fine.

   2               Are you ready to be sentenced?

   3               THE DEFENDANT:    Yes, I am.

   4               THE COURT:   What?

   5               THE DEFENDANT:    Yes.

   6               THE COURT:   Please stand with your lawyers.

   7               Applying the statutory factors to this case, I find

   8   a significant sentence to be plainly justified.         As I have

   9   explained, each of the Section 3553(a) factors counsel in

  10   favor of such a sentence.      Though I have highlighted today

  11   particularly egregious aspects of Mr. Raniere's campaign of

  12   manipulation, exploitation, and abuse, no words can adequately

  13   communicate the lasting pain, trauma, and hardship he has

  14   caused so many.

  15               I, therefore, sentence Mr. Raniere as follows:          On

  16   Count 1 for Racketeering Conspiracy, 40 years in the custody

  17   of the Attorney General to be served concurrently with the

  18   sentence on Count 2 and consecutively with all other sentences

  19   imposed.   On Count 2, for Racketeering, 40 years in the

  20   custody of the Attorney General, to be served concurrently

  21   with the sentence on Count 1 and consecutively with all other

  22   sentences imposed.

  23               On Count 6, Forced Labor Conspiracy, 20 years in the

  24   custody of the Attorney General, to be served consecutively

  25   with all other sentences imposed.       On Count 7, for Wire Fraud



                                SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 153 of 160 PageID #:
                                    18946

                                     Proceedings                           153


   1   Conspiracy, 20 years in the custody of the Attorney General,

   2   to be served consecutively with all other sentences imposed.

   3   On Count 8, for Sex Trafficking Conspiracy, 40 years in the

   4   custody of the Attorney General, to be served concurrently

   5   with the sentences on Counts 9 and 10, and consecutively with

   6   all other sentences imposed.      On Count 9, Sex Trafficking of

   7   Jane Doe 5, 40 years in the custody of the Attorney General,

   8   to be served concurrently with the sentences on Counts 8 and

   9   10, and consecutively with all other sentences imposed.

  10               On Count 10, for Sex Trafficking of Jane Doe 8, 40

  11   years in the custody of the Attorney General, to be served

  12   concurrently with the sentences on Counts 8 and 9, and

  13   consecutively with all other sentences imposed.

  14               I am imposing 40-year concurrent sentences on Counts

  15   1 and 2, a 20-year sentence on Count 6, a 20-year sentence on

  16   Count 7, and 40-year concurrent sentences on Counts 8, 9, and

  17   10, for a cumulative sentence of 120 years.

  18               I also impose sentences of supervised release, to be

  19   served concurrently with one another.        On Count 1, five years;

  20   Count 2, five years; Count 6, 3 years; Count 7, 3 years; Count

  21   8, life; Count 9, life; Count 10, life.

  22               Additionally, I impose a $250,000 fine on each count

  23   of conviction, for a total of $1,750,000, payable immediately;

  24   a $700 Special Assessment, also due immediately; and a $15,000

  25   assessment pursuant to the Justice for Victims of Trafficking



                                SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 154 of 160 PageID #:
                                    18947

                                     Proceedings                            154


   1   Act of 2015.    Any claims of restitution under 18 U.S.C.

   2   Section 3664(d)(5) must be submitted within 90 days of today's

   3   order.

   4               You may be seated.     I'm going to impose certain

   5   specific terms is for your supervised release.         They are as

   6   follows:

   7               The defendant shall comply with any applicable state

   8   and/or federal sex offender registration requirements, as

   9   instructed by the probation officer, the Bureau of Prisons, or

  10   any state offender registration agency in the state where he

  11   resides, works, or is a student.        The defendant shall

  12   participate in a mental health treatment program, which may

  13   include participation in a treatment program for sexual

  14   disorders, as approved by the U.S. Probation Department.

  15               The defendant shall contribute to the cost of such

  16   services rendered and/or any psychotropic medications

  17   prescribed to the degree he is reasonably able, and shall

  18   cooperate in securing any applicable third-party payment.           The

  19   defendant shall disclose all financial information and

  20   documents to the Probation Department to assess his ability to

  21   pay.   As part of the treatment program for sexual disorders,

  22   the defendant shall participate in polygraph examinations to

  23   obtain information necessary for risk management and

  24   correctional treatment.

  25               The defendant shall not associate with or have any



                                SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 155 of 160 PageID #:
                                    18948

                                     Proceedings                             155


   1   contact with convicted sex offenders unless in a therapeutic

   2   setting and with the permission of the U.S. Probation

   3   Department.    The defendant shall not associate with children

   4   under the age of 18, unless a responsible adult is present and

   5   he has prior approval from the Probation Department.          Prior

   6   approval does not apply to contacts which are not known in

   7   advance by the defendant where children are accompanied by a

   8   parent or guardian or for incidental contacts in a public

   9   setting.   Any such non-pre-approved contacts with children

  10   must be reported to the Probation Department as soon as

  11   practicable, but no later than 12 hours.

  12               Upon commencing supervision, the defendant shall

  13   provide to the Probation Department the identity and contact

  14   information regarding any family members or friends with

  15   children under the age of 18, whom the defendant expects to

  16   have routine contact with, so that the parents or guardians of

  17   these children may be contacted and the Probation Department

  18   can approve routine family and social interactions such as

  19   holidays and other family gatherings where such children are

  20   present and supervised by parents or guardians without

  21   individual approval of each event.

  22               If the defendant cohabitates with an individual who

  23   has residential custody of minor children, the defendant will

  24   inform that other party of his prior criminal history

  25   concerning his sex offense.      Moreover, he will notify the



                                SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 156 of 160 PageID #:
                                    18949

                                     Proceedings                           156


   1   party of his prohibition of associating with any children

   2   under the age of 18, unless a responsible adult is present.

   3   The defendant shall submit his person, property, house,

   4   residence, vehicle, papers, computers as defined in 18 U.S.C.

   5   Section 1030(e)(1) other electronic communications or data

   6   storage devices or media, or office, to a search conducted by

   7   a United States probation officer.       Failure to submit to a

   8   search may be grounds for revocation of release.

   9                The defendant shall warn any other occupants that

  10   the premises may be subject to searches pursuant to this

  11   condition.    An officer may conduct a search pursuant to this

  12   condition only when reasonable suspicion exists that the

  13   defendant has violated a condition of his supervision and that

  14   the areas to be searched contain evidence of this violation.

  15   Any search must be conducted at a reasonable time and in a

  16   reasonable manner.

  17                The defendant is not to use a computer, Internet

  18   capable device, or similar electronic device to access

  19   pornography of any kind.      The term "pornography" shall include

  20   images or video of adults or minors engaged in "sexually

  21   explicit conduct" as that term is defined in Title 18, U.S.C.

  22   Section 2256(2).     The defendant shall also not use a computer,

  23   Internet capable device or similar electronic device to view

  24   images of naked children.      The defendant shall not use his

  25   computer to view pornography or images of naked children



                                SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 157 of 160 PageID #:
                                    18950

                                     Proceedings                           157


   1   stored on related computer media, such as CDs or DVDs, and

   2   shall not communicate via his computer with any individual or

   3   group who promotes the sexual abuse of children.

   4               The defendant shall also cooperate with the U.S.

   5   Probation Department's Computer and Internet Monitoring

   6   program.   Cooperation shall include, but not be limited to,

   7   identifying computer systems, Internet capable devices, and/or

   8   similar electronic devices the defendant has access to, and

   9   allowing the installation of monitoring software/hardware on

  10   said devices, at the defendant's expense.         The defendant shall

  11   inform all parties that access a monitored computer, or

  12   similar electronic device, that the device is subject to

  13   search and monitoring.      The defendant may be limited to

  14   possessing only one personal Internet capable device, to

  15   facilitate our department's ability to effectively monitor

  16   his/her Internet related activities.

  17               The defendant shall also permit random examinations

  18   of said computer systems, Internet capable devices, similar

  19   electronic devices, and related computer media, such as CDs,

  20   under his control.

  21               The defendant shall report to the Probation

  22   Department any and all electronic communications service

  23   accounts as defined in 18 U.S.C. Section 2510(15) used for

  24   user communications, dissemination and/or storage of digital

  25   media files i.e. audio, video, images.        This includes, but is



                                SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 158 of 160 PageID #:
                                    18951

                                     Proceedings                           158


   1   not limited to, e-mail accounts, social media accounts, and

   2   cloud storage accounts.

   3               The defendant shall provide each account identifier

   4   and password, and shall report the creation of new accounts,

   5   changes in identifiers and/or passwords, transfer, suspension

   6   and/or deletion of any account within 5 days of such action.

   7   Failure to provide accurate account information may be grounds

   8   for revocation of release.      The defendant shall permit the

   9   Probation Department to access and search any accounts using

  10   the defendant's credentials pursuant to this condition only

  11   when reasonable suspicion exists that the defendant has

  12   violated a condition of his supervision and that the accounts

  13   to be searched contains evidence of this violation.          Failure

  14   to submit to such a search may be grounds for revocation of

  15   release.

  16               Upon request, the defendant shall provide the U.S.

  17   Probation Department with full disclosure of his financial

  18   records, including co-mingled income, expenses, assets and

  19   liabilities, to include yearly income tax returns.          With the

  20   exception of the financial accounts reported and noted within

  21   the presentence report, the defendant is prohibited from

  22   maintaining and/or opening any additional individual and/or

  23   joint checking, savings, or other financial accounts, for

  24   either personal or business purposes, without the knowledge

  25   and approval of the U.S. Probation Department.



                                SN       OCR       RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 159 of 160 PageID #:
                                    18952

                                      Proceedings                          159


   1               The defendant shall cooperate with the probation

   2   officer in the investigation of his financial dealings and

   3   shall provide truthful monthly statements of his income and

   4   expenses.    The defendant shall cooperate in the signing of any

   5   necessary authorization to release information forms

   6   permitting the U.S. Probation Department access to her

   7   financial information and records.

   8               The defendant shall not have contact with any of the

   9   named victims of his offenses.       This means that he shall not

  10   attempt to meet in person, communicate by letter, telephone,

  11   or through a third party, without the knowledge and permission

  12   of the Probation Department.      The defendant shall not

  13   associate in person, through mail, electronic mail or

  14   telephone with any individual with an affiliation to Executive

  15   Success Programs, NXIVM, DOS or any other NXIVM-affiliated

  16   organizations; nor shall the defendant frequent any

  17   establishment, or other locale where these groups may meet

  18   pursuant, but not limited to, a prohibition list provided by

  19   the U.S. Probation Department.

  20               You have the right to appeal your sentence and your

  21   conviction in the United States Court of Appeals for the

  22   Second Circuit.     You should discuss with your attorneys at

  23   once whether you wish to appeal.

  24               Is there anything else from the Government?

  25               MS. HAJJAR:    Just that if Your Honor would attach



                                 SN      OCR        RPR
Case 1:18-cr-00204-NGG-VMS Document 1002 Filed 02/12/21 Page 160 of 160 PageID #:
                                    18953

                                                                Proceedings                                                           160


   1   the general order of forfeiture that was provided in the

   2   docket.            It provides that the order can be amended pending a

   3   review of the defendant's financial situation.

   4                        THE COURT:                   Yes.      The application is granted.

   5   Anything else from you?

   6                        MS. HAJJAR:                  No.       Thank you, Your Honor.

   7                        THE COURT:                   Anything else from the defense?

   8                        MR. AGNIFILO:                     No, Your Honor.

   9                        THE COURT:                   All right, we're adjourned.

  10                        (Matter concluded.)

  11

  12                                                            --oo0oo--

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22    I   ( we)        c e r t i f y   t h a t     t h e    f o r e g o i n g     i s   a   c o r r e c t   t r a n s c r i p t
       f r o m   t h e     r e c o r d   o f    p r o c e e d i n g s    i n      t h e   a b o v e- e n t i t l e d      m a t t e r .
  23
                            / s /   D a v i d       R.   Roy                                  O c t o b e r   2 8 ,     2 0 2 0
  24                            DAVID          R.    ROY                                                              D a t e


  25



                                                         SN           OCR                 RPR
